File No. 333-116057 ICA No. 811-21587 As filed on September 24, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 36 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 37 [X] (Check appropriate box or boxes) OLD MUTUAL FUNDS I (Exact Name of Registrant as Specified in Charter) 4643 South Ulster Street, Denver, Colorado 80237 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (720) 200-7600 Julian F. Sluyters, 4643 South Ulster Street, Denver, Colorado 80237 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering:As soon as practicable after the effective date of this filing. It is proposed that this filing will become effective (check appropriate box): [] immediately upon filing pursuant to paragraph (b) [] on (date)pursuant to paragraph (b) [X] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. 1 Prospectus 1 Prospectus 2 SAI 1 SAI 2 Part C 2 Old Mutual® Funds I OLD MUTUAL ASSET ALLOCATION PORTFOLIOS PROSPECTUS November 23, 2010 Old Mutual Asset Allocation Conservative Portfolio (Class A:OMCAX) (Class C:OMCCX) (Class Z:OMCZX) (Institutional Class:OMCIX) Old Mutual Asset Allocation Balanced Portfolio (Class A:OMABX) (Class C:OMBCX) (Class Z:OMBZX) (Institutional Class:OMBLX) Old Mutual Asset Allocation Moderate Growth Portfolio (Class A:OMMAX) (Class C:OMMCX) (Class Z:OMMZX) (Institutional Class:OMMIX) Old Mutual Asset Allocation Growth Portfolio (Class A:OMGAX) (Class C:OMCGX) (Class Z:OMGZX) (Institutional Class:OMGIX) As with all mutual funds, the Securities and Exchange Commission (the “SEC”) has not approved or disapproved the shares of any of the funds listed above or determined whether this Prospectus is accurate or complete. Any representation to the contrary is a criminal offense. 3 Table of Contents FUND SUMMARIES Old Mutual Asset Allocation Conservative Portfolio Old Mutual Asset Allocation Balanced Portfolio Old Mutual Asset Allocation Moderate Growth Portfolio Old Mutual Asset Allocation Growth Portfolio MORE ABOUT THE PORTFOLIOS Purchase And Sale Of Portfolio Shares Tax Information Payments To Broker-Dealers And Other Financial Intermediaries Other Information About The Portfolios The Underlying Funds More About Investment Risk Disclosure Of Portfolio Holdings MANAGEMENT The Adviser The Sub-Adviser Advisory Fees The Portfolio Managers YOUR INVESTMENT Your Share Price Valuing Portfolio Securities Policy Regarding Excessive Or Short-Term Trading Buying Shares Minimum Investment Sales Charges Selling Shares General Policies Dividends And Taxes Distribution Arrangements Payments To Financial Intermediaries FINANCIAL HIGHLIGHTS 4 Prospectus 1 - Table of Contents FUND SUMMARIES Old Mutual Asset Allocation Conservative Portfolio INVESTMENT OBJECTIVE Old Mutual Asset Allocation Conservative Portfolio (the “Portfolio”) seeks to provide investors with current income and preservation of capital. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio.You may qualify for sales charge discounts if you or your family invest, or agree to invest in the future, at least $50,000 in Class A shares of this Portfolio or other retail mutual funds advised by Old Mutual Capital, Inc. (“Old Mutual Funds”).More information about this and other sales charge discounts on Class A shares is available from your financial professional, in the section entitled “Your Investment” on page of the Portfolio’s prospectus, and in the section entitled “Purchases and Redemptions of Shares” on page of the Portfolio’s statement of additional information. FEES AND EXPENSES TABLE Institutional Class ClassA ClassC Class Z SHAREHOLDER FEES (fees paid directly from your investment) Maximum Sales Charge (Load) (as a percentage of offering price) None 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price) None None 1.00% None Maximum Account Fee (assessed annually on certain accounts under $1,000) Redemption/Exchange Fee (as a percentage of amount redeemed) 2.00% 2.00% 2.00% 2.00% ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.20% 0.20% 0.20% 0.20% Distribution and/or Service (12b-1) Fees None 0.25% 1.00% None Other Expenses Acquired (Underlying) Fund Fees and Expenses Total Annual Fund Operating Expenses1 Fee Waivers and/or Expense Reimbursement2 Total Annual Fund Operating Expenses After Fee Waivers and/or Expense Reimbursement2 1 Total Annual Fund Operating Expenses do not correlate to the ratios of expenses to average net assets of the Portfolio stated in the Financial Highlights section of this Prospectus, which reflect the operating expenses of the Portfolio and do not include Acquired (Underlying) Fund Fees and Expenses. 2 Old Mutual Capital, Inc. (“Old Mutual Capital” or the “Adviser”) contractually has agreed to limit the operating expenses of the Portfolio to the following annual rates through December 31, 2011.The Adviser will consider further reductions to these limits on an annual basis.The expense limitation agreement may be amended or continued beyond December 31, 2011 by written agreement of the parties. Institutional Class Class A Class C Class Z 0.36% 0.61% 1.36% 0.36% 5 Prospectus 1 - Table of Contents EXPENSE EXAMPLE This Example is intended to help you compare the cost of investing in the Portfolio to the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Portfolio for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Portfolio’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class Class A Class C with redemption without redemption Class Z PORTFOLIO TURNOVER The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Portfolio shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Portfolio’s performance. During the most recent fiscal year, the Portfolio’s portfolio turnover rate was % of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGIES The Portfolio is a “fund of funds,” which seeks to achieve its investment objective by primarily investing in a diversified portfolio of underlying equity and fixed-income funds (although a portion of its assets may be invested in cash, cash equivalents, or in money market funds).These underlying funds, in turn, invest in a variety of U.S. and foreign equity and fixed-income securities. The following table details, under normal circumstances, how the Portfolio expects to allocate its assets among equity and fixed-income funds.The Portfolio’s allocation between equity and fixed-income funds will change over time. Equity Fund Allocation Fixed-Income Fund Allocation 20-40% 60-80% Based upon the analysis described in the section of this Prospectus entitled “More about the Portfolios,” the Portfolio expects to invest 0-45% of its assets in each of the following underlying funds: Old Mutual Analytic Fund Old Mutual Analytic U.S. Long/Short Fund Old Mutual Barrow Hanley Core Bond Fund Old Mutual Barrow Hanley Value Fund Old Mutual Cash Reserves Fund Old Mutual Copper Rock Emerging Growth Fund Old Mutual Dwight High Yield Fund Old Mutual Dwight Intermediate Fixed Income Fund Old Mutual Dwight Short Term Fixed Income Fund Old Mutual Focused Fund Old Mutual Heitman REIT Fund Old Mutual International Equity Fund Old Mutual Large Cap Growth Fund Old Mutual Strategic Small Company Fund Old Mutual TS&W Mid-Cap Value Fund Old Mutual TS&W Small Cap Value Fund Old Mutual Capital evaluates Ibbotson Associates Advisers, LLC’s (“Ibbotson” or the “Sub-Adviser”) allocations at least annually and may change these allocations from time to time without the approval of or notice to shareholders. 6 Prospectus 1 - Table of Contents PRINCIPAL RISKS Like all investments, you risk losing money by investing in the Portfolio.The main risks of investing in the Portfolio are as follows: Risks of Fund of Funds Structure. The performance and risks of the Portfolio will directly correspond to the performance and risks of the underlying funds in which it invests and the securities held by these funds.The more the Portfolio allocates to equity funds, the greater the expected risk.To the extent that the Portfolio invests more of its assets in one underlying fund than another, the Portfolio will have greater exposure to the risks of that underlying fund. The underlying funds will not necessarily make consistent investment decisions.One underlying fund may buy the same security that another underlying fund is selling.You would indirectly bear the costs of both trades. Because the Portfolio indirectly pays a portion of the expenses incurred by the underlying funds, an investment in the Portfolio entails more direct and indirect expenses than a direct investment in the underlying funds.As the underlying funds or the Portfolio’s allocations among the underlying funds change from time to time, or to the extent that the expense ratio of the underlying funds changes, the weighted average operating expenses borne by the Portfolio may increase or decrease.In addition, you may receive taxable gains from portfolio transactions by the underlying funds, as well as taxable gains from the Portfolio’s transactions in shares of the underlying funds. The Portfolio’s ability to achieve its investment objective depends upon Ibbotson’s skill in selecting the best mix of underlying funds.There is the risk that Ibbotson’s evaluations and assumptions regarding the underlying funds may be incorrect in view of actual market conditions. The Adviser may be subject to potential conflicts of interest in supervising Ibbotson’s selection of underlying funds.The Adviser is the investment adviser to each of the underlying funds and the fees paid to the Adviser by some of these underlying funds for these services are higher than the fees paid by other underlying funds. Risks of Investing in Equity Securities.The value of the stocks and other securities owned by the underlying funds will fluctuate depending on the performance of the companies that issued them, general market and economic conditions, and investor confidence.The market also may fail to recognize the intrinsic worth of an investment or the advisers of the underlying funds may misgauge that worth. The prices of individual equity securities do not all move in the same direction uniformly or at the same time; for example, “growth” stocks may perform well under circumstances in which “value” stocks in general have fallen.To the extent that an underlying fund emphasizes investments in securities of a particular type, for example foreign stocks, stocks of small or mid-sized companies, growth or value stocks, or stocks of companies in a particular industry, its share value may fluctuate in response to events affecting the market for that type of security. Risks of Investing in Fixed-Income Securities.The underlying funds’ investments in fixed-income securities will be subject to risk associated with changes in interest rates generally and the credit quality of the individual fixed-income securities held.Generally, the value of a bond increases when interest rates decrease.Conversely, the value of a bond decreases when interest rates increase.The prices of mortgage- and asset-backed securities are sensitive to the rate of principal prepayments on the underlying assets.That is, when borrowers prepay their mortgages, the asset-backed securities that hold those mortgages will receive back principal, and the holders of those securities (such as the Portfolio) may have to re-invest that principal on less favorable terms. Debt securities rated below investment-grade (junk bonds) are highly speculative securities that are usually issued by smaller, less creditworthy, and/or highly leveraged (indebted) companies. In times of volatile markets, the underlying assets of asset-backed securities may be less liquid, and thus the value of the asset-backed securities could be adversely affected.Compared with investment-grade bonds, junk bonds carry a greater degree of risk and their issuers are less likely to make payments of interest and repay principal. PERFORMANCE INFORMATION The bar chart and table below provide some indication of the risks of investing in the Portfolio by showing changes in the Portfolio’s performance from year to year and by showing how the Portfolio’s average annual returns for 1 year, 5 year, and since inception compare with those of broad measures of market performance.The Portfolio’s past performance, both before and after taxes, is not necessarily an indication of how the Portfolio will perform in the future. All performance figures reflect the reinvestment of dividends and capital gain distributions. The returns achieved prior to November 19, 2007 were under a fund of managers structure. 7 Prospectus 1 - Table of Contents Annual Total Returns as of December 31 – Institutional Class The bar chart below does not reflect sales charges.If sales charges had been reflected, returns would be less than those shown below. 4.30% 7.75% 8.18% (13.56)% The year-to-date return as of September 30, 2010 is %. During the periods shown in the chart above, the highest return for a quarter was % (quarter ending ) and the lowest return for a quarter was % (quarter ending ). Average Annual Total Returns as of December 31, 2009 The table below compares the average annual total return information for the Portfolio’s Class A, Class C, Class Z and Institutional Class shares to the Barclays Capital U.S. Aggregate Index (formerly, Lehman Brothers U.S. Aggregate Index), a widely recognized, unmanaged index (market value-weighted inclusive of accrued interest ) that measures the aggregate bond market, as well as to the Standard & Poor’s Composite 1500 Index, an unmanaged, broad-based, capitalization-weighted index comprised of 1,500 stocks of large-cap, mid-cap, and small-cap U.S. companies. After tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after tax returns depend on an investor’s tax situation and may differ from those shown. After tax returns are not relevant to investors who hold their Portfolio shares through tax deferred arrangements, such as 401(k) plans or individual retirement accounts.After tax returns are shown only for Institutional Class shares.After tax returns for Class A, Class C, and Class Z shares will vary. When the Return After Taxes on Distributions and Sale of Portfolio Shares is greater than the Return After Taxes on Distributions, it is because of realized losses.If losses are realized upon the sale of Portfolio shares, the capital loss is recorded as a tax benefit, which increases the return. Institutional Class (Inception date 9/30/2004) 1 Year 5 Year Life of Fund Return Before Taxes Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Portfolio Shares Class A (Inception date 9/30/2004) Return Before Taxes Class C (Inception date 9/30/2004) Return Before Taxes Class Z (Inception date 12/9/2005) Return Before Taxes Barclays Capital U.S. Aggregate Index (reflects no deduction for fees, expenses or taxes) Standard & Poor’s Composite 1500 Index (reflects no deduction for fees, expenses or taxes) MANAGEMENT Investment Manager:Old Mutual Capital Investment Sub-Adviser:Ibbotson Portfolio Managers: Name Title Length of Service Peng Chen, Ph.D., CFA President and Lead Portfolio Manager Since 2005 Brian Huckstep, CFA Portfolio Manager Since 2005 Jeremy Stempien Senior Consultant and Portfolio Manager Since 2008 Scott Wentsel, CFA, CFP Vice President and Senior Portfolio Manager Since 2005 For important information about purchase and sale of Portfolio shares, taxes on Portfolio distributions, and payments to broker dealers and other financial intermediaries, please turn to the section of the statutory prospectus entitled “More About the Portfolios”, beginning on page . 8 Prospectus 1 - Table of Contents Old Mutual Asset Allocation Balanced Portfolio INVESTMENT OBJECTIVE Old Mutual Asset Allocation Balanced Portfolio (the “Portfolio”) seeks to provide investors with capital appreciation and current income. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio.You may qualify for sales charge discounts if you or your family invest, or agree to invest in the future, at least $50,000 in Class A shares of this Portfolio or other Old Mutual Funds.More information about this and other sales charge discounts on Class A shares is available from your financial professional, in the section entitled “Your Investment” on page of the Portfolio’s prospectus, and in the section entitled “Purchases and Redemptions of Shares” on page of the Portfolio’s statement of additional information. FEES AND EXPENSES TABLE Institutional Class ClassA ClassC Class Z SHAREHOLDER FEES (fees paid directly from your investment) Maximum Sales Charge (Load) (as a percentage of offering price) None 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price) None None 1.00% None Maximum Account Fee (assessed annually on certain accounts under $1,000) Redemption/Exchange Fee (as a percentage of amount redeemed) 2.00% 2.00% 2.00% 2.00% ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.20% 0.20% 0.20% 0.20% Distribution and Service (12b-1) Fees None 0.25% 1.00% None Other Expenses Acquired (Underlying) Fund Fees and Expenses Total Annual Fund Operating Expenses1 Fee Waivers and/or Expense Reimbursement2 Total Annual Fund Operating Expenses After Fee Waivers and/or Expense Reimbursement2 1 Total Annual Fund Operating Expenses do not correlate to the ratios of expenses to average net assets of the Portfolio stated in the Financial Highlights section of this Prospectus, which reflect the operating expenses of the Portfolio and do not include Acquired (Underlying) Fund Fees and Expenses. 2 The Adviser contractually has agreed to limit the operating expenses of the Portfolio to the following annual rates through December 31, 2011.The Adviser will consider further reductions to these limits on an annual basis.The expense limitation agreement may be amended or continued beyond December 31, 2011 by written agreement of the parties. Institutional Class Class A Class C Class Z 0.39% 0.64% 1.39% 0.39% 9 Prospectus 1 - Table of Contents EXPENSE EXAMPLE This Example is intended to help you compare the cost of investing in the Portfolio to the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Portfolio for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Portfolio’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class Class A Class C with redemption without redemption Class Z PORTFOLIO TURNOVER The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Portfolio shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Portfolio’s performance. During the most recent fiscal year, the Portfolio’s portfolio turnover rate was % of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGIES The Portfolio is a “fund of funds,” which seeks to achieve its investment objective by primarily investing in a diversified portfolio of underlying equity and fixed-income funds (although a portion of its assets may be invested in cash, cash equivalents, or in money market funds).These underlying funds, in turn, invest in a variety of U.S. and foreign equity and fixed-income securities. The following table details, under normal circumstances, how the Portfolio expects to allocate its assets among equity and fixed-income funds.The Portfolio’s allocation between equity and fixed-income funds will change over time. Equity Fund Allocation Fixed-Income Fund Allocation 50-70% 30-50% Based upon the analysis described in the section of this Prospectus entitled “More about the Portfolios,” the Portfolio expects to invest 0-45% of its assets in each of the following underlying funds: Old Mutual Analytic Fund Old Mutual Analytic U.S. Long/Short Fund Old Mutual Barrow Hanley Core Bond Fund Old Mutual Barrow Hanley Value Fund Old Mutual Cash Reserves Fund Old Mutual Copper Rock Emerging Growth Fund Old Mutual Dwight High Yield Fund Old Mutual Dwight Intermediate Fixed Income Fund Old Mutual Dwight Short Term Fixed Income Fund Old Mutual Focused Fund Old Mutual Heitman REIT Fund Old Mutual International Equity Fund Old Mutual Large Cap Growth Fund Old Mutual Strategic Small Company Fund Old Mutual TS&W Mid-Cap Value Fund Old Mutual TS&W Small Cap Value Fund Old Mutual Capital evaluates Ibbotson’s allocations at least annually and may change these allocations from time to time without the approval of or notice to shareholders. 10 Prospectus 1 - Table of Contents PRINCIPAL RISKS Like all investments, you risk losing money by investing in the Portfolio.The main risks of investing in the Portfolio are as follows: Risks of Fund of Funds Structure. The performance and risks of the Portfolio will directly correspond to the performance and risks of the underlying funds in which it invests and the securities held by these funds.The more the Portfolio allocates to equity funds, the greater the expected risk.To the extent that the Portfolio invests more of its assets in one underlying fund than another, the Portfolio will have greater exposure to the risks of that underlying fund. The underlying funds will not necessarily make consistent investment decisions.One underlying fund may buy the same security that another underlying fund is selling.You would indirectly bear the costs of both trades. Because the Portfolio indirectly pays a portion of the expenses incurred by the underlying funds, an investment in the Portfolio entails more direct and indirect expenses than a direct investment in the underlying funds.As the underlying funds or the Portfolio’s allocations among the underlying funds change from time to time, or to the extent that the expense ratio of the underlying funds changes, the weighted average operating expenses borne by the Portfolio may increase or decrease.In addition, you may receive taxable gains from portfolio transactions by the underlying funds, as well as taxable gains from the Portfolio’s transactions in shares of the underlying funds. The Portfolio’s ability to achieve its investment objective depends upon Ibbotson’s skill in selecting the best mix of underlying funds.There is the risk that Ibbotson’s evaluations and assumptions regarding the underlying funds may be incorrect in view of actual market conditions. The Adviser may be subject to potential conflicts of interest in supervising Ibbotson’s selection of underlying funds.The Adviser is the investment adviser to each of the underlying funds and the fees paid to the Adviser by some of these underlying funds for these services are higher than the fees paid by other underlying funds. Risks of Investing in Equity Securities.The value of the stocks and other securities owned by the underlying funds will fluctuate depending on the performance of the companies that issued them, general market and economic conditions, and investor confidence.The market also may fail to recognize the intrinsic worth of an investment or the advisers of the underlying funds may misgauge that worth. The prices of individual equity securities do not all move in the same direction uniformly or at the same time; for example, “growth” stocks may perform well under circumstances in which “value” stocks in general have fallen.To the extent that an underlying fund emphasizes investments in securities of a particular type, for example foreign stocks, stocks of small or mid-sized companies, growth or value stocks, or stocks of companies in a particular industry, its share value may fluctuate in response to events affecting the market for that type of security. Risks of Investing in Fixed-Income Securities.The underlying funds’ investments in fixed-income securities will be subject to risk associated with changes in interest rates generally and the credit quality of the individual fixed-income securities held.Generally, the value of a bond increases when interest rates decrease.Conversely, the value of a bond decreases when interest rates increase.The prices of mortgage- and asset-backed securities are sensitive to the rate of principal prepayments on the underlying assets.That is, when borrowers prepay their mortgages, the asset-backed securities that hold those mortgages will receive back principal, and the holders of those securities (such as the Portfolio) may have to re-invest that principal on less favorable terms. Debt securities rated below investment-grade (junk bonds) are highly speculative securities that are usually issued by smaller, less creditworthy, and/or highly leveraged (indebted) companies. In times of volatile markets, the underlying assets of asset-backed securities may be less liquid, and thus the value of the asset-backed securities could be adversely affected.Compared with investment-grade bonds, junk bonds carry a greater degree of risk and their issuers are less likely to make payments of interest and repay principal. PERFORMANCE INFORMATION The bar chart and table below provide some indication of the risks of investing in the Portfolio by showing changes in the Portfolio’s performance from year to year and by showing how the Portfolio’s average annual returns for 1 year, 5 year, and since inception compare with those of broad measures of market performance.The Portfolio’s past performance, both before and after taxes, is not necessarily an indication of how the Portfolio will perform in the future. All performance figures reflect the reinvestment of dividends and capital gain distributions. The returns achieved prior to November 19, 2007 were under a fund of managers structure. 11 Prospectus 1 - Table of Contents Annual Total Returns as of December 31 – Institutional Class The bar charts below do not reflect sales charges.If sales charges had been reflected, returns would be less than those shown below. 6.80% 11.94% 8.79% (26.02)% The year-to-date return as of September 30, 2010 is %. During the periods shown in the chart above, the highest return for a quarter was % (quarter ending ) and the lowest return for a quarter was % (quarter ending ). Average Annual Total Returns as of December 31, 2009 The table below compares the average annual total return information for the Portfolio’s Class A, Class C, Class Z and Institutional Class shares to the Barclays Capital U.S. Aggregate Index, a widely recognized, unmanaged index (market value-weighted inclusive of accrued interest ) that measures the aggregate bond market, as well as to the Standard & Poor’s Composite 1500 Index, an unmanaged,broad-based, capitalization-weighted index comprised of 1,500 stocks of large-cap, mid-cap, and small-cap U.S. companies. After tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after tax returns depend on an investor’s tax situation and may differ from those shown. After tax returns are not relevant to investors who hold their Portfolio shares through tax deferred arrangements, such as 401(k) plans or individual retirement accounts.After tax returns are shown only for Institutional Class shares.After tax returns for Class A, Class C, and Class Z shares will vary. When the Return After Taxes on Distributions and Sale of Portfolio Shares is greater than the Return After Taxes on Distributions, it is because of realized losses.If losses are realized upon the sale of Portfolio shares, the capital loss is recorded as a tax benefit, which increases the return. Institutional Class (Inception date 9/30/2004) 1 Year 5 Year Life of Fund Return Before Taxes Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Portfolio Shares Class A (Inception date 9/30/2004) Return Before Taxes Class C (Inception date 9/30/2004) Return Before Taxes Class Z (Inception date 12/9/2005) Return Before Taxes Barclays Capital U.S. Aggregate Index (reflects no deduction for fees, expenses, or taxes) Standard & Poor’s Composite 1500 Index (reflects no deduction for fees, expenses, or taxes) MANAGEMENT Investment Manager:Old Mutual Capital Investment Sub-Adviser:Ibbotson Portfolio Managers: Name Title Length of Service Peng Chen, Ph.D., CFA President and Lead Portfolio Manager Since 2005 Brian Huckstep, CFA Portfolio Manager Since 2005 Jeremy Stempien Senior Consultant and Portfolio Manager Since 2008 Scott Wentsel, CFA, CFP Vice President and Senior Portfolio Manager Since 2005 For important information about purchase and sale of Portfolio shares, taxes on Portfolio distributions, and payments to broker dealers and other financial intermediaries, please turn to the section of the statutory prospectus entitled “More About the Portfolios”, beginning on page . 12 Prospectus 1 - Table of Contents Old Mutual Asset Allocation Moderate Growth Portfolio INVESTMENT OBJECTIVE Old Mutual Asset Allocation Moderate Growth Portfolio (the “Portfolio”) seeks to provide investors with capital appreciation. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio.You may qualify for sales charge discounts if you or your family invest, or agree to invest in the future, at least $50,000 in Class A shares of this Portfolio or other Old Mutual Funds.More information about this and other sales charge discounts on Class A shares is available from your financial professional, in the section entitled “Your Investment” on page of the Portfolio’s prospectus, and in the section entitled “Purchases and Redemptions of Shares” on page of the Portfolio’s statement of additional information. FEES AND EXPENSES TABLE Institutional Class ClassA ClassC Class Z SHAREHOLDER FEES (fees paid directly from your investment) Maximum Sales Charge (Load) (as a percentage of offering price) None 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price) None None 1.00% None Maximum Account Fee (assessed annually on certain accounts under $1,000) Redemption/Exchange Fee (as a percentage of amount redeemed) 2.00% 2.00% 2.00% 2.00% ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.20% 0.20% 0.20% 0.20% Distribution and Service (12b-1) Fees None 0.25% 1.00% None Other Expenses Acquired (Underlying) Fund Fees and Expenses Total Annual Fund Operating Expenses1 Fee Waivers and/or Expense Reimbursement2 Total Annual Fund Operating Expenses After Fee Waivers and/or Expense Reimbursement2 1 Total Annual Fund Operating Expenses do not correlate to the ratios of expenses to average net assets of the Portfolio stated in the Financial Highlights section of this Prospectus, which reflect the operating expenses of the Portfolio and do not include Acquired (Underlying) Fund Fees and Expenses. 2 The Adviser contractually has agreed to limit the operating expenses of the Portfolio (to the following annual rates through December 31, 2011.The Adviser will consider further reductions to these limits on an annual basis.The expense limitation agreement may be amended or continued beyond December 31, 2011 by written agreement of the parties. Institutional Class Class A Class C Class Z 0.32% 0.57% 1.32% 0.32% 13 Prospectus 1 - Table of Contents EXPENSE EXAMPLE This Example is intended to help you compare the cost of investing in the Portfolio to the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Portfolio for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Portfolio’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class Class A Class C with redemption without redemption Class Z PORTFOLIO TURNOVER The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Portfolio shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Portfolio’s performance. During the most recent fiscal year, the Portfolio’s portfolio turnover rate was % of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGIES The Portfolio is a “fund of funds,” which seeks to achieve its investment objective by primarily investing in a diversified portfolio of underlying equity and fixed-income funds (although a portion of its assets may be invested in cash, cash equivalents, or in money market funds).These underlying funds, in turn, invest in a variety of U.S. and foreign equity and fixed-income securities. The following table details, under normal circumstances, how the Portfolio expects to allocate its assets among equity and fixed-income funds.The Portfolio’s allocation between equity and fixed-income funds will change over time. Equity Fund Allocation Fixed-Income Fund Allocation 70-90% 10-30% Based upon the analysis described in the section of this Prospectus entitled “More about the Portfolios,” the Portfolio expects to invest 0-45% of its assets in each of the following underlying funds: Old Mutual Analytic Fund Old Mutual Analytic U.S. Long/Short Fund Old Mutual Barrow Hanley Core Bond Fund Old Mutual Barrow Hanley Value Fund Old Mutual Cash Reserves Fund Old Mutual Copper Rock Emerging Growth Fund Old Mutual Dwight High Yield Fund Old Mutual Dwight Intermediate Fixed Income Fund Old Mutual Dwight Short Term Fixed Income Fund Old Mutual Focused Fund Old Mutual Heitman REIT Fund Old Mutual International Equity Fund Old Mutual Large Cap Growth Fund Old Mutual Strategic Small Company Fund Old Mutual TS&W Mid-Cap Value Fund Old Mutual TS&W Small Cap Value Fund Old Mutual Capital evaluates Ibbotson’s allocations at least annually and may change these allocations from time to time without the approval of or notice to shareholders. 14 Prospectus 1 - Table of Contents PRINCIPAL RISKS Like all investments, you risk losing money by investing in the Portfolio.The main risks of investing in the Portfolio are as follows: Risks of Fund of Funds Structure. The performance and risks of the Portfolio will directly correspond to the performance and risks of the underlying funds in which it invests and the securities held by these funds.The more the Portfolio allocates to equity funds, the greater the expected risk.To the extent that the Portfolio invests more of its assets in one underlying fund than another, the Portfolio will have greater exposure to the risks of that underlying fund. The underlying funds will not necessarily make consistent investment decisions.One underlying fund may buy the same security that another underlying fund is selling.You would indirectly bear the costs of both trades. Because the Portfolio indirectly pays a portion of the expenses incurred by the underlying funds, an investment in the Portfolio entails more direct and indirect expenses than a direct investment in the underlying funds.As the underlying funds or the Portfolio’s allocations among the underlying funds change from time to time, or to the extent that the expense ratio of the underlying funds changes, the weighted average operating expenses borne by the Portfolio may increase or decrease.In addition, you may receive taxable gains from portfolio transactions by the underlying funds, as well as taxable gains from the Portfolio’s transactions in shares of the underlying funds. The Portfolio’s ability to achieve its investment objective depends upon Ibbotson’s skill in selecting the best mix of underlying funds.There is the risk that Ibbotson’s evaluations and assumptions regarding the underlying funds may be incorrect in view of actual market conditions. The Adviser may be subject to potential conflicts of interest in supervising Ibbotson’s selection of underlying funds.The Adviser is the investment adviser to each of the underlying funds and the fees paid to the Adviser by some of these underlying funds for these services are higher than the fees paid by other underlying funds. Risks of Investing in Equity Securities.The value of the stocks and other securities owned by the underlying funds will fluctuate depending on the performance of the companies that issued them, general market and economic conditions, and investor confidence.The market also may fail to recognize the intrinsic worth of an investment or the advisers of the underlying funds may misgauge that worth. The prices of individual equity securities do not all move in the same direction uniformly or at the same time; for example, “growth” stocks may perform well under circumstances in which “value” stocks in general have fallen.To the extent that an underlying fund emphasizes investments in securities of a particular type, for example foreign stocks, stocks of small or mid-sized companies, growth or value stocks, or stocks of companies in a particular industry, its share value may fluctuate in response to events affecting the market for that type of security. Risks of Investing in Fixed-Income Securities.The underlying funds’ investments in fixed-income securities will be subject to risk associated with changes in interest rates generally and the credit quality of the individual fixed-income securities held.Generally, the value of a bond increases when interest rates decrease.Conversely, the value of a bond decreases when interest rates increase.The prices of mortgage- and asset-backed securities are sensitive to the rate of principal prepayments on the underlying assets.That is, when borrowers prepay their mortgages, the asset-backed securities that hold those mortgages will receive back principal, and the holders of those securities (such as the Portfolio) may have to re-invest that principal on less favorable terms. Debt securities rated below investment-grade (junk bonds) are highly speculative securities that are usually issued by smaller, less creditworthy, and/or highly leveraged (indebted) companies. In times of volatile markets, the underlying assets of asset-backed securities may be less liquid, and thus the value of the asset-backed securities could be adversely affected.Compared with investment-grade bonds, junk bonds carry a greater degree of risk and their issuers are less likely to make payments of interest and repay principal. PERFORMANCE INFORMATION The bar chart and table below provide some indication of the risks of investing in the Portfolio by showing changes in the Portfolio’s performance from year to year and by showing how the Portfolio’s average annual returns for 1 year, 5 year, and since inception compare with those of broad measures of market performance.The Portfolio’s past performance, both before and after taxes, is not necessarily an indication of how the Portfolio will perform in the future. All performance figures reflect the reinvestment of dividends and capital gain distributions. The returns achieved prior to November 19, 2007 were under a fund of managers structure. 15 Prospectus 1 - Table of Contents Annual Total Returns as of December 31 – Institutional Class The bar charts below do not reflect sales charges.If sales charges had been reflected, returns would be less than those shown below. 7.98% 15.07% 8.69% (34.67)% The year-to-date return as of September 30, 2010 is %. During the periods shown in the chart above, the highest return for a quarter was % (quarter ending ) and the lowest return for a quarter was % (quarter ending ). Average Annual Total Returns as of December 31, 2009 The table below compares the average annual total return information for the Portfolio’s Class A, Class C, Class Z and Institutional Class shares to the Barclays Capital U.S. Aggregate Index, a widely recognized, unmanaged index (market value-weighted inclusive of accrued interest ) that measures the aggregate bond market, as well as to the Standard & Poor’s Composite 1500 Index, an unmanaged, broad-based, capitalization-weighted index comprised of 1,500 stocks of large-cap, mid-cap, and small-cap U.S. companies. After tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after tax returns depend on an investor’s tax situation and may differ from those shown. After tax returns are not relevant to investors who hold their Asset Allocation Portfolio shares through tax deferred arrangements, such as 401(k) plans or individual retirement accounts.After tax returns are shown only for Institutional Class shares.After tax returns for Class A, Class C, and Class Z shares will vary. When the Return After Taxes on Distributions and Sale of Portfolio Shares is greater than the Return After Taxes on Distributions, it is because of realized losses.If losses are realized upon the sale of Portfolio shares, the capital loss is recorded as a tax benefit, which increases the return. Institutional Class (Inception date 9/30/2004) 1 Year 5 Year Life of Fund Return Before Taxes Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Portfolio Shares Class A (Inception date 9/30/2004) Return Before Taxes Class C (Inception date 9/30/2004) Return Before Taxes Class Z (Inception date 12/9/2005) Return Before Taxes Barclays Capital U.S. Aggregate Index (reflects no deduction for fees, expenses, or taxes) Standard & Poor’s Composite 1500 Index (reflects no deduction for fees, expenses, or taxes) MANAGEMENT Investment Manager:Old Mutual Capital Investment Sub-Adviser:Ibbotson Portfolio Managers: Name Title Length of Service Peng Chen, Ph.D., CFA President and Lead Portfolio Manager Since 2005 Brian Huckstep, CFA Portfolio Manager Since 2005 Jeremy Stempien Senior Consultant and Portfolio Manager Since 2008 Scott Wentsel, CFA, CFP Vice President and Senior Portfolio Manager Since 2005 For important information about purchase and sale of Portfolio shares, taxes on Portfolio distributions, and payments to broker dealers and other financial intermediaries, please turn to the section of the statutory prospectus entitled “More About the Portfolios”, beginning on page . 16 Prospectus 1 - Table of Contents Old Mutual Asset Allocation Growth Portfolio INVESTMENT OBJECTIVE Old Mutual Asset Allocation Growth Portfolio (the “Portfolio”) seeks to provide investors with capital appreciation. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio.You may qualify for sales charge discounts if you or your family invest, or agree to invest in the future, at least $50,000 in Class A shares of this Portfolio or other Old Mutual Funds.More information about this and other sales charge discounts on Class A shares is available from your financial professional, in the section entitled “Your Investment” on page of the Portfolio’s prospectus, and in the section entitled “Purchases and Redemptions of Shares” on page of the Portfolio’s statement of additional information. FEES AND EXPENSES TABLE Institutional Class ClassA ClassC Class Z SHAREHOLDER FEES (fees paid directly from your investment) Maximum Sales Charge (Load) (as a percentage of offering price) None 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price) None None 1.00% None Maximum Account Fee (assessed annually on certain accounts under $1,000) Redemption/Exchange Fee (as a percentage of amount redeemed) 2.00% 2.00% 2.00% 2.00% ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.20% 0.20% 0.20% 0.20% Distribution and Service (12b-1) Fees None 0.25% 1.00% None Other Expenses Acquired (Underlying) Fund Fees and Expenses Total Annual Fund Operating Expenses1 Fee Waivers and/or Expense Reimbursement2 Total Annual Fund Operating Expenses After Expense Waivers and/or Expense Reimbursement2 1 Total Annual Fund Operating Expenses do not correlate to the ratios of expenses to average net assets of the Portfolio stated in the Financial Highlights section of this Prospectus, which reflect the operating expenses of the Portfolio and do not include Acquired (Underlying) Fund Fees and Expenses. 2 The Adviser contractually has agreed to limit the operating expenses of the Portfolio (to the following annual rates through December 31, 2011.The Adviser will consider further reductions to these limits on an annual basis.The expense limitation agreement may be amended or continued beyond December 31, 2011 by written agreement of the parties. Institutional Class Class A Class C Class Z 0.32% 0.57% 1.32% 0.32% 17 Prospectus 1 - Table of Contents EXPENSE EXAMPLE This Example is intended to help you compare the cost of investing in the Portfolio to the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Portfolio for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Portfolio’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class Class A Class C with redemption without redemption Class Z PORTFOLIO TURNOVER The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Portfolio shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Portfolio’s performance. During the most recent fiscal year, the Portfolio’s portfolio turnover rate was % of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGIES The Portfolio is a “fund of funds,” which seeks to achieve its investment objective by primarily investing in a diversified portfolio of underlying equity and fixed-income funds (although a portion of its assets may be invested in cash, cash equivalents, or in money market funds).These underlying funds, in turn, invest in a variety of U.S. and foreign equity and fixed-income securities. The following table details, under normal circumstances, how the Portfolio expects to allocate its assets among equity and fixed-income funds.The Portfolio’s allocation between equity and fixed-income funds will change over time. Equity Fund Allocation Fixed-Income Fund Allocation 90-100% 0-10% Based upon the analysis described in the section of this Prospectus entitled “More about the Portfolios,” the Portfolio expects to invest 0-45% of its assets in each of the following underlying funds: Old Mutual Analytic Fund Old Mutual Analytic U.S. Long/Short Fund Old Mutual Barrow Hanley Core Bond Fund Old Mutual Barrow Hanley Value Fund Old Mutual Cash Reserves Fund Old Mutual Copper Rock Emerging Growth Fund Old Mutual Dwight High Yield Fund Old Mutual Dwight Intermediate Fixed Income Fund Old Mutual Dwight Short Term Fixed Income Fund Old Mutual Focused Fund Old Mutual Heitman REIT Fund Old Mutual International Equity Fund Old Mutual Large Cap Growth Fund Old Mutual Strategic Small Company Fund Old Mutual TS&W Mid-Cap Value Fund Old Mutual TS&W Small Cap Value Fund Old Mutual Capital evaluates Ibbotson’s allocations at least annually and may change these allocations from time to time without the approval of or notice to shareholders. 18 Prospectus 1 - Table of Contents PRINCIPAL RISKS Like all investments, you risk losing money by investing in the Portfolio.The main risks of investing in the Portfolio are as follows: Risks of Fund of Funds Structure. The performance and risks of the Portfolio will directly correspond to the performance and risks of the underlying funds in which it invests and the securities held by these funds.The more the Portfolio allocates to equity funds, the greater the expected risk.To the extent that the Portfolio invests more of its assets in one underlying fund than another, the Portfolio will have greater exposure to the risks of that underlying fund. The underlying funds will not necessarily make consistent investment decisions.One underlying fund may buy the same security that another underlying fund is selling.You would indirectly bear the costs of both trades. Because the Portfolio indirectly pays a portion of the expenses incurred by the underlying funds, an investment in the Portfolio entails more direct and indirect expenses than a direct investment in the underlying funds.As the underlying funds or the Portfolio’s allocations among the underlying funds change from time to time, or to the extent that the expense ratio of the underlying funds changes, the weighted average operating expenses borne by the Portfolio may increase or decrease.In addition, you may receive taxable gains from portfolio transactions by the underlying funds, as well as taxable gains from the Portfolio’s transactions in shares of the underlying funds. The Portfolio’s ability to achieve its investment objective depends upon Ibbotson’s skill in selecting the best mix of underlying funds.There is the risk that Ibbotson’s evaluations and assumptions regarding the underlying funds may be incorrect in view of actual market conditions. The Adviser may be subject to potential conflicts of interest in supervising Ibbotson’s selection of underlying funds.The Adviser is the investment adviser to each of the underlying funds and the fees paid to the Adviser by some of these underlying funds for these services are higher than the fees paid by other underlying funds. Risks of Investing in Equity Securities.The value of the stocks and other securities owned by the underlying funds will fluctuate depending on the performance of the companies that issued them, general market and economic conditions, and investor confidence.The market also may fail to recognize the intrinsic worth of an investment or the advisers of the underlying funds may misgauge that worth. The prices of individual equity securities do not all move in the same direction uniformly or at the same time; for example, “growth” stocks may perform well under circumstances in which “value” stocks in general have fallen.To the extent that an underlying fund emphasizes investments in securities of a particular type, for example foreign stocks, stocks of small or mid-sized companies, growth or value stocks, or stocks of companies in a particular industry, its share value may fluctuate in response to events affecting the market for that type of security. Risks of Investing in Fixed-Income Securities.The underlying funds’ investments in fixed-income securities will be subject to risk associated with changes in interest rates generally and the credit quality of the individual fixed-income securities held.Generally, the value of a bond increases when interest rates decrease.Conversely, the value of a bond decreases when interest rates increase.The prices of mortgage- and asset-backed securities are sensitive to the rate of principal prepayments on the underlying assets.That is, when borrowers prepay their mortgages, the asset-backed securities that hold those mortgages will receive back principal, and the holders of those securities (such as the Portfolio) may have to re-invest that principal on less favorable terms. Debt securities rated below investment-grade (junk bonds) are highly speculative securities that are usually issued by smaller, less creditworthy, and/or highly leveraged (indebted) companies. In times of volatile markets, the underlying assets of asset-backed securities may be less liquid, and thus the value of the asset-backed securities could be adversely affected.Compared with investment-grade bonds, junk bonds carry a greater degree of risk and their issuers are less likely to make payments of interest and repay principal. PERFORMANCE INFORMATION The bar chart and table below provide some indication of the risks of investing in the Portfolio by showing changes in the Portfolio’s performance from year to year and by showing how the Portfolio’s average annual returns for 1 year, 5 year, and since inception compare with those of broad measures of market performance.The Portfolio’s past performance, both before and after taxes, is not necessarily an indication of how the Portfolio will perform in the future. All performance figures reflect the reinvestment of dividends and capital gain distributions. The returns achieved prior to November 19, 2007 were under a fund of managers structure. 19 Prospectus 1 - Table of Contents Annual Total Returns as of December 31 – Institutional Class The bar charts below do not reflect sales charges.If sales charges had been reflected, returns would be less than those shown below. 10.31% 17.89% 7.88% (42.04)% The year-to-date return as of September 30, 2010 is %. During the periods shown in the chart above, the highest return for a quarter was % (quarter ending ) and the lowest return for a quarter was % (quarter ending ). Average Annual Total Returns as of December 31, 2009 The table below compares the average annual total return information for the Portfolio’s Class A, Class C, Class Z and Institutional Class shares to the Standard & Poor’s Composite 1500 Index, an unmanaged,broad-based, capitalization-weighted index comprised of 1,500 stocks of large-cap, mid-cap, and small-cap U.S. companies. After tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after tax returns depend on an investor’s tax situation and may differ from those shown. After tax returns are not relevant to investors who hold their Asset Allocation Portfolio shares through tax deferred arrangements, such as 401(k) plans or individual retirement accounts.After tax returns are shown only for Institutional Class shares.After tax returns for Class A, Class C, and Class Z shares will vary. When the Return After Taxes on Distributions and Sale of Portfolio Shares is greater than the Return After Taxes on Distributions, it is because of realized losses.If losses are realized upon the sale of Portfolio shares, the capital loss is recorded as a tax benefit, which increases the return. Institutional Class (Inception date 9/30/2004) 1 Year 5 Year Life of Fund Return Before Taxes Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Portfolio Shares Class A (Inception date 9/30/2004) Return Before Taxes Class C (Inception date 9/30/2004) Return Before Taxes Class Z (Inception date 12/9/2005) Return Before Taxes Standard & Poor’s Composite 1500 Index (reflects no deduction for fees, expenses, or taxes) MANAGEMENT Investment Manager:Old Mutual Capital Investment Sub-Adviser:Ibbotson Portfolio Managers: Name Title Length of Service Peng Chen, Ph.D., CFA President and Lead Portfolio Manager Since 2005 Brian Huckstep, CFA Portfolio Manager Since 2005 Jeremy Stempien Senior Consultant and Portfolio Manager Since 2008 Scott Wentsel, CFA, CFP Vice President and Senior Portfolio Manager Since 2005 For important information about purchase and sale of Portfolio shares, taxes on Portfolio distributions, and payments to broker dealers and other financial intermediaries, please turn to the section of the statutory prospectus entitled “More About the Portfolios”, beginning on page . 20 Prospectus 1 - Table of Contents MORE ABOUT THE PORTFOLIOS PURCHASE AND SALE OF PORTFOLIO SHARES Minimum Investments Applicable to Class A Shares, Class C, and Class Z Shares* Initial Additional Regular Accounts no minimum Uniform Gifts/Transfer To Minor Accounts no minimum Traditional IRAs no minimum Roth IRAs no minimum Coverdell Education Savings Accounts no minimum Systematic Investment Plans I (“SIP I”) (1) Systematic Investment Plans II (“SIP II”)(2) No minimum * The Portfolios reserve the right to change the amount of these minimums from time to time or to waive them in whole or in part. If a SIP I is established, the minimum initial investment for a Portfolio is $500 with a monthly systematic additional investment of $25 or more.A SIP I may be established on any type of account. An investor may establish a SIP II with no minimum initial investment if the monthly systematic additional investment is at least $50.A SIP II may be established on any type of account. Institutional Class shares may be purchased by certain eligible investors and require a minimum initial investment of $1 million in a Portfolio.Eligible investors may also purchase Institutional Class shares with a minimum initial investment of $100,000 in a Portfolio, provided they sign a letter of intent committing them to increase that investment to a minimum investment of $1 million in the Portfolio within twelve months. The Portfolio’s distributor may waive the minimum initial investment amount at its discretion.No minimum applies to subsequent purchases effected by dividend reinvestment.Minimum initial investment means the net amount you invest in a Portfolio after the deduction of any applicable initial sales charge. You may purchase or sell your shares of a Portfolio on any day a Portfolio is open for business by contacting your broker-dealer or other financial institution at which you maintain an account, or by contacting the Portfolio’s transfer agent at 888-772-2888. Your broker-dealer or financial institution may charge you a fee for this service. TAX INFORMATION The Portfolio’s distributions (other than a return of capital) generally are taxable to you as ordinary income, capital gains, or some combination of both, unless you are investing through a tax deferred arrangement such as a 401(k) plan or an IRA. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase a Portfolio through a broker-dealer or other financial intermediary (such as a mutual fund platform or a bank), the Portfolio and its related companies may pay the intermediary for the sale of Portfolio shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Portfolio over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. OTHER INFORMATION ABOUT THE PORTFOLIOS How does the asset allocation process work? Each Portfolio’s assets are allocated among equity and fixed-income funds by investing in a distinctly weighted combination of underlying funds.These underlying funds, in turn, invest in a variety of U.S. and foreign equity and fixed income securities.The intended benefit of asset allocation is diversification, which reduces volatility over the long-term. The Adviser has engaged Ibbotson to act as sub-adviser to each Portfolio and allocate, subject to the Adviser’s supervision, each Portfolio’s assets among the underlying funds.The first step in Ibbotson’s allocation process is to seek to develop an optimal model allocation among underlying funds using an analysis that looks at forecasted returns, standard deviations in historical returns, and the correlation of the performance of different market sectors.The goal of this process is to identify a combination of investments in different market sectors that is expected to maximize return for a given level of risk or minimize risk for a given level of return.Ibbotson then invests the assets allocated to a particular market sector among underlying funds that invest in that sector. 21 Prospectus 1 - Table of Contents The Adviser and Ibbotson agree from time to time upon the universe of mutual funds that Ibbotson may consider when making allocation decisions.Ibbotson’s analysis in selecting and weighting the underlying funds from that universe includes historical returns-based style interviews, relative and absolute performance, including correlations with other underlying funds as well as corresponding benchmarks, and historical volatility (the variability of returns from one period to the next).Ibbotson seeks a combination of underlying funds that it believes will optimize returns, given each Portfolio’s investment objective.When considering equity funds, Ibbotson focuses on the underlying funds’ foreign and domestic exposure, market capitalization ranges, use of derivative strategies, and investment style (growth vs. value).When considering fixed-income funds, Ibbotson’s primary focus is the overall level of risk in the type of fixed income securities in which the underlying funds invest and on maximizing current income and long-term capital growth. Periodically, Ibbotson will re-evaluate each Portfolio’s target asset allocation and may recommend the rebalancing of a Portfolio’s assets among asset classes and underlying funds to reflect changes in the target allocations or to reallocate the Portfolio’s holdings to match the target allocation.Each Portfolio may change its target allocation to each asset class, the underlying funds in each asset class (including adding or deleting underlying funds), or target allocations to each underlying fund without prior approval from or notice to shareholders. Decisions to sell shares of the underlying funds are made for cash flow purposes, such as redemptions or expenses, as a result of periodic rebalancing of a Portfolio’s portfolio holdings, or as an adjustment to an underlying fund’s target allocation based on Ibbotson’s view of the Portfolio’s characteristics and other allocation criteria. THE UNDERLYING FUNDS The following is a summary of the investment objectives and primary strategies of the underlying funds in which the Portfolios currently intend to invest.These summaries do not reflect all of the investment policies and strategies that are disclosed in each underlying fund’s prospectus, and are not an offer of the underlying funds’ shares.The underlying funds in which the Portfolios intend to invest may change from time to time and the Portfolios may invest in underlying funds in addition to those described below at the discretion of the Adviser without prior notice to or approval of shareholders.The prospectus and statement of additional information for each underlying fund are available at oldmutualfunds.com. Each underlying fund normally will be invested according to its investment strategy.However, an underlying fund also may have the ability to invest without limitation in money market instruments or other investments for temporary, defensive purposes. The Portfolios invest in Institutional Class shares of the underlying funds. Equity Funds Old Mutual Analytic Fund – The investment objective of the fund is to seek to obtain long-term capital appreciation from hedged equity investments with less risk than a fully invested, unhedged equity portfolio.The Fund may change its investment objective without shareholder approval.To pursue its objective, the Fund normally invests in a combination of stocks, debt securities, and derivative instruments.The Fund normally invests at least 80% of its net assets, plus borrowings for investment purposes, in equity securities. Old Mutual Analytic U.S. Long/Short Fund – The investment objective of the fund is to seek above-average total returns.To pursue its objective, the fund normally invests at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of companies whose securities are traded in U.S. markets.While the fund may invest in companies of any size, it generally invests in large and mid-cap companies.The fund may also invest in long and short positions of publicly traded equity securities.The fund’s long and short positions may include equity securities of foreign issuers that are traded in U.S. markets.The fund generally takes long equity positions equal to approximately 120% of the fund’s equity assets excluding cash, and short equity positions equal to approximately 20% of the fund’s equity assets at the time of investment.The fund’s long equity exposure ordinarily ranges from 110% to 125% of the fund’s net assets and its short equity exposure ordinarily ranges from 10% to 33% of the fund’s net assets.The cash received from short sales may be used to invest in long equity positions. Old Mutual Barrow Hanley Value Fund – The investment objective of the fund is to seek long-term capital growth.The fund is a non-diversified fund.To pursue its objective, the fund normally invests in equity securities of large and mid-cap companies with value characteristics.Undervalued stocks are generally those stocks that are out of favor with investors and, in the opinion of the fund’s sub-adviser, are trading at prices that are below average at the time of purchase in relation to such measures as earnings and book value.These stocks often have above average dividend yields. Old Mutual Copper Rock Emerging Growth Fund – The investment objective of the fund is to seek capital appreciation.Under normal market conditions, the fund invests primarily in equity securities of emerging growth companies. The fund emphasizes small- and mid-cap companies in its portfolio, that is, companies with market values within the range of market values of issuers included in the Russell 2500® Growth Index. Old Mutual Focused Fund – The investment objective of the fund is to seek above-average total returns over a 3 to 5 year market cycle.The fund is a non-diversified fund.To pursue its objective, the fund normally invests at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of small, medium and large-cap companies.While the fund may invest in companies of any market capitalization, the fund generally invests in large-cap companies that the sub-adviser, believes have sustainable long-term growth prospects but are currently trading at modest relative valuations. 22 Prospectus 1 - Table of Contents Old Mutual Heitman REIT Fund – The investment objective of the fund is to seek to provide investors with a high total return consistent with reasonable risk.To pursue its objective, the fund normally invests at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of companies principally engaged in the real estate industry, including real estate investment trusts (“REITs”).The fund’s sub-adviser considers a company to be principally engaged in the real estate industry if it derives at least 50% of its revenues from the ownership, construction, management, financing or sale of commercial, industrial or residential real estate or has at least 50% of its assets in such real estate. Old Mutual International Equity Fund – The investment objective of the fund is to seek long-term capital appreciation. To pursue its objective, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in equity securities of non-U.S. issuers.The fund allocates its assets to securities of issuers located in at least 3 non-U.S. countries and may invest in both developed and emerging markets.Generally, the fund limits its investments in any country to 25% or less of its total assets.However, the fund may invest more than 25% of its assets in issuers organized in Japan or the United Kingdom or in securities quoted or denominated in the Japanese yen, the British pound, or the euro. Old Mutual Large Cap Growth Fund – The investment objective of the fund is to seek long-term capital growth.The fund is classified as a non-diversified fund. To pursue its objective, the fund normally invests at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of large-cap companies with favorable growth prospects.For purposes of this fund, large cap companies are those companies with market capitalizations within the market capitalization range of those companies in the Russell 1000® Growth Index.Each of the fund’s sub-advisers will invest the portion of the fund it manages in not more than 40 large-cap companies. Old Mutual Strategic Small Company Fund – The investment objective of the fund is to seek capital growth.To pursue its objective, the fund normally invests at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of small-cap companies.For purposes of this fund, small cap companies are those companies with market capitalizations similar to the companies in the Russell 2000® Index. Old Mutual TS&W Small Cap Value Fund – The investment objective of the fund is to seek long-term capital growth.To pursue its objective, the fund normally invests at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of small-cap companies with value characteristics.For purposes of this fund, small cap companies are those companies with market capitalizations similar to the companies in the Russell 2000® Value Index. Old Mutual TS&W Mid-Cap Value Fund – The investment objective of the fund is to seek long-term capital growth.To pursue its objective, the fund normally invests at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of small to mid-cap companies with value characteristics.For purposes of this fund, small mid-cap companies are those companies with market capitalizations similar to the companies in the Russell 2000®MidCap Value Index. Fixed Income Funds Old Mutual Barrow Hanley Core Bond Fund – The investment objective of the fund is to seek to maximize total return.To pursue its objective, the fund normally invests at least 80% of its net assets in fixed income securities of varying maturities.Fixed income securities may include: U.S. government securities including Treasury and agency securities, corporate obligations, inflation-indexed securities, commercial and residential mortgage-backed securities, collateralized mortgage obligations and asset-backed securities. The fund may invest up to 25% of its total assets in U.S. dollar denominated foreign debt obligations.The fund may also invest up to 20% of its total assets in non-investment grade securities.The fund has no limitations on the range of maturities of the fixed income securities in which it can invest and will maintain an average portfolio duration that ranges from 80% to 120% of the average duration of the Barclays Capital U.S. Aggregate Index.The sub-adviser will attempt to maintain an overall weighted average portfolio credit quality at a rating of “AA” (or equivalent) or higher from any nationally recognized statistical rating organization. Old Mutual Cash Reserves Fund – The Fund seeks to provide investors with current income while preserving principal and maintaining liquidity. To pursue its investment objective, the Fund invests exclusively in short-term U.S. dollar-denominated debt obligations of U.S. or foreign issuers that are rated in one of the two highest rating categories by any two nationally recognized rating organizations or that are unrated securities of comparable quality.The Fund’s holdings are primarily corporate debt obligations, asset-backed commercial paper, variable rate obligations, instruments issued or guaranteed by the U.S. Government, its agencies or instrumentalities, repurchase agreements and securities of U.S. and foreign banks that Dwight Asset Management Company LLC (“Dwight”), the Fund’s Sub-Adviser, believes offer the most attractive income potential without undue risk. Under normal market conditions, the Fund will invest more than 25% of its total assets in domestic bank obligations or obligations issued by U.S. branches of foreign banks. 23 Prospectus 1 - Table of Contents Old Mutual Dwight High Yield Fund – The investment objective of the fund is to seek to provide investors with a high level of current income.To pursue its objective, the fund normally invests at least 80% of its net assets (plus any borrowings for investment purposes) in high-yield, below investment-grade securities including high-yield corporate bonds and loans, municipal bonds, mortgage-backed and asset-backed securities, income-producing convertible securities, and preferred stocks.The fund may invest up to 30% of its assets in foreign securities.The fund may also invest in derivative instruments such as options, futures contracts, credit default swaps, and swaps and options on indices and may engage in certain investment techniques which create market exposure, such as dollar rolls.The sub-adviser seeks to maintain a minimum average credit quality for the fund’s investments at a rating of “B” (or equivalent) or higher from any NRSRO.The fund’s investment duration typically ranges from 75% to 125% of the average duration of the Barclays Capital U.S. Corporate High Yield Index. Old Mutual Dwight Intermediate Fixed Income Fund – The investment objective of the fund is to seek a high level of current income consistent with relative stability of principal.To pursue its objective, the fund normally invests at least 80% of its net assets (plus any borrowings for investment purposes) in a diversified portfolio of fixed income securities of varying maturities.The fund generally invests in investment grade fixed income securities but may invest up to 15% of its assets in high yield securities.The fund may also invest in derivative instruments such as options, futures contracts, and options on indices and may engage in certain investment techniques which create market exposure, such as dollar rolls.The fund’s investment duration typically ranges from 75% to 125% of the average duration of the Barclays Capital Intermediate Aggregate Bond Index.The fund’s dollar weighted average maturity will typically be between 3 and 10 years. Old Mutual Dwight Short Term Fixed Income Fund – The investment objective of the fund is to seek a high level of current income consistent with maintaining a relatively high degree of stability of capital.To pursue its objective, the fund normally invests at least 80% of its net assets (plus any borrowings for investment purposes) in obligations of the U.S. Government and in investment grade debt securities rated AAA by Standard & Poor’s (“S&P”), Aaa by Moody’s Investor Service, Inc. (“Moody’s”) or deemed equivalent by the sub-adviser.The fund may invest up to 20% of its net assets (plus any borrowings for investment purposes) in investment grade debt securities rated between AA and BBB by S&P or Aa and Baa by Moody’s, or deemed equivalent by the sub-adviser.The weighted average maturity of the fund will vary depending on an evaluation of market conditions, patterns and trends by the fund’s sub-adviser, but will typically be less than 3 years.There are no limitations on the maturity of any individual issues in the fund. MORE ABOUT INVESTMENT RISK The principal investment strategies and main risks of the Portfolios were described above.This section of the Prospectus discusses the risks of investing in the Portfolios in greater detail. Equity Securities.Equity securities include common and preferred stocks, convertible securities, warrants, and rights.Equity security prices fluctuate over time.Equity security prices may fall as a result of factors that relate to a company, such as management decisions or lower demand for a company’s products or services. Equity security prices may fall because of factors affecting companies in a number of industries, such as increased production costs.Equity security prices may also fall because of changes in other financial markets, such as interest rate or currency exchange rate changes. Growth Securities.Growth securities are equity securities that have or are expected to have strong sales and earnings growth and capital appreciation potential and that will grow faster than the economy as a whole.Growth securities may be more sensitive to changes in business momentum and earnings than other securities because they typically trade at higher earnings multiples. Value Securities.Value securities are equity securities that are or are believed to be currently underpriced.Value companies may have experienced adverse business developments or may be subject to special risks that have caused their securities to be out of favor. Foreign Securities.Foreign securities refer to securities of issuers, wherever organized, that have their principal business activities outside of the U.S. and are not traded in the U.S.Investments in foreign securities involve different risks than U.S. investments, including fluctuations in currency exchange rates, potentially unstable political and economic structures, limitations on the use or transfer of fund assets, reduced availability of public information, and lack of uniform financial reporting and regulatory practices similar to those that apply to U.S. issuers.Securities of issuers located in emerging markets may experience greater price volatility than those located in established markets. Foreign securities include American Depository Receipts and American Depository Shares (collectively, “ADRs”), European Depositary Receipts (“EDRs”), Global Depositary Receipts (“GDRs”), and other similar global instruments.ADRs are certificates issued by a U.S. bank that represent a bank’s holdings of a stated number of shares of a foreign corporation.An ADR is bought and sold in the same manner as a U.S. equity security and is priced in U.S. dollars.EDRs and GDRs are receipts that represent a stated number of shares of a foreign corporation, only they are issued by a non-U.S. bank or a foreign branch of a U.S. bank.EDRs and GDRs are generally designed for use on foreign exchanges and are typically not priced in U.S. dollars.Although ADRs, EDRs, and GDRs are alternatives to directly purchasing the underlying foreign securities in their national markets and currencies, they are also subject to many of the risks associated with investing directly in foreign securities. 24 Prospectus 1 - Table of Contents Small- and Medium-Sized Company Securities.Small- and medium-sized company securities involve greater risk and price volatility than larger, more established companies because they tend to have more limited product lines, markets and financial resources, such as access to capital, and may be dependent on a smaller and more inexperienced management group.In addition, small- and medium-sized company securities may trade much less frequently than securities of larger companies, making the prices of these securities subject to greater volatility. Small- and medium-sized company securities may appreciate faster than those of larger, more established companies for many reasons.For example, small- and medium-sized companies tend to have younger product lines whose distribution and revenues are still maturing. Technology and Communications Company Securities.Technology and communications company securities are securities of companies that rely extensively on technology or communications in their product development or operations or are expected to benefit from technological advances and improvements.These securities are strongly affected by worldwide scientific and technological developments and governmental laws, regulations and policies, and, therefore, are generally more volatile than companies not dependent upon or associated with technology or communications issues. Technology or communications company securities offer investors significant growth potential because they may be responsible for breakthrough products or technologies or may be positioned to take advantage of cutting-edge, technology-related developments. REITs.A real estate investment trust (“REIT”) is a separately managed trust that makes investments in various real estate businesses.An equity REIT may own real estate and pass the income it receives from rents from the properties, or the capital gain it receives from selling a building, to its shareholders.A mortgage REIT specializes in lending money to building developers and passes the interest income it receives from the mortgages to shareholders.A hybrid REIT combines the characteristics of equity and mortgage REITs. The real estate industry is particularly sensitive to:(i) economic factors, such as interest rate changes, tight credit markets, or recessions; (ii) over-building in one particular area, changes in zoning laws, or changes in neighborhood values; (iii) increases in property taxes; (iv) casualty and condemnation losses; and (v) regulatory limitations on rents.The value of real property, and the REITs that invest in it, may decrease during periods of volatility in the credit markets. REITs may expose a fund to similar risks associated with direct investment in real estate.REITs are more dependent upon specialized management skills, have limited diversification and are, therefore, generally dependent on their ability to generate cash flow to make distributions to shareholders. Money Market Instruments.Money market instruments include high quality, short-term, U.S. and foreign debt instruments denominated in U.S. dollars, including bank obligations (such as CDs, time deposits, bankers’ acceptances, and banknotes), commercial paper, corporate obligations (including asset-backed securities), government obligations (such as U.S. Treasury, agency, or foreign government securities), short-term obligations issued by state and local governments, and repurchase agreements.Money market instrument prices fluctuate over time.Money market instrument prices may fall as a result of factors that relate to the issuer, such as a credit rating downgrade. Money market instrument prices may fall because of changes in the financial markets, such as interest rate changes or liquidity in the credit markets. Money market instruments have greater short-term liquidity, capital preservation, and income potential than longer-term investments such as stocks or long-term debt. Old Mutual Asset Allocation Balanced Portfolio, Old Mutual Asset Allocation Conservative Portfolio, Old Mutual Asset Allocation Growth Portfolio, and Old Mutual Asset Allocation Moderate Growth Portfolio generally limit their investments in money market instruments to no more than 25%, 30%, 15%, and 20% of their total assets, respectively.Old Mutual Asset Allocation Growth Portfolio generally invests in money market instruments only for temporary defensive or cash management purposes. Over-the-Counter (“OTC”) Securities.OTC securities are securities that are not listed and traded on an organized exchange, but are bought and sold through a computer network or over the telephone.OTC securities may not trade as often as securities listed on an exchange.So, if a fund were to sell an OTC security, it might have to offer the security at a discount or sell it in smaller share lots over an extended period of time. OTC securities may appreciate faster than exchange-traded securities because they are typically securities of younger, growing companies. 25 Prospectus 1 - Table of Contents Derivatives.A derivative is a security or instrument whose value is determined by reference to the value or the change in value of one or more securities, indices, currencies, or other financial instruments.Derivatives include, among other things, futures, options, options on futures, OTC options, forward foreign currency contracts, and swaps. Because of the low margin deposits required, derivatives often involve an extremely high degree of leverage.As a result, a relatively small price movement in a derivative may result in immediate and substantial loss, or gain, to the investor.Successful use of a derivative depends on the degree to which prices of the underlying assets correlate with price movements in the derivatives a fund buys or sells.A fund could be negatively affected if the change in market value of its securities fails to correlate perfectly with the values of the derivatives it purchased or sold.Thus, the use of derivatives may result in losses in excess of the amount invested. Derivatives may be used for a variety of purposes, including:(i) to reduce transaction costs; (ii) to manage cash flows; (iii) to maintain full market exposure, which means to adjust the characteristics of a fund’s investments to more closely approximate those of its benchmark; (iv) to seek to enhance returns (speculative); and (v) to protect a fund’s investments against declines in value (hedging). The Portfolios are subject to the federal securities laws, including the Investment Company Act of 1940, as amended (the “1940 Act”), and related rules, as interpreted by various SEC staff positions. Generally, with respect to certain kinds of derivatives, a fund must "set aside" (referred to sometimes as "asset segregation") liquid assets, while a derivatives contract is open. With respect to forwards and futures contracts that are not contractually required to “cash-settle,” a fund covers its open positions by setting aside liquid assets equal to a contract’s full, notional value.With respect to forwards, futures, and index options that are contractually required to "cash-settle," a fund generally will set aside liquid assets in an amount equal to a fund’s daily marked-to-market (net) obligations, if any (i.e., a fund’s daily net liability, if any), rather than the notional value. By setting aside assets equal to only its net obligations under cash-settled forward, futures, and index options contracts, a fund will have the ability to employ leverage to a greater extent than if a fund were required to segregate assets equal to the full notional value of such contracts. The use of leverage involves certain risks, and may result in losses in excess of the amounts invested. Short Sales.A fund “sells short” a security when it sells a security it does not own.To sell a security short, a fund must borrow the security from someone else to deliver it to the buyer.A fund then replaces the borrowed security by purchasing it at the market price at or before the time of replacement.Until it replaces the security, a fund repays the person that lent it the security for any interest or dividends that may have accrued during the period of the loan.Because a fund’s loss on a short sale arises from increases in the value of the security sold short, such loss is theoretically unlimited. A fund can lose money if the price of the security it sold short increases between the date of the short sale and the date on which a fund replaces the borrowed security.Likewise, a fund can profit if the price of the security declines between those dates. To borrow the security, a fund also may be required to pay a premium, which would increase the cost of the security sold.A fund will incur transaction costs in effecting short sales.A fund’s gains and losses will be decreased or increased, as the case may be, by the amount of the premium, dividends, interest, or expenses a fund may be required to pay in connection with a short sale. Non-Diversification.Certain of the underlying funds are considered non-diversified and can invest a greater portion of their assets in securities of individual issuers than a diversified fund.As a result, changes in the market value of a single issuer could cause greater fluctuations in the value of underlying fund shares than would occur in an underlying diversified fund. Fixed Income Securities.Fixed income securities include U.S. government securities, government agency securities, corporate bonds, mortgage-backed and asset-backed securities, lower-rated bonds, foreign bonds, money market instruments, and certain other types of debt or hybrid instruments.Fixed income security prices fluctuate over time.The price of a fixed income security may fall as a result of adverse events involving the issuer of the security, changes in interest rates, or other adverse economic or political events. A fund’s investment in fixed income securities is subject to interest rate risk and credit risk, including changes in debt ratings. Interest Rate Risk.A change in interest rates will affect the value of a fund’s fixed income investments.Debt securities tend to move inversely with changes in interest rates.For example, when interest rates rise, debt security prices generally fall.Conversely, when interest rates fall, debt security prices generally rise. Credit Risk.The value of the debt securities held by a fund also fluctuates with the credit quality of the issuers of those securities.A fund could lose money if the issuer of a security is unable to meet its financial obligations or goes bankrupt.Failure of an issuer to make timely payments of principal and interest or a decline or perception of decline in the credit quality of a debt security can cause the price of the debt security to fall, potentially lowering a fund’s share price. Changes in Debt Ratings.If a rating agency assigns a debt security a lower rating, the value of the security will decline because investors will demand a higher rate of return to compensate for the additional perceived risk. 26 Prospectus 1 - Table of Contents U.S. Government Securities.U.S. government securities include U.S. Treasury bills, notes, and bonds of varying maturities that are backed by the full faith and credit of the U.S. government.U.S. government securities generally offer lower yields than other fixed income securities.Holding U.S. government securities lowers the risk profile of an investment portfolio as the timely payment of principal and interest on such securities is guaranteed by the U.S. government. U.S. Government Agency Securities. U.S. government agency securities are debt securities issued or guaranteed as to principal and interest by U.S. government agencies, U.S. government sponsored enterprises, and U.S. government instrumentalities that are not direct obligations of the U.S. government.Certain U.S. government agency securities are not backed by the full faith and credit of the U.S. government, and thus are subject to credit risk.U.S. government agency securities represent a higher risk of default than U.S. government securities. Mortgage-Backed Securities.Mortgage-backed securities are securities that represent pools of mortgages (including collateralized mortgage obligations (CMOs)), where investors receive principal and interest payments from the repayment of underlying mortgage loans.Some mortgage-backed securities are issued and guaranteed against default by the U.S. government, such as the Government National Mortgage Association (Ginnie Mae).Others are not guaranteed by the U.S. government and are backed only by the credit of the government agency or instrumentality, such as Federal National Mortgage Association (Fannie Mae) and Federal Home Loan Mortgage Corporation (Freddie Mac).In September 2008, the Federal Housing Finance Agency placed Fannie Mae and Freddie Mac into conservatory of the U.S. Treasury. Mortgage-backed securities may be adversely affected by changes in interest rates and the creditworthiness of the issuer and underlying mortgage holders.Also, the mortgages underlying mortgage-backed securities may be subject to unscheduled or early payments, which may shorten the maturities of these securities and may lower their returns.Lack of liquidity and tightening of the credit markets will adversely affect the value of mortgage-backed securities. Mortgage-backed securities may offer higher yields and the potential for higher returns than certain other fixed income securities. Stripped Mortgage-Backed Securities.Stripped mortgage-backed securities are derivative multiple-class mortgage-backed securities. Stripped mortgage-backed securities usually have two classes that receive different proportions of interest and principal distributions on a pool of mortgage assets.One class might receive all of the interest distributions - interest-only strips (IOs) and the other all the principal distributions - principal only strips (POs). The cash flows and yields on stripped mortgage-backed securities are extremely sensitive to interest rates and the rate of principal payments (including prepayments) on the underlying mortgage loans or mortgage-backed securities.A rapid rate of principal payments may adversely affect the yield to maturity of IOs.Slower than anticipated prepayments of principal may adversely affect the yield to maturity of POs. The yields and market risk of IO and PO stripped mortgage-backed securities may be more volatile than those of other fixed income securities.The market for stripped mortgage-backed securities may be limited, making it difficult for a fund to value or to sell its holdings at an acceptable price.Stripped mortgage-backed securities may offer higher yields than other, more stable, fixed income securities, such as traditional mortgage-backed securities.Certain stripped mortgage-backed securities may be deemed to be illiquid. Asset-Backed Securities.Asset-backed securities are interests in a stream of payments from specific assets, such as automobile or credit card receivables.These securities are generally pass-through securities, which means that principal and interest payments on the underlying securities (less servicing fees) are passed through to shareholders on a pro rata basis. Asset-backed securities may be adversely affected by changes in interest rates.Also, the nature of the underlying collateral may make it more difficult for issuers of asset-backed securities to recover or repossess such collateral upon a default.Lack of liquidity and tightening of the credit markets will adversely affect the value of asset-backed securities. Corporate Bonds.Corporate bonds are debt securities of companies that are rated at or above investment grade by one or more nationally recognized rating organizations.Issuers of corporate bonds may default on their obligations to repay principal and interest.Also, changes in interest rates may adversely affect the market value of corporate bonds. Lower-Rated (Junk) Bonds.Lower-rated bonds are debt securities of companies that are rated below investment grade (BB/Ba or lower).Lower-rated bonds have a higher risk of default, tend to be less liquid, and may be difficult to value.Lower-rated bonds offer higher yields and higher potential gains than investment-grade (BBB/Baa or higher) bonds. Foreign Bonds.Foreign bonds are debt securities of foreign governments and foreign companies.In addition to the risks present for domestic bonds, foreign bonds are subject to the additional risks of potential adverse political developments or political instability; differences in accounting, auditing, and financial reporting standards; a lack of adequate information from bond issuers due to less stringent government regulation; and adverse changes in foreign exchange rates. 27 Prospectus 1 - Table of Contents Zero Coupon and Pay-In-Kind Securities.A zero coupon security pays no interest to its holders until it matures and is sold at a discount to its face value.Pay-in-kind securities are securities that generally pay interest through the issuance of additional securities. The market prices of these securities generally are more volatile and are likely to respond to a greater degree to changes in interest rates than the market prices of securities that pay interest periodically or in cash. Affiliated Money Market Funds.The Portfolios maintain cash reserves (i.e., cash awaiting investment or cash held to meet redemption requests or to pay expenses).Each Portfolio invests its cash reserves in the Old Mutual Cash Reserves Fund, an affiliated mutual fund, in accordance with applicable rules under the 1940 Act. A Portfolio’s purchase of securities of other investment companies may result in the indirect payment of additional management and distribution fees.The indirect fees incurred by a Portfolio with respect to investment of its cash reserves in an affiliated (or unaffiliated) money market fund are included in the Acquired (Underlying) Fund Fees and Expenses in the Portfolios’ annual Fees and Expenses tables if such Expenses are at least 0.01% of the Portfolio’s average net assets. Securities That Are Not Readily Marketable.A security is not readily marketable, or “illiquid,” if the Portfolio cannot sell it within seven days in the ordinary course of business for approximately the amount at which it is valued on the books of a fund.For example, some securities are not registered under U.S. securities laws and cannot be sold to the public because of SEC regulations (these are known as “restricted securities”).Investments in illiquid securities, which may include restricted securities, involve higher risks because a fund may be unable to sell an illiquid security or sell at a reasonable price.In addition, in order to sell a restricted security, a fund may have to bear the expenses associated with registering the shares with the SEC and incur delays in selling the security. Temporary Defensive Investments.In times of unstable or adverse market or economic conditions, a fund may hold a significant portion of its assets in temporary defensive instruments that may be inconsistent with their principal investment strategies in an effort to enhance liquidity or preserve capital.Temporary defensive investments generally include cash, cash equivalents such as commercial paper, money market instruments, short-term debt securities, U.S. government securities, or repurchase agreements. They could also hold these types of securities pending the investment of proceeds from the sale of fund shares or portfolio securities or to meet anticipated redemptions of fund shares.Investments in temporary defensive investments may be made for undetermined periods of time, depending on market or economic conditions.To the extent a fund invests defensively, it might not achieve its investment objective. Portfolio Turnover.A change in the securities held by a fund is known as “portfolio turnover.”An underlying fund may engage in active and frequent trading to try to achieve its investment objective, however, and may have a portfolio turnover rate of over 100%.Higher portfolio turnover rates increase the brokerage costs for the fund conducting the trading and may adversely affect its performance.However, most of the Portfolios’ portfolio transactions will be trades in the shares of the underlying funds, which do not involve brokerage commissions.The sale of a Portfolio’s or an underlying fund’s portfolio holdings may generate capital gains, which, when distributed, may be taxable to you. DISCLOSURE OF PORTFOLIO HOLDINGS A description of the Trust's policies and procedures with respect to the disclosure of a Portfolio’s portfolio securities is available in the Statement of Additional Information (“SAI”). The back cover of this Prospectus explains how you can obtain a copy of the SAI. MANAGEMENT THE ADVISER Old Mutual Capital, Inc., located at 4643 South Ulster Street, Suite 700, Denver, Colorado 80237, is the investment adviser to the Portfolios. The Adviser was organized in 2004 and is a wholly-owned subsidiary of Old Mutual (US) Holdings Inc. ("OMUSH").OMUSH is a wholly-owned subsidiary of OM Group (UK) Limited, which, in turn, is a wholly-owned subsidiary of Old Mutual plc, a London-exchange-listed international financial services firm. The Adviser oversees the operations of the Portfolios and supervises Ibbotson, the Portfolios’ sub-adviser.The Board supervises the Adviser and Ibbotson and establishes policies that the Adviser and Ibbotson must follow in their day-to-day investment management activities. 28 Prospectus 1 - Table of Contents Old Mutual Capital and the Trust have applied to the SEC for an exemptive order granting exemptions from certain provisions of the 1940 Act, pursuant to which Old Mutual Capital will, subject to supervision and approval of the Board, be permitted to enter into and materially amend sub-advisory agreements between Old Mutual Capital, the Trust, and sub-advisers without such agreements being approved by the shareholders of the applicable Portfolio.The Trust and Old Mutual Capital therefore have the right to hire, terminate, or replace both affiliated and unaffiliated sub-advisers without shareholder approval, including, without limitation, the replacement or reinstatement of any sub-advisers whose sub-advisory agreement has automatically terminated as a result of an assignment.Old Mutual Capital will have the ultimate responsibility to oversee the sub-advisers and recommend their hiring, termination and replacement, and to reallocate a Portfolio’s assets among the sub-advisers and/or itself.There can be no guarantee that the Trust and Old Mutual Capital will obtain this order from the SEC.If the exemptive order is granted, the Portfolios intend to rely on this order to operate in the manner described above. Shareholders will be notified of any change in a sub-adviser.Shareholders of a Portfolio have the right to terminate a sub-advisory agreement with a sub-adviser for a Portfolio at any time by a vote of the majority of the outstanding voting securities of such Portfolio. The order also will permit the Portfolios to disclose to shareholders the aggregate fees paid to Old Mutual Capital and the sub-adviser(s) for each Portfolio. THE SUB-ADVISER Ibbotson Associates Advisors, LLC, a Delaware limited liability company located at 22 West Washington Street, Chicago, Illinois 60602, is a wholly-owned subsidiary of Ibbotson Associates, Inc., which is a wholly-owned subsidiary of Morningstar, Inc.Ibbotson is the sub-adviser to each Portfolio and allocates, subject to the Adviser’s supervision, each Portfolio’s assets among the underlying funds. ADVISORY FEES The table below shows the aggregate fee paid to the Adviser for the fiscal year ended July 31, 2010 as a percentage of average daily net assets. Management Fee Asset Allocation Balanced Portfolio 0.20% Asset Allocation Conservative Portfolio 0.20% Asset Allocation Growth Portfolio 0.25% Asset Allocation Moderate Growth Portfolio 0.25% Ibbotson is entitled to receive a fee from the Adviser.The fee arrangement for Ibbotson is described in the SAI. A discussion regarding the basis for the Board’s approval of the investment advisory agreement between the Trust and the Adviser and the sub-advisory agreement among the Trust, the Adviser and Ibbotson is available in the Trust’s annual report to shareholders dated July 31, 2010. In the interest of limiting the expenses of the Portfolios, the Adviser has signed expense limitation agreements with the Trust on behalf of the Portfolios pursuant to which the Adviser has agreed to reduce the fees payable to it under the advisory agreement and to assume other expenses in an amount necessary to limit total annual operating expenses to an annual rate (as a percentage of a Portfolio’s average daily net assets) (“Expense Limit”) as set forth in the table below: Expense Limit Portfolio Institutional Class Shares Class A Shares Class C Shares Class Z Shares Expiration Date Conservative 0.36% 0.61% 1.36% 0.36% December 31, 2011 1.75% 2.00% 2.75% 1.75% December 31, 2021 Balanced 0.39% 0.64% 1.39% 0.39% December 31, 2011 1.75% 2.00% 2.75% 1.75% December 31, 2021 Moderate Growth 0.32% 0.57% 1.32% 0.32% December 31, 2011 1.75% 2.00% 2.75% 1.75% December 31, 2021 Growth 0.32% 0.57% 1.32% 0.32% December 31, 2011 1.75% 2.00% 2.75% 1.75% December 31, 2021 The Adviser is entitled to reimbursement from a Portfolio of any fees waived pursuant to the expense limitation arrangements if such reimbursement does not cause the operating expenses of the Portfolio in the year of reimbursement to exceed the expense limitation in effect in the year for which fees are being reimbursed and the reimbursement is made within three years after the expenses were reimbursed. 29 Prospectus 1 - Table of Contents THE PORTFOLIO MANAGERS The following summarizes the experience of the members of the portfolio management team primarily responsible for the day-to-day management of the Portfolios’ portfolios.Except as otherwise noted, each portfolio manager listed below has served in his/her position for at least the last 5 years. Name Title Peng Chen, Ph.D., CFA (Lead Portfolio Manager) President, Ibbotson, since 2006.Managing Director and Chief Investment Officer, Ibbotson, 1997 - 2006. Brian Huckstep, CFA (Portfolio Manager) Portfolio Manager, Ibbotson, since 2005. Jeremy Stempien (Portfolio Manager) Senior Consultant, since 2005, and Portfolio Manager, since 2008, Ibbotson. Scott Wentsel, CFA, CFP (Senior Portfolio Manager) Vice President and Senior Portfolio Manager, Ibbotson, since 2005. The SAI provides additional information about the portfolio managers’ compensation, other accounts managed by the portfolio managers, and the portfolio managers’ ownership of shares of the Portfolios. YOUR INVESTMENT YOUR SHARE PRICE The price you pay for a share of a Portfolio and the price you receive upon selling or redeeming a share of a Portfolio is called the net asset value (“NAV”). NAV per share class of a Portfolio is calculated by dividing the total net assets of each class by the total number of the class’ shares outstanding.NAV is determined as of the close of regular trading on the New York Stock Exchange (the “NYSE”) (normally 4:00 p.m. Eastern time) on each day that the NYSE is open, except that securities traded primarily on the NASDAQ Stock Market (“NASDAQ”) are normally valued by a Portfolio at the NASDAQ Official Closing Price provided by NASDAQ each business day.The Portfolios do not calculate their NAV, and you may not buy or sell Portfolio shares, on days the NYSE is closed (generally weekends and New Year's Day, Martin Luther King, Jr. Day, Presidents' Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day, and Christmas Day). Your purchase, exchange, or redemption of Portfolio shares will be priced at the next NAV calculated after your request is received in good order by the Portfolio’s transfer agent or other Portfolio agents.Shares begin to earn dividends on the first business day following the day of purchase.Shares earn dividends until the day you redeem them.The NAV of your shares when redeemed may be more or less than the price you originally paid, depending primarily upon a Portfolio's investment performance. Since each Portfolio is mainly invested in shares of the underlying funds, a Portfolio’s NAV is based mainly on the NAV of the underlying funds in which it invests.The prospectuses for the underlying funds explain the circumstances under which the underlying funds may use fair value pricing and its effects. The Trust may enter into agreements with broker-dealers, financial institutions, retirement plan accounts, trading platforms, certain fee-based programs, or other service providers (“Financial Intermediaries”) that may include the Portfolios as an investment alternative in the programs they offer or administer.If you buy shares through a Financial Intermediary, generally your order must be received by the Financial Intermediary and transmitted to Old Mutual Investment Partners (the “Distributor”) or its designee by the close of regular trading on the NYSE in order for you to receive that day’s offering price.Otherwise, the order will receive the offering price that is determined on the next day the NYSE is open.The Trust and Financial Intermediaries reserve the right to reject customer orders that are incomplete or otherwise not in “good order.” Financial Intermediaries may also accept certain customer orders conditioned on the understanding that the orders may later be rejected in the event they cannot be transmitted to the Distributor or its designee in a timely manner.The Trust will be deemed to have received a purchase or redemption order from authorized Financial Intermediaries when the Financial Intermediary, or its authorized designee, accepts the order. The customer order will be priced at a Portfolio’s NAV next computed after such order is unconditionally accepted by an authorized Financial Intermediary or its authorized designee. 30 Prospectus 1 - Table of Contents VALUING PORTFOLIO SECURITIES The Portfolios and the underlying funds use pricing services to determine the market value of the securities in their portfolios.Except as discussed below, the Portfolios generally use the market price of securities as of the close of regular trading on the NYSE to value equity securities held in the Portfolios’ except that securities traded primarily on the NASDAQ Stock Market (“NASDAQ”) are normally valued by the Portfolios at the NASDAQ Official Closing Price provided by NASDAQ each business day. Investment securities of an underlying fund managed by the Adviser,including securities sold short, that are listed on a securities exchange, market or automated quotation system and for which market quotations are readily available, including securities traded over-the-counter (“OTC”) (except for securities traded on NASDAQ), are valued at the last quoted sales price on the principal market on which they are traded at theclose of trading on the New York Stock Exchange (“NYSE”) (normally 4:00 p.m., Eastern Time) each day that the NYSE is open (” Valuation Time”), or, if there is no such reported sale at the Valuation Time, investment securities are valued at the most recent quoted bid price reported by the exchange orthe OTC market.For securities traded on NASDAQ, the NASDAQOfficial Closing Price provided by NASDAQ each business day is used. If such prices are not available, these securities and unlisted securities for which market quotations are not readily available are valued in accordance with the Fair Value Procedures established byeach Board of Trustees of the underlying funds (the “Board”). The underlying funds use pricing services to report the market value of securities in the portfolios; ifthe pricing service is not able to provide a price, or the pricing service quote of valuation is deemed inaccurate or does not reflect the market value ofthe security, securities are valued in accordance with Fair Value Procedures established by the Boards. The underlying fund’s Fair Value Procedures are implemented through a Valuation Committee (the “Committee”). A security may be valued using Fair Value Procedures if, among other things, the security’s trading has been halted or suspended; the security has been de-listed from a national exchange; the security’s primary trading market is temporarily closed at a time when, under normal conditions, it would be open; or the security’s primary pricing source is not able or willing to provide a price. When a security is valued in accordance with the Fair Value Procedures, the Committee will determine the value after taking into consideration relevant information reasonably available to the Committee. The valuation is assigned to fair valued securities for purposes of calculating an underlying fund’s net asset value (“NAV”). Debt securities (other than short-term obligations), including listed issues, are valued on the basis of valuations furnished by a pricing service which utilizes electronic data processing techniques to determine valuations for normal institutional size trading units of debt securities, without exclusive reliance upon exchange or over-the-counter prices. Short-term obligations with maturities of 60 days or less may be valued at amortized cost, which approximates market value. Under this valuation method, acquisition discounts and premiums are accreted and amortized ratably to maturity and are included in interest income. Foreign securities of an underlying fund managed by the Adviser and traded on the foreign exchanges in the Western Hemisphere are valued based upon quotations from the principal market in which they are traded before the valuation time and are translated from the local currency into U.S. dollars using current exchange rates. In addition, if quotations are not readily available, or if the values have been materially affected by events occurring after the closing of a foreign market, assets may be valued in accordance with the Fair Value Procedures established by the Board. Foreign securities of and underlying fund managed by the Adviser and traded in countries outside the Western Hemisphere are fair valued daily by utilizing the quotations of an independent pricing service, unless the Adviser determines that use of another valuation methodology is appropriate. The pricing service uses statistical analyses and quantitative models to adjust local prices using factors such as subsequent movement and changes in the prices of indexes, securities and exchange rates in other markets in determining fair value as of the time the underlying funds calculate NAVs. The fair value of the foreign security is translated from the local currency into U.S. dollars using current exchange rates. Options of an underlying fund managed by the Adviser are valued at the last quoted sales price.If there is no such reported sale on the valuation date, long option positions are valued at the most recent bid price, and short option positions are valued at the most recent ask price.Futures contracts of an underlying fund managed by the Adviser are valued at the settlement price established each day by the exchange on which they are traded.The daily settlement prices for financial futures are provided by an independent source. 31 Prospectus 1 - Table of Contents POLICY REGARDING EXCESSIVE OR SHORT-TERM TRADING While the Portfolios provide shareholders with daily liquidity, the Portfolios are intended to be long-term investment vehicles and are not designed for investors who engage in excessive short-term trading activity, market-timing, or other abusive trading practices. Short-term trading, market-timing, or other abusive trading practices may disrupt portfolio management strategies, may drive Portfolio expenses higher, and may harm Portfolio performance.In particular, frequent trading of a Portfolio’s shares may: · force a Portfolio to sell its shares in the underlying funds sooner than it otherwise would in order to honor redemptions; or · dilute the value of Portfolio shares held by long-term shareholders. The Portfolios, the Adviser, and their agents, will not knowingly permit investors to excessively trade the Portfolios, although no guarantees can be made that we will be able to identify and restrict all such trading in the Portfolios.The Adviser and its agents cannot always know or reasonably detect short-term trading through Financial Intermediaries or through the use of omnibus accounts by Financial Intermediaries. To minimize harm to a Portfolio and its shareholders, we reserve the right to reject any application or purchase order, including exchange purchases, for any reason without prior notice. The Board has adopted, and the Adviser and its agents have implemented, tools to discourage short-term trading in the Portfolios. Each of these tools is described below. Although they are designed to discourage short-term trading, none of these tools alone nor all of them taken together, can eliminate the possibility that short-term trading activity in a Portfolio will occur. Moreover, each of these tools, other than the redemption/exchange fee, involves judgments, which are inherently subjective. The Adviser and its agents seek to make these judgments to the best of their abilities in a manner that they believe are consistent with long-term shareholder interests. For purposes of applying these tools, the Adviser and its agents may consider an investor's trading history in the Portfolios, other funds, and accounts under common ownership, influence, or control. The Adviser and the Portfolios may modify these procedures in response to changing regulatory requirements or to enhance the effectiveness of the procedures. Trade Activity Monitoring The Adviser and its agents monitor selected trades based on a shareholder’s trading activity and history in an effort to detect short-term trading activities. If as a result of this monitoring the Adviser, or one of its agents, determines that a shareholder has engaged in short-term trading, it will (i) advise the shareholder or use its best efforts to work with the Financial Intermediary that holds the account to inform the shareholder that such activities must stop, and (ii) use its best efforts to refuse to process purchases or exchanges in the shareholder's account.Determining whether a shareholder has engaged in short-term trading involves judgments that are inherently subjective.In making such judgments, the Adviser and its agents seek to act in a manner that they believe is consistent with the best interests of long-term Portfolio shareholders. The Adviser and its agents seek to apply the excessive short-term trading policy uniformly to all Financial Intermediaries.The ability of the Adviser and its agents to monitor trades that are placed by the underlying shareholders of Financial Intermediaries is limited because Financial Intermediaries often maintain the underlying shareholder accounts in omnibus accounts.The Adviser and its agents rely on Financial Intermediaries to monitor trading activity in omnibus accounts and enforce the Portfolios’ short-term trading policy on shareholders in such accounts.The Adviser and its agents apply the excessive short-term trading policy uniformly to all Financial Intermediaries.In compliance with Rule 22c-2 of the 1940 Act, the Trust an agreement (“Shareholder Information Agreement”) in place with certain Financial Intermediaries that requires the Financial Intermediary to (i) provide the taxpayer identification numbers and transaction information about Portfolio shareholders who hold their shares through the Financial Intermediary, (ii) use its best efforts to determine, upon request of the Trust, whether any other person that holds Portfolio shares through the Financial Intermediary is itself a financial intermediary (“indirect intermediary”), and upon further request by the Trust provide the above information regarding shareholders holding an account with such indirect intermediary, and (iii) carry out any instructions from the Trust to restrict or prohibit any further purchases or exchanges of Portfolio shares by a shareholder whom the Trust identifies as having violated the Trust’s market timing or excessive trading policies. These contractual arrangements will enhance the Adviser’s ability to monitor trades placed through omnibus accounts.However, there is no assurance that Financial Intermediaries will, in all instances, cooperate with the Adviser in monitoring trading activity, will be successful in obtaining data from indirect intermediaries, or will carry out instructions to restrict or prohibit purchases. 32 Prospectus 1 - Table of Contents Trading Guidelines If a shareholder exceeds four exchanges out of a Portfolio per calendar year or if a Portfolio, the Adviser, or one of its agents, determines that a shareholder's short-term trading activity is detrimental to Portfolio shareholders (regardless of whether or not the activity exceeds these guidelines), the Portfolio will not knowingly accept any additional purchase and exchange orders from such shareholder. The Portfolios and the Adviser and their agents may accept exchanges that are detected under these guidelines if they believe that such transactions are not short-term trading activity, are for legitimate trading purposes, and are consistent with the best interests of long-term shareholders. Using the proceeds from the redemption of shares of one of the Portfolios to purchase shares of one or more other Old Mutual Funds) is considered a single exchange. A Portfolio may permit exceptions to the four exchange limit for wrap accounts and investors that can demonstrate they are following a bona fide long-term asset allocation program. Transactions placed through the same Financial Intermediary on an omnibus basis may be deemed part of a group for purposes of this policy and may be rejected in whole or in part.Transactions accepted by a Financial Intermediary in violation of our short-term trading policy are not deemed accepted by a Portfolio and may be cancelled or revoked.The Adviser may also suspend or terminate a shareholder’s exchange privileges if a shareholder engages in a disruptive pattern of exchanges.The Adviser and the Portfolios also reserve the right to delay delivery of redemption proceeds for up to 7 days or to honor certain redemptions with securities, rather than cash. Redemption/Exchange Fee A Portfolio (except in those cases noted below) will impose a 2.00% redemption/exchange fee on total redemption proceeds before applicable deferred sales charges of any shareholder redeeming shares, including redemption by exchange, of the Portfolio within 10 calendar days of purchase. A Portfolio will impose a redemption/exchange fee to the extent that the number of Portfolio shares redeemed exceeds the number of Portfolio shares that have been held for more than 10 calendar days. In determining how long shares of a Portfolio have been held, the Adviser assumes that shares held by the investor for the longest period of time will be sold first. The Portfolio will retain the fee for the benefit of the non-redeeming shareholders.Due to operational requirements, certain Financial Intermediaries’ methods for tracking and calculating the fee may differ in some respects from the Portfolios’ methods for tracking and calculating the fee. An Portfolio charges the redemption/exchange fee to discourage market-timing by those shareholders initiating redemptions or exchanges to take advantage of short-term market movements, to help minimize the impact the redemption or exchange may have on the performance of the Portfolio, to facilitate Portfolio management, and to offset certain transaction costs and other expenses the Portfolio incurs because of the redemption or exchange. A Portfolio will not charge the 2.00% redemption/exchange fee on transactions involving the following: · total or partial redemptions of shares by omnibus accounts maintained by Financial Intermediaries that do not have the systematic capability to process the fee; · total or partial redemptions of shares by omnibus accounts maintained by Financial Intermediaries that have negotiated pre-existing legal covenants and agreements with a Portfolio to waive or not to impose the fee; · total or partial redemptions made pursuant to an automatic non-discretionary rebalancing program or a systematic withdrawal plan established with a Portfolio or a Financial Intermediary; · redemptions of shares from employer-sponsored retirement plans, such as 401(k) plans, which are made in connection with the withdrawal of an entire plan from a Portfolio; · certain redemptions of shares of a Portfolio held as a qualified default investment alternative in certain retirement plan accounts in accordance with provisions of the Employee Retirement SecurityAct of 1974, as amended, and the rules and regulations promulgated thereunder; · certain broker wrap fee and other fee-based programs; · redemptions initiated by a Portfolio, as permitted in this Prospectus; or · redemptions by the Portfolios or other asset allocation or target date funds advised by the Adviser. In addition, the redemption/exchange fee does not apply to:(i) premature distributions from retirement accounts that are exempt from IRS penalty due to the disability of or medical expenses incurred by a shareholder; (ii) required minimum distributions from retirement accounts; (iii) return of excess contributions in retirement accounts; (iv) redemptions resulting in the settlement of an estate due to the death of the shareholder; and (v) reinvested distributions (dividends and capital gains). There is no guarantee that the Trust will be successful in its efforts to enforce its redemption/exchange fee. 33 Prospectus 1 - Table of Contents BUYING SHARES Each Portfolio has registered the following classes of shares:Institutional Class, Class A, Class C, and Class Z. Each class represents investments in the same portfolio of securities and has the same rights and privileges as the other share classes of the Portfolios, except that: (i) each class is subject to different sales charges (loads); (ii) each class is subject to different distribution fees, which, if applicable, are paid pursuant to a Distribution Plan adopted under Rule 12b-1 of the 1940 Act; (iii) each class may be subject to different service fees, which, if applicable, are paid pursuant to a Service Plan; (iv) exchanges are not permitted between the various share classes but only among the same class; and (v) each class may have exclusive voting rights with respect to matters affecting only that class.When choosing a share class, you should consult your financial adviser as to which class is most suitable for you.The Trust reserves the right to change the categories of investors eligible to purchase shares of each Portfolio. For your purchase order to be effective on the day you place your order with your broker-dealer or other financial institution, the broker-dealer or financial institution must receive your order before 4:00 p.m. Eastern Time and promptly transmit the order to the Portfolio.The broker-dealer or other financial institution is responsible for promptly transmitting purchase orders to a Portfolio so that you may receive the same day’s NAV.The price per share you will pay to invest in a Portfolio is its NAV per share next calculated after the transfer agent or other authorized representative accepts your order, plus any applicable initial sales charge.Purchases of shares of a Portfolio may be made on any day on which the NYSE is open for business. If shares are purchased through a financial institution, such financial institution may charge you a fee for this service in addition to a Portfolio’s public offering price. Institutional Class You may purchase Institutional Class shares of the Portfolios through certain financial institutions that are authorized to sell shares of a Portfolio. You may also purchase Institutional Class shares of the Portfolios directly through the Portfolios’ transfer agent. Institutional Class shares are available to the following categories of eligible investors and require a minimum initial investment of $1 million in a Portfolio: · A bank, trust company, or other type of depository institution purchasing shares for its own account; · An insurance company, registered investment company, endowment, or foundation purchasing shares for its own account; · Pension or profit sharing plans or the custodian for such a plan; and · Qualified or non-qualified employee benefit plans. Other institutional investors may be eligible to purchase Institutional Class shares at the discretion of the Adviser.Eligible investors may purchase Institutional Class shares with a minimum initial investment of $100,000 in a Portfolio, provided they sign a letter of intent (“LOI”), committing them to increase that investment to a minimum investment of $1 million in that Portfolio within twelve months.The Adviser reserves the right to change the amount of Institutional Class investment minimums from time to time or to waive them in whole or in part for certain investors or groups of investors.If you are an eligible investor and do not invest at least $1 million in a Portfolio within twelve months, you will cease to be an eligible investor and the Portfolio may convert your Institutional Class shares to Class Z shares.The Portfolio shall notify you of any proposed conversion so that you may increase your Institutional Class account balance to the required minimum. The Portfolios also reserve the right to close Institutional Class accounts that do not meet the investment minimum, unless solely as a result of depreciation in share value.If a Portfolio closes your account, it will redeem your shares and send you the cash proceeds.If you hold Institutional Class shares directly with a Portfolio, you may receive notice prior to the closure of your account so that you may increase your account balance to the required minimum.Certain Institutional Class accounts held through intermediaries may not be subject to closure by the Portfolio due to the policies of the intermediaries.However, you may receive notice from your intermediary to increase your Institutional Class account balance to the required minimum to avoid having the intermediary close your account.Please note that you may incur federal income tax liability resulting from the redemption of Portfolio shares. Registered investment companies advised by the Adviser are not subject to the Institutional Class investment minimums.Please see the SAI for more information on LOIs. 34 Prospectus 1 - Table of Contents Class A and Class C You may purchase Class A and Class C shares of a Portfolio through certain broker-dealers or other financial institutions that are authorized to sell you shares of the Portfolio.Such financial institutions may charge you a fee for this service in addition to a Portfolio’s public offering price.Purchases of shares of a Portfolio may be made on any day on which the NYSE is open for business.For your purchase order to be effective on the day you place your order with your broker-dealer or other financial institution, the broker-dealer or financial institution must receive your order before 4:00 p.m. Eastern Time and promptly transmit the order to the Portfolio.The broker-dealer or other financial institution is responsible for promptly transmitting purchase orders to a Portfolio so that your may receive the same day’s NAV.The price per share you will pay to invest in a Portfolio is its NAV per share next calculated after the transfer agent or other authorized representative accepts your order, plus any applicable initial sales charge. Class Z Class Z shares may only be purchased through certain authorized financial service firms.Class Z shares are not available to shareholders by direct purchase through the Portfolios’ transfer agent, except that:(i) persons or entities who are the beneficial owners of, and who have continuously maintained since June 1, 2007, an investment in Class Z shares of any retail mutual fund currently advised by the Adviser (“Grandfathered Investment”) and any person or entity listed in the account registration of a Grandfathered Investment, such as joint owners, trustees, custodians, and designated beneficiaries; and (ii) employees of the Adviser and Old Mutual Investment Partners, trustees/directors of any mutual fund currently advised by the Adviser, fund counsel to any mutual fund currently advised by the Adviser, and their immediate families may continue to purchase Class Z shares in any applicable manner. MINIMUM INVESTMENT For Institutional Class shares, please see the section of the Prospectus entitled “Buying Shares – Institutional Class” for information regarding minimum investment requirements.For Class A, Class C, and Class Z shares of the Portfolios, the minimum investment requirements are as follows: Minimum Investment * Initial Additional Regular Accounts no minimum Uniform Gifts/Transfer to Minor Accounts no minimum IRAs no minimum Coverdell Education Savings Accounts no minimum Systematic Investment Plans (“SIP”) - I 1 SIP-II 2 no minimum * A Portfolio reserves the right to change the amount of these minimums from time to time or to waive them in whole or in part for certain investors or groups of investors. 1 If a SIP-I is established, the minimum initial investment for a Portfolio is $500 along with a monthly systematic additional investment of $25 or more. A SIP-I may be established on any type of account. 2 An investor may establish a SIP-II with no minimum initial investment if the monthly systematic additional investment is at least $50.A SIP-II may be established on any type of account. Concepts to Understand Traditional IRA:an individual retirement account. Your contributions may or may not be deductible depending on your circumstances. Assets grow tax-deferred and withdrawals and distributions are taxable in the year made. Spousal IRA:an IRA funded by a working spouse in the name of a nonworking spouse. Roth IRA:an IRA with non-deductible contributions, and tax-free growth of assets and distributions, provided certain conditions are met. Coverdell Education Savings Accounts:a savings account with non-deductible contributions, and tax-free growth of assets and distributions, if used to pay certain educational expenses. 35 Prospectus 1 - Table of Contents SALES CHARGES The sales charge and purchase information in this section of the Prospectus can also be accessed, free of charge, at oldmutualfunds.com. Below is a summary of certain features of Class A and Class C shares: Class A Class C Initial Sales Charge Up to 5.75% None Contingent Deferred Sales Charge (“CDSC”) None (except on redemptions of certain large purchases held for less than one year) 1.00% on redemptions within one year Distribution and Service Fees 0.25% 1.00% Dividends Generally higher than Class C due to lower annual expenses Generally lower than Class A due to higher annual expenses Typical Shareholder Generally more appropriate for long-term investors Generally more appropriate for short-term investors Class A Shares A sales charge may be imposed on the purchase of Class A shares of a Portfolio (initial sales charge). You may be eligible to pay a reduced initial sales charge or none at all, as described below. The term Public Offering Price used below includes a Portfolio’s NAV per share plus any applicable initial sales charge. Class A shares of a Portfolio are currently sold with an initial sales charge ranging from 5.75% to 2.00% of the Public Offering Price on purchases of less than $1million. Investor's Initial Sales Charge Amount of Investment in Single Transaction As a Percentage of the Public Offering Price Invested As a Percentage of the Net Amount Invested Less than $50,000 5.75% 6.10% $50,000 but less than $100,000 4.75% 4.99% $100,000 but less than $250,000 3.50% 3.63% $250,000 but less than $500,000 2.50% 2.56% $500,000 but less than $1,000,000 2.00% 2.04% $1,000,000 and over 0% 0% Certain investors may be eligible to purchase Class A shares at NAV and not pay an initial sales charge. Other investors may be eligible for a reduced initial sales charge on purchases of Class A shares. Below are the various ways that investors may qualify for a reduction or elimination of initial sales charges on purchases of Class A shares. The SAI contains more detail on how to qualify for certain of these reductions or eliminations of initial sales charges. Class A Purchases Not Subject to Initial Sales Charges You will not pay initial sales charges: § on purchases of $1 million or more Class A shares of a Portfolio. However, redemptions of Class A shares of a Portfolio purchased at NAV may result in your paying a CDSC if such shares are redeemed within one year of purchase. See "Class A Purchases Subject to Contingent Deferred Sales Charges" below. § on additional purchases of one or more Old Mutual Funds that result in account balances of Class A shares of $1 million or more. § on shares purchased by reinvesting dividends and distributions. § when exchanging shares among Old Mutual Funds with the same or higher initial sales charges (see the "Your Investment - General Policies" section of this Prospectus for more information on exchanges between funds). § when using the reinstatement privilege, which allows you to reinvest all or part of the proceeds from a previous redemption of Portfolio shares. See the SAI for more information on the reinstatement privilege. § when a merger, consolidation, or acquisition of assets of a Portfolio occurs. § if you are the Adviser, an affiliated company of the Adviser, or the Sub-Advisers and you purchase your shares directly through Old Mutual Investment Partners (the “Distributor”). 36 Prospectus 1 - Table of Contents § if you are an employee benefit plan established for employees of the Adviser or its affiliates. § if you are a discretionary advised client of the Adviser, Sub-Advisers, or their affiliates. § if you are a registered representative or employee of selected dealers who have entered into agreements with the Distributor (or financial institutions that have arrangements with such dealers with respect to the sale of shares of a Portfolio) or any member of the immediate family (including spouse and children) of any such person, provided that purchases at NAV are permitted by the policies of, and are made through, such person's employer. § if you are a financial institution trust department with an aggregate initial investment of up to $1 million in the Portfolios. § if you are a managed account (wrap) program for the benefit of clients of broker-dealers and financial institutions or financial planners adhering to certain standards established by the Trust that provides asset allocation or similar specialized investment services or investment company transaction services for their customers, that charges a minimum annual fee for such services, and that has entered into an agreement with the Distributor, or a clearing agent that has an agreement with the Distributor, with respect to its use of a Portfolio in connection with such services. § if you are a pension, profit-sharing, or other employee benefit plan created pursuant to a plan qualified under Section 401 of the Internal Revenue Code (the “Code”) or plans under Section 457 of the Code, or employee benefit plans created pursuant to Section 403(b) of the Code and sponsored by nonprofit organizations defined under Section 501(c)(3) of the Code. See the SAI for applicable restrictions. Participants in such plans that establish one or more separate accounts with a Portfolio may include, for purposes of determining any applicable reduction of initial sales charges, only the participants' individual investments in the plans. § if you are an individual or entity with a substantial business relationship with the Trust or the Adviser, as determined by a Vice President or more senior officer of the Trust or the Adviser, and you purchase your shares directly through the Distributor. Class A Purchases Eligible for Reductions of Initial Sales Charges In addition to the above described reductions in initial sales charges for purchases over a certain dollar size, you may also be eligible to participate in one or more of the programs described below to lower your initial sales charge. To be eligible to participate in these programs, you must inform your broker-dealer or financial adviser or the Distributor at the time you purchase shares that you would like to participate in one or more of the programs and provide information necessary to determine your eligibility to participate, including the account number(s) and names in which your accounts are registered at the time of purchase. In addition, the Trust may request account statements if it is unable to verify your account information. Rights of Accumulation.Purchases of new Class A shares may be combined with Class A shares of all Old Mutual Funds (except Old Mutual Cash Reserves Fund) that you previously purchased for the purpose of qualifying for the lower initial sales charge rates that apply to larger purchases. The applicable initial sales charge for the new purchase is based on the amount of your current purchase and the current value of all Class A shares that you own. See the SAI for more information on Rights of Accumulation. Letters of Intent.Under a Letter of Intent (“LOI”), you commit to purchase a specified dollar amount of Class A shares of the Old Mutual Funds (except Old Mutual Cash Reserves Fund) during a thirteen-month period. The amount you agree to purchase determines the amount of the initial sales charge you will pay. If you fail to purchase the full amount of your commitment in the LOI within the thirteen-month period, your account will be adjusted to the higher initial sales charge for the amount actually invested. See the SAI for more information on LOIs. Concurrent Purchases.You may combine the amount invested in simultaneous purchases of Class A and Class C shares of two or more Old Mutual Funds (except Old Mutual Cash Reserves Fund) to determine your Class A sales charge. Purchasers Qualifying for Reductions in Initial Sales Charges Only certain persons or groups are eligible for the reductions in initial sales charges described above. These qualified purchasers include the following: Individuals § an individual, his or her spouse, or children residing in the same household; § any trust established exclusively for the benefit of an individual; 37 Prospectus 1 - Table of Contents Trustees and Fiduciaries § a trustee or fiduciary purchasing for a single trust, estate, or fiduciary account; and Other Groups § any organized group of persons, whether or not incorporated, purchasing Class A shares of one or more Old Mutual Funds, provided that (i) the organization has been in existence for at least six months, and (ii) the organization has some purpose other than the purchase at a discount of redeemable securities of a registered investment company. Investors or dealers seeking to qualify orders for a reduced initial sales charge must identify such orders at the time of purchase and, if necessary, support their qualification for the reduced charge with appropriate documentation. Appropriate documentation includes, without limitation, account statements regarding Class A shares of Old Mutual Funds held in all accounts (e.g., retirement accounts) by the investor, and, if applicable, his or her spouse and children residing in the same household, including accounts at broker-dealers or other Financial Intermediaries different than the broker-dealer of record for the current purchase of Portfolio shares. The Distributor reserves the right to determine whether any purchaser is entitled, by virtue of the foregoing, to the reduced initial sales charge. No person or entity may distribute shares of a Portfolio without payment of the applicable sales charge other than to persons or entities who qualify for a reduction in the sales charge as described in this Prospectus. Class A Purchases Subject to Contingent Deferred Sales Charges A CDSC will apply to purchases of $1 million or more of Class A shares that are redeemed within 12 months of the date of purchase. This charge will be based on the lesser of the value of the shares redeemed (excluding reinvested dividends and capital gain distributions) or the total original cost of such shares and will be charged at 1.00% of all purchases of $1 million or more. In determining whether a CDSC is payable, and the amount of any such charge, shares not subject to the CDSC are redeemed first (including shares purchased by reinvested dividends and capital gains distributions and amounts representing increases from capital appreciation), and then other shares are redeemed in the order of purchase. No such charge will be imposed upon exchanges unless the shares acquired by exchange are redeemed within 12 months of the date the shares were originally purchased. Class A Purchases Not Subject to Contingent Deferred Sales Charges The CDSC will be waived on redemptions of shares purchased by an investor in amounts of $1 million or more under the following circumstances: § where such investor's dealer of record, due to the nature of the investor's account, notifies the Distributor prior to the time of investment that the dealer waives the payments otherwise payable to the dealer. § managed account (wrap) programs for the benefit of clients of broker-dealers and financial institutions or financial planners adhering to certain standards established by the Trust that provide asset allocation or similar specialized investment services or investment company transaction services for their customers, that charge a minimum annual fee for such services, and that have entered into an agreement with the Distributor, or a clearing agent that has an agreement with the Distributor, with respect to their use of a Portfolio in connection with such services. § on purchases subject to the reinstatement privilege, which allows you to reinvest all or part of the proceeds from a previous redemption of Old Mutual Fund shares. The reinstatement privilege applies to all types of accounts (i.e., regular accounts, retirement accounts, etc.) but new purchases must be in the same type of account as the previous purchases to be eligible for such privilege. See the SAI for more information on the redemption privilege. § on purchases made in connection with a merger, consolidation, or acquisition of assets of the Portfolio. Class C Shares Class C shares are not subject to an initial sales charge but may be sold with a CDSC. The overall cost per share of investing in Class C shares in amounts greater than $1 million is generally higher than the comparable cost of investing in similar dollar amounts of Class A shares. Accordingly, the Trust will refuse an investor's order to purchase additional Class C shares when, to the knowledge of the Distributor, the value of all Class C shares of the Old Mutual Funds in all of the investor's related accounts exceeds $1 million. For purposes of this policy, "related accounts" refers to the accounts that may be aggregated for purposes of purchasing Class A shares with a reduced initial sales charge, as described under "Purchasers Qualifying for Reductions in Initial Sales Charges" earlier in this section of the Prospectus.In no event will the Trust honor an order to purchase more than $1 million of Class C shares. 38 Prospectus 1 - Table of Contents Class C Purchases Not Subject to Contingent Deferred Sales Charges Certain investors may be eligible to redeem Class C shares without paying a CDSC. You will not pay a CDSC: § if you redeem shares acquired through reinvestment of dividends and distributions. § on increases in the NAV of your shares. § on redemptions pursuant to a systematic withdrawal plan, provided that the amounts withdrawn do not exceed 10% of the value of your shares in any 12-month period. § when using the reinstatement privilege, which allows you to reinvest all or part of the proceeds from a previous redemption of Old Mutual Fund shares. See the SAI for more information on the redemption privilege. § upon the death of the shareholder or plan participant (if you present a death certificate for the applicable shareholder or plan participant). § upon the post-purchase disability (as defined in Section 72(m)(7) of the Code) of the shareholder or plan participant (if such shareholder or plan participant provides a physician's certification of such disability and such certification is acceptable in form and substance to the Trust). Pursuant to Section 72(m)(7) of the Code, an individual shall be considered to be disabled if the individual is unable to engage in any substantially gainful activity by reason of any medically determinable physical or mental impairment, which can be expected to result in death or to be of long-continued and indefinite duration. § on required minimum distributions taken from retirement accounts upon the shareholder's attainment of age 70 1/2. § on total or partial redemptions where the investor's dealer of record notified the Distributor prior to the time of investment that the dealer would waive the upfront payment otherwise payable to him. § on the liquidation of a shareholders’ account by the Trust for failure to maintain the required minimum account balance. The SAI provides additional information regarding purchasing or redeeming Class A or Class C shares at reduced or without sales charges.Consult the SAI for details. Computing a Contingent Deferred Sales Charge The CDSC on redemptions of Class A and Class C shares is computed based on the lower of their original purchase price or current market value, net of reinvested dividends and capital gains distributions. In determining whether to charge a CDSC, we will assume that you have redeemed shares on which there is no CDSC first, and then shares in the order of purchase. SELLING SHARES You may sell your Portfolio shares by contacting your broker-dealer or other financial institution at which you maintain an account. Such financial institution may charge you a fee for this service. Sale orders received by the Portfolios’ transfer agent or other authorized representatives by 4:00 p.m. Eastern Time will be priced at a Portfolio's next calculated NAV per share. The redemption price will be reduced by any applicable CDSC. A Portfolio generally sends payment for your shares the business day after your order is received in good order. Under unusual circumstances, a Portfolio may suspend redemptions or postpone payment for up to 7 days. Also, if a Portfolio has not yet collected payment for the shares you are selling, it may delay paying out the proceeds on your sale until payment has been collected, which may take up to 15 days from the date of purchase. Written Redemption Orders Some circumstances require written sell orders along with signature guarantees.These include: · Redemptions by check, wire, or ACH in excess of $50,000; · Requests to send proceeds to a different address or payee; · Requests to send proceeds to an address that has been changed within the last 30 days; and · Requests to wire proceeds to a different bank account. For joint accounts, each signature must be guaranteed.A signature guarantee may be obtained from a bank, broker dealer, credit union, securities exchange or association, clearing agency, or savings association and must include the title of the signatory.A notary public does not provide a signature guarantee.A valid signature guarantee must appear in the following format: “Signature(s) Guaranteed” [Institution’s Name] By:[Signature] Title:[Title of Signatory] 39 Prospectus 1 - Table of Contents GENERAL POLICIES § IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT: The Portfolios are required by federal law to obtain, verify, and record information that identifies each person who opens a new account. If you do not provide this information, we may not be able to open your account. The Portfolios reserve the right to refuse to open your account, to close your account, or to take such other action deemed appropriate if it is unable to verify your identity. § The Portfolios are not available to new foreign investors.A foreign investor is an investor who does not have a U.S. social security or tax identification number and/or does not have a U.S. residence address. § The Portfolios may reject applications and purchase orders. § The Portfolios reserve the right to make redemptions in securities rather than in cash if the redemption amount exceeds $250,000 or 1.00% of the aggregate NAV of a Portfolio in any 90-day period. § When placing a purchase, sale, or exchange order through an authorized representative, it is the representative's responsibility to promptly transmit your order to the Portfolios’ transfer agent so that you may receive that same day's NAV per share. § State Street Bank and Trust Company, the custodian for IRAs and Coverdell Education Savings Accounts, currently charges a $10 annual custodial fee to IRA accounts and a $7 annual custodial fee to Coverdell Education Savings Accounts.Custodial fees are automatically deducted from your account if not received by the announced due date, usually in mid-December. § Because of the relatively high cost of maintaining smaller accounts, a Portfolio charges an annual fee of $12 if your account balance drops below $1,000.This fee does not apply to Systematic Investment Plans or shareholders who consent to receive account statements and regulatory filings electronically. A Portfolio will provide 60 days’ prior notice of the imposition of this fee.A Portfolio will not impose this fee if you purchase additional shares during the notice period to bring your account balance to at least $1,000. § For non-retirement accounts, if the value of your investment in a Portfolio falls below $500, we may redeem your shares and mail the proceeds to you.You will be provided 60 days’ prior notice of such redemption.Your shares will not be redeemed if you purchase additional shares during the notice period to bring your account balance to at least $500. § With regard to investments in Class A and Class C shares, asset allocation programs set up in networked accounts, which have been pre-approved by a Portfolio, will not be subject to the minimum account balances as described above. § To reduce expenses, only one copy of most financial reports and prospectuses may be mailed to households, even if more than one person in the household holds shares of a Portfolio. Call your broker-dealer or financial adviser if you need additional copies of financial reports or prospectuses. If you do not want the mailing of these documents to be combined with those for other members of your household, contact your financial adviser or broker-dealer. § Investment instructions are irrevocable, which means that once you have transmitted your investment instructions, they may not be modified or cancelled. § You may purchase or redeem shares of the Portfolios via the Internet by completing the bank information section on the account application, entering the “My Account” section of the OMF I Website located at oldmutualfunds.com, and following the instructions for purchasing or redeeming shares. Exchanges between Portfolios You may exchange some or all shares of a particular class of a Portfolio for shares of the same class of another Old Mutual Fund that offers such class of shares. Exchanges may only be made into an Old Mutual Fund that is not currently closed to new investors.In addition, Class Z shares may be exchanged for Institutional Class shares of the same Portfolio, subject to the investment qualifications and minimums of Institutional Class shares. Class A shares, purchased at NAV, may be exchanged for Class Z shares of the same Portfolio, subject to the investment qualifications and minimums of Class Z shares. Generally, you will not pay an initial sales charge when you exchange Class A shares. However, if you exchange into an Old Mutual Fund whose shares are subject to a CDSC, we will calculate the holding period on the date you made your original purchase and not the date you exchanged your shares. 40 Prospectus 1 - Table of Contents The minimum investment requirements, as stated previously, also apply to exchanges. If a shareholder exceeds four exchanges out of any of the Portfolios per calendar year, or if a Portfolio, the Adviser, or one of their agents determines, in its sole discretion, that a shareholder's short-term trading activity is excessive, the determining party or the Portfolio may, in its discretion, reject any additional purchase and exchange orders. In addition, short-term exchanges may be subject to a redemption/exchange fee. See the section in this Prospectus entitled "Your Investment - Policy Regarding Excessive or Short-Term Trading" for details of the Trust's trading guidelines and redemption/exchange fee. Before making an exchange, you should obtain and review the prospectus of the Old Mutual Fund whose shares are being acquired.Shareholders should be aware that a financial intermediary may charge a fee for handling an exchange.Shareholders may realize a taxable gain or loss on any exchange. Systematic Withdrawal Plan A systematic withdrawal plan permits you to have payments of $50 or more mailed or automatically transferred from your Portfolio account to your designated checking or savings account.Shareholders may realize a taxable gain or loss on any withdrawal. § Consult your broker, dealer, or Financial Intermediary regarding how to establish this feature. Note:You must maintain a minimum account balance of $5,000 or more. Householding To keep the Portfolios’ costs as low as possible, a single copy of most financial reports and prospectuses is delivered to shareholders who share an address, even if the accounts are registered under different names.This process, known as "householding," does not apply to account statements.To receive separate mailings, please call us and we will begin individual delivery within 30 days of your request. DIVIDENDS AND TAXES The Portfolios pay shareholders dividends from their net investment income and distributions from their net realized capital gains, if available. Old Mutual Asset Allocation Growth Portfolio and Old Mutual Asset Allocation Moderate Growth Portfolio pay dividends from net investment income and distributions from capital gains annually. Old Mutual Asset Allocation Balanced Portfolio and Old Mutual Asset Allocation Conservative Portfolio pay dividends from net investment income quarterly and distributions from capital gains annually.Dividends and distributions will be reinvested in your Asset Allocation Portfolio account unless you instruct an Asset Allocation Portfolio otherwise. There are no fees on reinvestments. Alternatively, you may elect to receive your dividends and distributions in cash in the form of a check, wire, or Automated Clearing House transfer. Unless your investment is in an IRA or other tax-exempt account, your dividends and distributions will be taxable whether you receive them in cash or reinvest them. Dividends (including short-term capital gains distributions) are generally taxed at the ordinary income rate. However, distributions of qualified dividend income and long-term capital gains are taxable to individuals and other non-corporate taxpayers at lower rates. The current qualified dividend income and long-term capital gains tax rates for non-corporate shareholders are provided in the table below.Certain dividends and distributions paid to you in January may be taxable as if they had been paid to you the previous December. If you purchase shares of a Portfolio shortly before it declares a dividend or a distribution, you will be “buying a dividend” – that is, a portion of your investment in such Asset Allocation Portfolio may be returned to you in the form of a taxable distribution. A sale or exchange of shares of a Portfolio, including pursuant to a systematic withdrawal plan, may also generate a tax liability unless your account is tax-exempt. There are two types of tax liabilities you may incur from a sale or exchange: (i) short-term capital gains will apply if you sell or exchange shares of a Portfolio within one year after buying them, and (ii) long-term capital gains will apply to shares of a Portfolio sold or exchanged after one year. The table below describes the current tax rates for non-corporate shareholders. Taxes on Transactions The tax status of your distributions for each calendar year will be detailed in an annual tax statement from a Portfolio. Because your tax treatment depends on your purchase price and tax position, you should keep your regular account statements for use in determining your tax.Because everyone's tax situation is unique, always consult your tax professional about federal, state, and local tax consequences. Tax Rates Applicable to Sales, Exchanges, and Distributions to Individuals and Other Non-Corporate Shareholders Tax rate for 15% bracket and lower Tax rate for brackets higher than 15% Dividends Generally Ordinary income rate Ordinary income rate Qualified Dividends 0% 15% Short-term Capital Gains Ordinary income rate Ordinary income rate Long-term Capital Gains 0% 15% 41 Prospectus 1 - Table of Contents DISTRIBUTION ARRANGEMENTS The Trust, on behalf of Class A and Class C shares of the Portfolios, has adopted Distribution Plans and a Service Plan, pursuant to Rule 12b-1, which allow the Portfolios to pay distribution fees to the Distributor and service fees to the Distributor, brokers, dealers, or other Financial Intermediaries. Currently, Class A shares are not authorized to pay distribution fees but may be subject to such fees in the future.Distribution fees are paid for the sale and distribution of Class A and Class C shares. Service fees are paid for providing or arranging for others to provide personal services to shareholders and/or maintenance of such shareholders' accounts. All or a substantial portion of the distribution and service fees that are paid to the Distributor are re-allowed to the dealer of record or entity providing personal shareholder services. Because distribution and/or service fees are paid out of a Portfolio's ClassA and Class C assets on an on-going basis, over time these fees will increase the cost of your investment and may cost you more than paying other types of sales charges. PAYMENTS TO FINANCIAL INTERMEDIARIES For Class A and Class C shares, the Financial Intermediary through which you purchase your shares may receive all or a portion of the sales charges and the distribution and service fees discussed in the "Your Investment - Sales Charges" section of this Prospectus. Payments by the Distributor, the Adviser, or their Affiliates The Distributor, or one or more of its affiliates, from time to time, makes payments from its own resources to Financial Intermediaries in exchange for certain services provided by the Financial Intermediary, such as placing the Trust and the Portfolios on the Financial Intermediary's sales system, placing the Trust and the Portfolios on the Financial Intermediary's preferred or recommended list, marketing support services, networking, and/or administrative or recordkeeping support services (collectively, “financial intermediary payments”). Such payments are in addition to any distribution and service fees that may be payable by a Portfolio. Marketing support payments include payments for conferences and seminars, investor and dealer-sponsored events, educating sales personnel of the Financial Intermediary, placement on sales lists, and access (in some cases on a preferential basis over competitors of the Trust) to sales meetings and salespeople of the Financial Intermediary. From time to time, the Distributor, or its affiliates, pay "networking fees" to certain broker-dealers who process Portfolio transactions through an automated mutual fund clearinghouse, which reduces the Trust's costs in processing shareholder transactions. These networking fees compensate the broker for its expenses in processing transactions through the clearinghouse. The Adviser, or its affiliates, pay certain Financial Intermediaries for administrative or recordkeeping support services. Administrative and recordkeeping support services may include transaction processing or account maintenance activities (such as processing purchases, redemptions, or exchanges or producing customer account statements or tax statements); sub-accounting services; answering shareholder inquiries relating to the Trust and the Portfolios; delivering proxy statements, annual reports, updated prospectuses, and other communications; and other recordkeeping services relating to investments in the Asset Allocation Portfolios. Financial Intermediaries may be compensated differently depending on the nature and extent of the services they provide. Financial Intermediaries may earn profits on these payments, since the amount of the payment may exceed their cost in providing the service. Certain of these payments are subject to limitations under applicable law. The Distributor or its affiliates may also make non-service, revenue sharing payments to Financial Intermediaries at an annual rate specified in writing by the Distributor or its affiliates. These payments generally represent a percentage of a Financial Intermediary's sales and/or the value of Portfolio shares within a Financial Intermediary's client accounts.In addition, Financial Intermediaries may receive non-cash compensation, such as promotional merchandise bearing the Trust's logo. The Distributor is motivated to make revenue sharing payments since, in certain circumstances, they promote the sale of Portfolio shares and the retention of those investments by clients of the Financial Intermediary. The Adviser and the Sub-Advisers will benefit from the Distributor's activity through increased advisory fees if additional assets are acquired through sale of Portfolio shares through such Financial Intermediaries. Financial intermediary payments may provide Financial Intermediaries with an incentive to favor shares of a Portfolio over sales of shares of other mutual funds or non-mutual fund investments.You may wish to take such payment arrangements into account when considering and evaluating any recommendations relating to Portfolio shares and you should discuss this matter with your financial intermediary and its representatives. 42 Prospectus 1 - Table of Contents For the fiscal year ended July 31, 2010, the Distributor, the Adviser, or one or more of their affiliates, have financial intermediary arrangements with the following Financial Intermediaries:[401K Company, ACS HR Solutions, ADP, Ameriprise Financial, Associated Securities, Benefit Plan Administrators, Charles Schwab, Citigroup Global Markets, Citistreet, CPI Qualified Plan Consultants, E*Trade, Expertplan, Fidelity, First Clearing LLC, GWFS Equities, ING, JP Morgan, LPL Financial Services, Mercer HR, Merrill Lynch, Mid-Atlantic, Morgan Stanley, MSCS Financial Services, Mutual Services, Nationwide, New York Life Investment Management, OneAmerica, Pershing, Prudential Investment Management Services, Prudential Retirement, Raymond James, RBC Dain Rauscher, Ridge Clearing, Robert W. Baird, Standard Retirement Services, T. Rowe Price, TD Ameritrade, Terre Haute, UBS Financial Services, Uvest Financial Service Group, Vanguard, Wachovia, Waterstone Financial, Wells Fargo Advisors, and Wilmington Trust.] Payments by the Portfolios Like the Adviser and its affiliates, the Portfolios may, from time to time, make payments to Financial Intermediaries that provide administrative or recordkeeping support services, as described previously. From time to time, the Portfolios may also pay networking fees to brokers, up to certain limits. OTHER PAYMENTS BY OLD MUTUAL FUNDS OMUSH receives an offset of certain recordkeeping fees from the plan sponsors of OMUSH’s participant directed 401K, profit sharing and/or voluntary deferral plans which invest in Old Mutual Funds (collectively, the “Deferred Plans”). The amount of the fee offset is based in part on service and/or sub-transfer agency fees received by the plan sponsors from the Old Mutual Funds’ Class Z shares within the Deferred Plans. During the year ended July 31, 2010, the amount received by OMUSH for recordkeeping fee offsets attributable to investments by the Deferred Plans in Old Mutual Funds was approximately $. You can find further details in the SAI about the payments made to Financial Intermediaries. You can also speak to your Financial Intermediary for more information about the payments made by the Distributor, the Adviser, their affiliates, or the Portfolios to such Financial Intermediary. In certain cases, the payments could be significant and may cause a conflict of interest for your Financial Intermediary. FINANCIAL HIGHLIGHTS The financial highlights are intended to help you understand the financial performance of each Portfolio’s shares for the five year period ended July 31, 2010.The total returns for an Asset Allocation Portfolio represent the rate that an investor would have earned (or lost) on an investment in the Portfolio (assuming reinvestment of all dividends and distributions).The information in the financial highlights has been audited by [], whose report, along with the Portfolios’ financial statements, are included in the annual report, which is available by calling the Portfolios toll-free at 888.772.2888. 43 Prospectus 1 - Table of Contents FOR MORE INFORMATION For investors who want more information about the Portfolios, the following documents are available, without charge, upon request: Statement of Additional Information The SAI provides more information about the Portfolios and is incorporated into this Prospectus by reference. Annual and Semi-Annual Reports Additional information about the Portfolios’ investments is available in the Portfolios’ annual and semi-annual reports to shareholders, which include a discussion of the market conditions and investment strategies that significantly affected each Portfolio’s performance during the period. To obtain a copy of the SAI, annual and semi-annual reports, or for other information and shareholder inquiries, contact Old Mutual Funds I: By Telephone: 888-772-2888 By Mail: Old Mutual Funds I P.O. Box 219534 Kansas City, Missouri64121-9534 Via the Internet: oldmutualfunds.com Reports and other information about Old Mutual Funds I (including the SAI) can be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. Information on the operation of the Public Reference Room may be obtained by calling the SEC at 202-551-8090. Reports and other information about Old Mutual Funds I are also available on the EDGAR database on the SEC’s Internet site at http://www.sec.gov and copies of this information may be obtained, after paying a duplicating fee, by sending your written request to the SEC’s Public Reference Section, Washington, D.C. 20549-1520, or by electronic request at publicinfo@sec.gov. Investment Adviser Old Mutual Capital, Inc. Distributor Old Mutual Investment Partners SEC FILE NUMBER 811-21587 Funds distributed byOld Mutual Investment Partners, member FINRA R-10-XXX 11/2010 44 Old Mutual® Funds I PROSPECTUS November 23, 2010 Old Mutual Analytic Fund (Class A:ANAEX) (Class C:ANCEX) (Class Z:ANDEX) (Institutional Class:ANIEX) Old Mutual Copper Rock Emerging Growth Fund (Class A:OMARX) (Class Z:OMZRX) (Institutional Class:OMIRX) Old Mutual International Equity Fund (Class A:OMXAX) (Class Z:OMXZX) (Institutional Class:OMXIX) As with all mutual funds, the Securities and Exchange Commission (the “SEC”) has not approved or disapproved the shares of any of the funds listed above or determined whether this Prospectus is accurate or complete. Any representation to the contrary is a criminal offense. 45 Table of Contents FUND SUMMARIES Old Mutual Analytic Fund Old Mutual Copper Rock Emerging Growth Fund Old Mutual International Equity Fund MORE ABOUT THE FUNDS Payments To Broker-Dealers And Other Financial Intermediaries Tax Information Investment Strategies And Risks More About Investment Strategies And Risks Disclosure Of Portfolio Holdings MANAGEMENT The Adviser The Sub-Advisers Advisory Fees The Portfolio Managers YOUR INVESTMENT Your Share Price Valuing Portfolio Securities Policy Regarding Excessive Or Short-Term Trading Buying Shares Minimum Investment Sales Charges Selling Shares General Policies Dividends And Taxes Distribution Arrangements Payments To Financial Intermediaries FINANCIAL HIGHLIGHTS 46 Prospectus 2 - Table of Contents FUND SUMMARIES Old Mutual Analytic Fund Morningstar Category:Long-Short INVESTMENT OBJECTIVE Old Mutual Analytic Fund (the “Fund”) seeks to obtain long-term capital appreciation from hedged equity investments with less risk than a fully invested, unhedged equity portfolio. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you or your family invest, or agree to invest in the future, at least $50,000 in Class A shares of this Fund or other retail mutual funds advised by Old Mutual Capital, Inc. (“Old Mutual Funds”).More information about this and other sales charge discounts on Class A shares is available from your financial professional, in the section entitled “Your Investment” on page of the Fund’s prospectus, and in the section entitled “Purchases and Redemptions of Shares” on page of the Fund’s statement of additional information. FEES AND EXPENSES TABLE Institutional Class Class A Class C Class Z Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) (as a percentage of offering price) None 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price) None None 1.00% None Maximum Account Fee (assessed annually on certain accounts under $1,000) Redemption/Exchange Fee (as a percentage of amount redeemed) 2.00% 2.00% 2.00% 2.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees1 0.85% 0.85% 0.85% 0.85% Distribution and/or Service (12b-1) Fees None 0.25% 1.00% None Other Expenses Dividend Expense on Short Sales Interest Expense Other Operating Expenses Total Annual Fund Operating Expenses Fee Waivers and/or Expense Reimbursement2 Total Annual Fund Operating Expenses After Fee Waivers and/or Expense Reimbursement2 1 Effective August 1, 2010, the Fund’s Management Fee was reduced from 0.95% to 0.85%.As a result, the expenses in the Fees and Expenses Table have been restated to reflect current fees and the Total Annual Fund Operating Expenses shown in the Fees and Expenses Table do not correlate with the Ratios of Gross Expenses to Average Net Assets shown in the Financial Highlights. 2 Effective July 22, 2010, Old Mutual Capital, Inc. (“Old Mutual Capital” or the “Adviser”) contractuallyagreed to limit the operating expenses of the Fund to an annual rate of 1.25% for Institutional Class shares, 1.55% for Class A shares, 2.30% for Class C shares, and 1.30% for Class Z shares through December 31, 2011.The Adviser will consider further reductions to these limits on an annual basis.The expense limitation agreement may be amended or continued beyond December 31, 2011 by written agreement of the parties. 47 Prospectus 2 - Table of Contents EXPENSE EXAMPLE This Example is intended to help you compare the cost of investing in the Fund to the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class Class A Class C with redemption without redemption Class Z PORTFOLIO TURNOVER The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was % of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGIES To pursue its objective, the Fund normally invests in a combination of stocks, debt securities, and derivative instruments.The Fund normally invests at least 80% of its net assets, plus borrowings for investment purposes, in equity securities.This strategy may not be changed unless Fund shareholders are given at least 60 days’ prior notice. Equity Strategy.The Fund invests primarily in long and short positions in U.S. large cap stocks included in the Russell 1000® Index, although the Fund may invest in other equity securities.The Russell 1000 Index consists of the largest 1,000 domestic companies based on market capitalization.The Fund buys securities “long” that Analytic believes will outperform and sells securities “short” that Analytic believes will underperform.The Fund intends to take long and short equity positions that may vary over time based on Analytic’s assessment of market conditions and other factors.The Fund’s long equity exposure is ordinarily expected to range from 80% to 130% and its short equity exposure from 0% to 70% of the Fund’s net assets, excluding cash.The Fund may take short positions at the higher end of this range when it has reduced its written call options positions under the option strategy and may during these periods hold a substantial portion of the Fund’s total assets in high quality short-term debt securities, cash, or cash equivalents. Analytic selects common stocks and other equity securities for the Fund using a proprietary system that ranks securities according to a quantitative model.The model attempts to determine a security’s intrinsic value by evaluating variables such as relative valuation, price momentum, company fundamentals, liquidity, and risk. Options Strategy.The options strategy is intended to reduce overall portfolio risk.The Fund’s options strategy primarily focuses on the use of writing (selling) call options on equity indexes or index exchange traded funds (“ETFs”).For these purposes, the Fund treats options on indexes and ETFs as being written on securities having an aggregatevalue equal to the face or notional amount of the index or ETF subject to the option.Writing index and ETF call options is intended to reduce the Fund’s volatility and provide income, although it may also reduce the Fund’s ability to profit from increases in the value of its equity portfolio.The Fund may sell call options on broad-based domestic equity indexes or ETFs, such as the Standard and Poor’s (“S&P”)100® Index, as well as on narrower market indexes or ETFs or on indexes or ETFs of companies in a particular industry or sector.The Fund may also sell call options on foreign indexes or ETFs.The Fund seeks to write options on broad and narrow-based indexes and ETFs that correlate with the price movements of the Fund’s equity securities. The Fund may also buy index put options to help protect the Fund from market declines that may occur in the future as the value of an index put options increases as the prices of the stocks constituting the index decrease.However, during periods of market appreciation, the value of the index put option decreases as these stocks increase in price. 48 Prospectus 2 - Table of Contents The Fund may also write (sell) covered call options on individual equity securities to generate income.A covered call is a transaction in which the seller of call options owns the corresponding amount of shares of a security.When the Fund writes a covered call option, the Fund makes an obligation to deliver a security it already owns at an agreed-upon strike price on or before a predetermined date in the future in return for a premium.The Fund may also purchase put options on individual equity securities which it owns.A put option gives the Fund the right, but not the obligation, to sell an underlying security to the writer of the option at an agreed-upon strike price on or before a predetermined date in the future. Other Derivative Strategies.In addition to the options strategy, the Fund may use other derivatives for a variety of purposes, including to: ●hedge against market and other risks in the portfolio; ●manage cash flows; and ●maintain market exposure and adjusting the characteristics of its investments to more closely approximate those of its benchmark, with reduced transaction costs. Analytic may use futures contracts as an efficient way to gain broad market exposure with reduced transaction costs and/or to hedge against market and other risks in the Fund’s portfolio.A futures contract provides for the future sale by one party and purchase by another party of a specified quantity of the security or other financial instrument at a specified price and time.A futures contract on an index is an agreement in which two parties agree to take or make delivery of an amount of cash equal to the difference between the value of the index at the close of the last trading day of the contract and the price at which the index contract was originally written. PRINCIPAL RISKS Like all investments in securities, you risk losing money by investing in the Fund.The main risks of investing in the Fund are: Stock Market Risk.The value of the stocks and other securities owned by the Fund will fluctuate depending on the performance of the companies that issued them, general market and economic conditions, and investor confidence.The market also may fail to recognize the intrinsic worth of an investment or Analytic may misgauge that worth. Short Sales Risk.If a security sold short increases in price, the Fund may have to cover its short position at a higher price than the short sale price, resulting in a loss.To borrow the security, the Fund also may be required to pay a premium, which would increase the cost of the security sold short.The amount of any gain will be decreased, and the amount of any loss increased, by the amount of the premium, dividends, interest, or expenses the Fund may be required to pay in connection with the short sale.In addition, because the Fund’s loss on a short sale arises from increases in the value of the security sold short, such loss is theoretically unlimited.By contrast, the Fund’s loss on a long position arises from decreases in the value of the security and is limited by the fact that a security’s value cannot drop below zero.The Fund may experience a loss if it is required to return a security that it borrowed to sell short. Segregated Account Risk.Until the Fund replaces a borrowed security, it is required to segregate cash or liquid securities on the records of a broker or custodian to cover the Fund’s short position.Segregated securities cannot be sold while the position they are covering is outstanding, unless they are replaced with similar securities.As a result, there is the possibility that segregation of a large percentage of the Fund’s assets could affect its portfolio management. Covered Call Options Risk.Investments in covered calls involve certain risks.These risks include: · Limited Gains.By selling a covered call option, the Fund may forego the opportunity to benefit from an increase in the price of the underlying stock above the exercise price, but continues to bear the risk of a decline in the value of the underlying stock.While the Fund receives a premium for writing the call option, the price the Fund realizes from the sale of stock upon exercise of the option could be substantially below its prevailing market price. · Lack of Liquidity for the Option.A liquid market may not exist for the option.If the Fund is not able to close out the options transaction, the Fund will not be able to sell the underlying security until the option expires or is exercised. · Lack of Liquidity for the Security.The Fund’s investment strategy may also result in a lack of liquidity of the purchase and sale of portfolio securities.Because the Fund will generally hold the stocks underlying the call option, the Fund may be less likely to sell the stocks in its portfolio to take advantage of new investment opportunities. 49 Prospectus 2 - Table of Contents Tax Consequences.The Fund expects to generate premiums from its sale of call options.These premiums typically will result in short-term capital gains to the Fund for federal and state income tax purposes.Transactions involving the disposition of the Fund’s underlying securities (whether pursuant to the exercise of a call option or otherwise) will give rise to capital gains or losses.Due to the tax treatment of securities on which call options have been written, the holding period of the underlying security may be affected and some or all of the gains from the sale of the underlying security may be short-term capital gains.Short-term capital gains are usually taxable as ordinary income when distributed to shareholders.Because the Fund does not have control over the exercise of the call options it writes, shareholder redemptions or corporate events involving its equity securities investments (such as mergers, acquisitions, or reorganizations) may force it to realize capital gains or losses at inopportune times. Derivatives Risk.Derivatives, including options, futures contracts, swap agreements, and options related to futures contracts, are often more volatile than other investments and may magnify the Fund’s gains or losses.There are various factors that affect the Fund’s ability to achieve its objectives with derivatives.Successful use of a derivative depends on the degree to which prices of the underlying assets correlate with price movements in the derivatives the Fund buys or sells.The Fund could lose money if the change in market value of its securities fails to correlate perfectly with the values of the derivatives it purchased or sold. The lack of a liquid secondary market for a particular derivative instrument may prevent the Fund from closing its derivative positions and could adversely impact its ability to achieve its objectives and to realize profits or limit losses. Since transactions in derivatives may involve leverage, a relatively small price movement in a derivative may result in an immediate and substantial loss or gain to the Fund.The Fund uses this leverage as a means of enhancing returns without increasing its investment.Derivatives are often more volatile than other investments and the maximum potential loss on the use of derivatives may be greater than the value presented in the Fund’s Statement of Assets and Liabilities.The Fund’s use of certain derivatives may be considered speculative. Swap Risk.Swap agreements involve the risk that a swap counterparty will default on its payment obligation to the Fund.The Fund attempts to limit this risk by entering into a transaction with counterparties that meet certain credit requirements and that have been pre-approved by the Board of Trustees of the Trust (the “Board”). Equity swaps have a potentially greater downside risk than interest rate swaps, for example, since equity returns, unlike interest rates, can be negative. Leverage Risk.By engaging in certain derivative strategies or investing the proceeds received from selling securities short, the Fund is employing leverage, which creates special risks.The use of leverage may increase the Fund’s exposure to long or short equity positions and make any change in the Fund’s net asset value greater than without the use of leverage.Leverage generally results in increased volatility of returns. Industry and Sector Risk.Companies that have similar lines of business are grouped together in broad categories called industries.Certain industries are grouped together in broader categories called sectors.The Fund may focus its investments in certain industries within certain sectors, which may cause the Fund’s performance to be susceptible to the economic, business, or other developments that affect those industries. Small- and Mid-Size Company Risk.While the Fund invests primarily in large capitalization companies, the Fund may also invest in small- or mid-size companies.While small- and mid-size companies may offer greater potential for capital appreciation than larger and more established companies, they may also involve greater risk of loss and price fluctuation.The trading markets for securities of smaller-cap issuers tend to be less liquid and more volatile than securities of larger companies.This means that the Fund could have greater difficulty buying or selling a security of a smaller-cap issuer at an acceptable price, especially in periods of market volatility. PERFORMANCE INFORMATION The bar chart and table below provide some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns for 1, 5, and 10 years or since inception compare with those of two broad measures of market performance.The Fund’s past performance, both before and after taxes, is not necessarily an indication of how the Fund will perform in the future.All performance figures reflect the reinvestment of dividends and capital gains distributions. On December 9, 2005, the Fund acquired substantially all the assets and liabilities of the Analytic Defensive Equity Fund, a series of The Advisors’ Inner Circle Fund (the “Predecessor Fund”).On June 24, 2002, the Predecessor Fund acquired substantially all of the assets and liabilities of the Analytic Defensive Equity Fund, a series of UAM Funds, Inc. II.Analytic used substantially similar strategies and policies to manage both funds.Performance prior to December 9, 2005 stated below for Class Z shares is based on the performance of the Predecessor Fund’s institutional class shares.The Fund’s Class Z shares are the successor class of the Predecessor Fund’s institutional class.The Fund’s fees and expenses for Class Z shares are identical to the Predecessor Fund’s institutional class shares. 50 Prospectus 2 - Table of Contents Annual Total Returns as of December 31 – Class Z 1 The bar chart below does not reflect sales charges.If sales charges had been reflected, returns would be less than those shown below. (6.46)% (1.98)% (12.22)% 23.13% 9.87% 15.36% 8.69% 1.69% (33.79)% 1 The year-to-date return as of September 30, 2010 is %. During the periods shown in the bar chart, the highest return for a quarter was % (quarter ending) and the lowest return for a quarter was % (quarter ending ). Average Annual Total Returns as of December 31, 2009 The table below compares the average annual total return information for the Fund’s Class A, Class C, Class Z and Institutional Class shares to the Standard and Poor’s 500® Index, a widely recognized, unmanaged index that measures the performance of large-cap stocks across all major industries, as well as to the Citi 3-Month T-Bill Index, an unmanaged index that measures the performance of three-month Treasury bills. After tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after tax returns depend on an investor’s tax situation and may differ from those shown. After tax returns are not relevant to investors who hold their Fund shares through tax deferred arrangements, such as 401(k) plans or individual retirement accounts.After tax returns are shown only for Institutional Class shares.After tax returns for Class A, Class C, and Class Z shares will vary. When the Return After Taxes on Distributions and Sale of Fund Shares is greater than the Return After Taxes on Distributions, it is because of realized losses.If losses are realized upon the sale of Fund shares, the capital loss is recorded as a tax benefit, which increases the return. 1 Year 5 Years 10 Years or Life of Fund Institutional Class (Inception date 12/9/05) Return Before Taxes Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Fund Shares Class A (Offered by Predecessor Fund beginning 3/31/05) Return Before Taxes Class C (Offered by Predecessor Fund beginning 3/31/05) Return Before Taxes Class Z (inception date for Predecessor Fund institutional class shares 7/1/78) Return Before Taxes Standard & Poor’s 500 Index (reflects no deduction for fees, expenses or taxes) Citi 3-Month T-Bill Index (reflects no deduction for fees, expenses or taxes) 51 Prospectus 2 - Table of Contents MANAGEMENT Investment Manager:Old Mutual Capital Investment Sub-Adviser:Analytic Investors, LLC (“Analytic”) Portfolio Managers: Name Title Length of Service Dennis M. Bein, CFA Chief Investment Officer and Portfolio Manager Since 2005 Harindra de Silva, Ph.D., CFA President and Portfolio Manager Since 2005 David Krider Portfolio Manager Since 2006 Gregory McMurran Chief Investment Officer and Portfolio Manager Since 2005 Yigal Newman Portfolio Manager Since 2009 Ram Willner Portfolio Manager Since 2008 Ryan Brown Portfolio Manager Since 2010 PURCHASE AND SALE OF FUND SHARES Minimum Investments Applicable to Class A Shares, Class C Shares, and Class Z Shares* Initial Additional Regular Accounts no minimum Uniform Gifts/Transfer To Minor Accounts no minimum Traditional IRAs no minimum Roth IRAs no minimum Coverdell Education Savings Accounts no minimum Systematic Investment Plans I (“SIP I”) (1) Systematic Investment Plans II (“SIP II”)(2) No minimum * The Fund reserves the right to change the amount of these minimums from time to time or to waive them in whole or in part. If a SIP I is established, the minimum initial investment for the Fund is $500 with a monthly systematic additional investment of $25 or more.A SIP I may be established on any type of account. An investor may establish a SIP II with no minimum initial investment if the monthly systematic additional investment is at least $50.A SIP II may be established on any type of account. Institutional Class shares may be purchased by certain eligible investors and require a minimum initial investment of $1 million in the Fund.Eligible investors may also purchase Institutional Class shares with a minimum initial investment of $100,000 in the Fund provided they sign a letter of intent, committing them to increase that investment to a minimum investment of $1 million in the Fund within twelve months. The Fund’s distributor may waive the minimum initial investment amount at its discretion.No minimum applies to subsequent purchases effected by dividend reinvestment.Minimum initial investment means the net amount you invest in a Fund after the deduction of any applicable initial sales charge. You may purchase or sell your shares of the Fund on any day the Fund is open for business by contacting your broker-dealer or other financial institution at which you maintain an account, or by contacting the Fund’s transfer agent at 888-772-2888. Your broker-dealer or financial institution may charge you a fee for this service. For important information about taxes on Fund distributions and payments to broker dealers and other financial intermediaries, please turn to the section of the statutory prospectus entitled “More About the Funds”, beginning on page . 52 Prospectus 2 - Table of Contents Old Mutual Copper Rock Emerging Growth Fund Morningstar Category:Small Growth INVESTMENT OBJECTIVE Old Mutual Copper Rock Emerging Growth Fund (the “Fund”) seeks to provide investors with capital appreciation. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you or your family invest, or agree to invest in the future, at least $50,000 in Class A shares of this Fund or other Old Mutual Funds.More information about this and other sales charge discounts on Class A shares is available from your financial professional, in the section entitled “Your Investment” on page of the Fund’s prospectus, and in the section entitled “Purchases and Redemptions of Shares” on page of the Fund’s statement of additional information. FEES AND EXPENSES TABLE Institutional Class Class A Class Z Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) (as a percentage of offering price) None 5.75% None Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price) None None None Maximum Account Fee (assessed annually on certain accounts under $1,000) Redemption Fee (as a percentage of amount redeemed) 2.00% 2.00% 2.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.90% 0.90% 0.90% Distribution and/or Service (12b-1) Fees None 0.25% None Other Expenses Other Operating Expenses Acquired Fund Fees and Expenses Total Annual Fund Operating Expenses1 Fee Waivers and/or Expense Reimbursement2 Total Annual Fund Operating Expenses After Fee Waivers and/or Expense Reimbursement2 1 Total Annual Fund Operating Expenses do not correlate to the ratios of expenses to average net assets of the Fund stated in the Financial Highlights section of this Prospectus, which reflect the operating expenses of the Fund and do not include Acquired Fund Fees and Expenses. 2 The Adviser contractually has agreed to limit the operating expenses of the Fund to an annual rate of 1.22% for Institutional Class shares, 1.67% for Class A shares, and 1.42% for Class Z shares through December 31, 2011.The Adviser will consider further reductions to these limits on an annual basis.The expense limitation agreement may be amended or continued beyond December 31, 2011 by written agreement of the parties. 53 Prospectus 2 - Table of Contents EXPENSE EXAMPLE This Example is intended to help you compare the cost of investing in the Fund to the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class Class A Class Z PORTFOLIO TURNOVER The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was % of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGIES Under normal market conditions, the Fund invests primarily in equity securities of emerging growth companies. The Fund emphasizes small- and mid-cap companies in its portfolio, that is, companies with market values generally within the range of market values of issuers included in the Russell 2500™ Growth Index. The index measures the performance of the small to mid-cap growth segment of the U.S. equity universe.It includes those Russell 2500 companies with higher price-to-book ratios and higher forecasted growth values. For purposes of the Fund’s investment policies, equity securities include common stocks, convertible debt, and other equity instruments with common stock characteristics, such as depositary receipts, warrants, rights, and preferred stocks. The Fund may invest in emerging growth companies of any size. There is no minimum percentage of assets of either small- or mid-cap companies for the Fund’s investments, and it has the flexibility to invest substantially in either small- or mid-cap issuers. The Fund may at times be invested primarily in small-cap stocks. In selecting securities, Copper Rock favors entrepreneurial companies that appear to be reasonably valued. It uses bottom-up fundamental research to identify potential investments, examining such features as a company’s financial condition, business prospects, competitive position and business strategy. Copper Rock looks for companies with strong management, superior earnings growth prospects, and attractive relative valuations. Copper Rock sells or reduces holdings if its target price for a stock is attained, there is a change in the company’s management team or business objectives, or if there is deterioration in a company’s fundamentals. PRINCIPAL RISKS Like all investments in securities, you risk losing money by investing in the Fund.The main risks of investing in the Fund are: Stock Market Risk.The value of the stocks and other securities owned by the Fund will fluctuate depending on the performance of the companies that issued them, general market and economic conditions, and investor confidence.The market also may fail to recognize the intrinsic worth of an investment or Copper Rock may misgauge that worth. Growth Stock Risk.Stocks of growth companies, particularly newer companies, may offer the potential for greater long-term capital appreciation, but their stock prices may be more volatile than those of larger, more established issuers.Growth stocks involve greater risks if the issuer’s earnings fail to increase as expected. Small Company Risk.While small-cap companies may offer greater potential for capital appreciation than larger and more established companies, they may also involve greater risk of loss and price fluctuation.The trading markets for securities of small-cap issuers tend to be less liquid and more volatile than securities of larger companies.This means that the Fund could have greater difficulty buying or selling a security of a small-cap issuer at an acceptable price, especially in periods of market volatility. Industry and Sector Risk.Companies that have similar lines of business are grouped together in broad categories called industries.Certain industries are grouped together in broad categories called sectors.The Fund may focus its investments in certain industries within a sector, which may cause the Fund’s performance to be susceptible to the economic, business, or other developments that affect those industries. 54 Prospectus 2 - Table of Contents PERFORMANCE INFORMATION The bar chart and table below provide some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns for 1 year and since inception compare with those of a broad measure of market performance.The Fund’s past performance, both before and after taxes, is not necessarily an indication of how the Fund will perform in the future.All performance figures reflect the reinvestment of dividends and capital gain distributions. Annual Total Returns as of December 31 – Institutional Class 1 The bar chart below does not reflect sales charges.If sales charges had been reflected, returns would be less that shown below. 12.02% 18.79% (48.23)% 1 The year-to-date return as of September 30, 2010 is %. During the periods shown in the chart, the highest return for a quarter was % (quarter ending ) and the lowest return for a quarter was % (quarter ending ). Average Annual Total Returns as of December 31, 2009 The table below compares the average annual total return information for the Fund’s Class A, Class Z and Institutional Class shares to the Russell 2500™ Growth Index, an unmanaged securities index that measures the performance of the small to mid-cap growth segment of the U.S. equity universe.It includes those Russell 2500 companies with higher price-to-book ratios and higher forecasted growth values. After tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after tax returns depend on an investor’s tax situation and may differ from those shown. After tax returns are not relevant to investors who hold their Fund shares through tax deferred arrangements, such as 401(k) plans or individual retirement accounts.After tax returns are shown only for Institutional Class shares.After tax returns for Class A and Class Z shares will vary. When the Return After Taxes on Distributions and Sale of Fund Shares is greater than the Return After Taxes on Distributions, it is because of realized losses.If losses are realized upon the sale of Fund shares, the capital loss is recorded as a tax benefit, which increases the return. 1 Year Life of Fund Institutional Class (Inception date 7/29/05) Return Before Taxes Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Fund Shares Class A (Inception date 7/29/05) Return Before Taxes Class Z (Inception date 12/9/05) Return Before Taxes Russell 2500 Growth Index(reflects no deduction for fees, expenses, or taxes) (7/29/05 for Life of Fund returns) 55 Prospectus 2 - Table of Contents MANAGEMENT Investment Manager:Old Mutual Capital Investment Sub-Adviser:Copper Rock Capital Partners, LLC (“Copper Rock”) Portfolio Managers: Name Title Length of Service Tucker M. Walsh Chief Executive Officer, Head of Portfolio Management, and Lead Portfolio Manager Since 2005 David Cavanaugh Co-Assistant Portfolio Manager Since 2009 Greg Poulos, CFA Co-Assistant Portfolio Manager Since 2009 PURCHASE AND SALE OF FUND SHARES Minimum Investments Applicable to Class A Shares and Class Z Shares* Initial Additional Regular Accounts no minimum Uniform Gifts/Transfer To Minor Accounts no minimum Traditional IRAs no minimum Roth IRAs no minimum Coverdell Education Savings Accounts no minimum Systematic Investment Plans I (“SIP I”) (1) Systematic Investment Plans II (“SIP II”)(2) No minimum * The Fund reserves the right to change the amount of these minimums from time to time or to waive them in whole or in part. If a SIP I is established, the minimum initial investment for the Fund is $500 with a monthly systematic additional investment of $25 or more.A SIP I may be established on any type of account. An investor may establish a SIP II with no minimum initial investment if the monthly systematic additional investment is at least $50.A SIP II may be established on any type of account. Institutional Class shares may be purchased by certain eligible investors and require a minimum initial investment of $1 million in the Fund.Eligible investors may also purchase Institutional Class shares with a minimum initial investment of $100,000 in the Fund provided they sign a letter of intent, committing them to increase that investment to a minimum investment of $1 million in the Fund within twelve months. The Fund’s distributor may waive the minimum initial investment amount at its discretion.No minimum applies to subsequent purchases effected by dividend reinvestment.Minimum initial investment means the net amount you invest in a Fund after the deduction of any applicable initial sales charge. You may purchase or sell your shares of the Fund on any day the Fund is open for business by contacting your broker-dealer or other financial institution at which you maintain an account, or by contacting the Fund’s transfer agent at 888-772-2888. Your broker-dealer or financial institution may charge you a fee for this service. For important information about taxes on Fund distributions and payments to broker dealers and other financial intermediaries, please turn to the section of the statutory prospectus entitled “More About the Funds”, beginning on page . 56 Prospectus 2 - Table of Contents Old Mutual International Equity Fund Morningstar Category:Foreign Large Blend INVESTMENT OBJECTIVE Old Mutual International Equity Fund (the “Fund”) seeks to provide investors with long-term capital appreciation. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you or your family invest, or agree to invest in the future, at least $50,000 in Class A shares of this Fund or other Old Mutual Funds.More information about this and other sales charge discounts on Class A shares is available from your financial professional, in the section entitled “Investing in the Funds” on page of the Fund’s prospectus, and in the section entitled “Purchase and Redemption of Shares” on page of the Fund’s statement of additional information. FEES AND EXPENSES TABLE Institutional Class Class A Class Z Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) (as a percentage of offering price) None 5.75% None Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price) None None None Maximum Account Fee (assessed annually on certain accounts under $1,000) Redemption Fee (as a percentage of amount redeemed) 2.00% 2.00% 2.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% 1.00% 1.00% Distribution and/or Service (12b-1) Fees None 0.25% None Other Expenses Other Operating Expenses Total Annual Fund Operating Expenses Fee Waivers and/or Expense Reimbursement1 Total Annual Fund Operating Expenses After Fee Waivers and/or Expense Reimbursement1 1 The Adviser contractually has agreed to limit the operating expenses of the Fundto an annual rate of 1.02% for Institutional Class shares, 1.52% for Class A shares, and 1.27% for Class Z shares through December 31, 2011.The Adviser will consider further reductions to these limits on an annual basis.The expense limitation agreement may be amended or continued beyond December 31, 2011 by written agreement of the parties. 57 Prospectus 2 - Table of Contents EXPENSE EXAMPLE This Example is intended to help you compare the cost of investing in the Fund to the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class Class A Class Z PORTFOLIO TURNOVER The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was % of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGIES To pursue its goal, the Fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in equity securities of non-U.S. issuers.The Fund allocates its assets to securities of issuers located in at least 3 non-U.S. countries and may invest in both developed and emerging markets.Generally, the Fund limits its investments in any country to 25% or less of its total assets.However, the Fund may invest more than 25% of its assets in issuers organized in Japan or the United Kingdom or in securities quoted or denominated in the Japanese yen, the British pound, or the euro. The Fund will provide written notice to shareholders at least 60 days’ prior to any change to the requirement that it invest at least 80% of its assets in equity securities of non-U.S. issuers.Equity securities in which the Fund may invest include common stocks, preferred stocks, convertible debt, depository receipts, rights, and warrants. PRINCIPAL RISKS Like all investments in securities, you risk losing money by investing in the Fund.The main risks of investing in the Fund are: Stock Market Risk.The value of the stocks and other securities owned by the Fund will fluctuate depending on the performance of the companies that issued them, general market and economic conditions, and investor confidence.The market also may fail to recognize the intrinsic worth of an investment or the Sub-Advisers may misgauge that worth. Foreign (Non-U.S.) Investment Risk.Investments in foreign securities may involve different risks than U.S. investments, including fluctuations in currency exchange rates, potentially unstable political and economic structures, less efficient trade settlement practices, reduced availability of public information, and lack of uniform financial reporting and regulatory practices similar to those that apply to U.S. issuers.Foreign stock markets may also be less liquid than U.S. stock markets. Industry and Sector Risk.Companies that have similar lines of business are grouped together in broad categories called industries.Certain industries are grouped together in broader categories called sectors.The Fund may focus its investments in certain industries within certain sectors, which may cause the Fund’s performance to be susceptible to the economic, business, or other developments that affect those industries. Small Company Risk.While small-cap companies may offer greater potential for capital appreciation than larger and more established companies, they may also involve greater risk of loss and price fluctuation.The trading markets for securities of small-cap issuers tend to be less liquid and more volatile than securities of larger companies.This means that the Fund could have greater difficulty buying or selling a security of a small-cap issuer at an acceptable price, especially in periods of market volatility. 58 Prospectus 2 - Table of Contents PERFORMANCE INFORMATION The bar chart and table below provide some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns for 1 year and since inception compare with those of a broad measure of market performance.The Fund’s past performance, both before and after taxes, is not necessarily an indication of how the Fund will perform in the future.All performance figures reflect the reinvestment of dividends and capital gain distributions. Annual Total Returns as of December 31 – Institutional Class 1 The bar chart below does not reflect sales charges.If sales charges had been reflected, returns would be less than those shown below. 24.55% 12.62% (47.06)% 1 The year-to-date return as of September 30, 2010 is %. During the periods shown in the chart, the highest return for a quarter was % (quarter ending ) and the lowest return for a quarter was % (quarter ending ). Average Annual Total Returns as of December 31, 2009 The table below compares the average annual total return information for the Fund’s Class A, Class Z and Institutional Class shares to the Morgan Stanley Capital International (MSCI) EAFE® Index, an unmanaged, market capitalization-weighted index that measures the performance of stock markets in various countries in Europe, Australasia, and the Far East.The MSCI EAFE® Index contains a representative sampling of over 900 small-, medium-, and large-capitalization stocks from countries in these regions. After tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after tax returns depend on an investor’s tax situation and may differ from those shown. After tax returns are not relevant to investors who hold their Fund shares through tax deferred arrangements, such as 401(k) plans or individual retirement accounts.After tax returns are shown only for Institutional Class shares.After tax returns for Class A and Class Z shares will vary. When the Return After Taxes on Distributions and Sale of Fund Shares is greater than the Return After Taxes on Distributions, it is because of realized losses.If losses are realized upon the sale of Fund shares, the capital loss is recorded as a tax benefit, which increases the return. 1 Year Life of Fund (12/30/2005) Institutional Class Return Before Taxes Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Fund Shares Class A Return Before Taxes Class Z Return Before Taxes Morgan Stanley Capital International EAFE® Index (reflects no deduction for fees, expenses, or taxes) 59 Prospectus 2 - Table of Contents MANAGEMENT Investment Manager:Old Mutual Capital Investment Sub-Adviser:Acadian Asset Management LLC (“Acadian”) Portfolio Managers: Name Title Length of Service Dr. Gary L. Bergstrom Chairman Since 2005 Brendan O. Bradley Senior Vice President and Director of Managed Volatility Strategies, Portfolio Manager and Quantitative Research Specialist Since 2005 John R. Chisholm Executive Vice President and Chief Investment Officer Since 2005 Ronald D. Frashure President and Chief Executive Officer Since 2005 Asha Mehta Vice President and Portfolio Manager Since 2009 PURCHASE AND SALE OF FUND SHARES Minimum Investments Applicable to Class A Shares and Class Z Shares* Initial Additional Regular Accounts no minimum Uniform Gifts/Transfer To Minor Accounts no minimum Traditional IRAs no minimum Roth IRAs no minimum Coverdell Education Savings Accounts no minimum Systematic Investment Plans I (“SIP I”) (1) Systematic Investment Plans II (“SIP II”)(2) No minimum * The Fund reserves the right to change the amount of these minimums from time to time or to waive them in whole or in part. If a SIP I is established, the minimum initial investment for the Fund is $500 with a monthly systematic additional investment of $25 or more.A SIP I may be established on any type of account. An investor may establish a SIP II with no minimum initial investment if the monthly systematic additional investment is at least $50.A SIP II may be established on any type of account. Institutional Class shares may be purchased by certain eligible investors and require a minimum initial investment of $1 million in the Fund.Eligible investors may also purchase Institutional Class shares with a minimum initial investment of $100,000 in the Fund provided they sign a letter of intent, committing them to increase that investment to a minimum investment of $1 million in the Fund within twelve months. The Fund’s distributor may waive the minimum initial investment amount at its discretion.No minimum applies to subsequent purchases effected by dividend reinvestment.Minimum initial investment means the net amount you invest in a Fund after the deduction of any applicable initial sales charge. You may purchase or sell your shares of the Fund on any day the Fund is open for business by contacting your broker-dealer or other financial institution at which you maintain an account, or by contacting the Fund’s transfer agent at 888-772-2888. Your broker-dealer or financial institution may charge you a fee for this service. For important information about taxes on Fund distributions and payments to broker dealers and other financial intermediaries, please turn to the section of the statutory prospectus entitled “More About the Funds”, beginning on page . 60 Prospectus 2 - Table of Contents MORE ABOUT THE FUNDS TAX INFORMATION ·The Fund’s distributions (other than a return of capital) generally are taxable to you as ordinary income, capital gains, or some combination of both, unless you are investing through a tax deferred arrangement such as a 401(k) plan or an IRA. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase the Fund through a broker-dealer or other financial intermediary (such as a mutual fund platform or a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. INVESTMENT OBJECTIVES.Each of the Old Mutual Analytic Fund and the Old Mutual Copper Rock Emerging Growth Fund may change its investment objective without shareholder approval. INVESTMENT STRATEGIES AND RISKS The Funds seek to achieve their investment objectives through their principal investment strategies.The Fund Summaries section of this Prospectus describes the principal investment strategies and main risks of the Funds.This section of the Prospectus discusses those strategies and risks in greater detail. Equity Securities.Equity securities include common and preferred stocks, convertible securities, warrants, and rights.Equity security prices fluctuate over time.Equity security prices may fall as a result of factors that relate to a company, such as management decisions or lower demand for a company’s products or services. Equity security prices may fall because of factors affecting companies in a number of industries, such as increased production costs.Equity security prices may also fall because of changes in other financial markets, such as interest rate or currency exchange rate changes. Growth Securities.Growth securities are equity securities that have or are expected to have strong sales and earnings growth and capital appreciation potential and that will grow faster than the economy as a whole.Growth securities may be more sensitive to changes in business momentum and earnings than other securities because they typically trade at higher earnings multiples. Value Securities.Value securities are equity securities that are or are believed to be currently underpriced.Value companies may have experienced adverse business developments or may be subject to special risks that have caused their securities to be out of favor. Technology and Communications Company Securities.Technology and communications company securities are securities of companies that rely extensively on technology or communications in their product development or operations or are expected to benefit from technological advances and improvements.These securities are strongly affected by worldwide scientific and technological developments and governmental laws, regulations and policies, and, therefore, are generally more volatile than companies not dependent upon or associated with technology or communications issues. Technology or communications company securities offer investors significant growth potential because they may be responsible for breakthrough products or technologies or may be positioned to take advantage of cutting-edge, technology-related developments. Small- and Medium-Sized Company Securities.Small- and medium-sized company securities involve greater risk and price volatility than larger, more established companies because they tend to have more limited product lines, markets and financial resources, such as access to capital, and may be dependent on a smaller and more inexperienced management group.In addition, small- and medium-sized company securities may trade much less frequently than securities of larger companies, making the prices of these securities subject to greater volatility. Small- and medium-sized company securities may appreciate faster than those of larger, more established companies for many reasons.For example, small- and medium-sized companies tend to have younger product lines whose distribution and revenues are still maturing. REITs.A real estate investment trust (“REIT”) is a separately managed trust that makes investments in various real estate businesses.An equity REIT may own real estate and pass the income it receives from rents from the properties, or the capital gain it receives from selling a building, to its shareholders.A mortgage REIT specializes in lending money to building developers and passes the interest income it receives from the mortgages to shareholders.A hybrid REIT combines the characteristics of equity and mortgage REITs. 61 Prospectus 2 - Table of Contents The real estate industry is particularly sensitive to:(i) economic factors, such as interest rate changes or recessions; (ii) over-building in one particular area, changes in zoning laws, or changes in neighborhood values; (iii) increases in property taxes; (iv) casualty and condemnation losses; and (v) regulatory limitations on rents. REITs may expose a Fund to similar risks associated with direct investment in real estate.REITs are more dependent upon specialized management skills, have limited diversification and are, therefore, generally dependent on their ability to generate cash flow to make distributions to shareholders. Money Market Instruments.Money market instruments include high quality, short-term, U.S. and foreign debt instruments denominated in U.S. dollars, including bank obligations (such as CDs, time deposits, bankers’ acceptances, and banknotes), commercial paper, corporate obligations (including asset-backed securities), government obligations (such as U.S. Treasury, agency, or foreign government securities), short-term obligations issued by state and local governments, and repurchase agreements.Money market instrument prices fluctuate over time.Money market instrument prices may fall as a result of factors that relate to the issuer, such as a credit rating downgrade. Money market instrument prices may fall because of changes in the financial markets, such as interest rate changes. Money market instruments have greater short-term liquidity, capital preservation, and income potential than longer-term investments such as stocks or long-term debt. Over the Counter (“OTC”) Securities.OTC securities are securities that are not listed and traded on an organized exchange, but are bought and sold through a computer network or over the telephone.OTC securities may not trade as often as securities listed on an exchange.So, if a Fund were to sell an OTC security, it might have to offer the security at a discount or sell it in smaller share lots over an extended period of time. OTC securities may appreciate faster than exchange-traded securities because they are typically securities of younger, growing companies. Foreign Securities.Foreign securities refer to securities of issuers, wherever organized, that have their principal business activities outside of the U.S. and are not traded in the U.S.Investments in foreign securities involve different risks than U.S. investments, including fluctuations in currency exchange rates, potentially unstable political and economic structures, limitations on the use or transfer of Fund assets, reduced availability of public information, and lack of uniform financial reporting and regulatory practices similar to those that apply to U.S. issuers. Foreign securities include American Depository Receipts and American Depository Shares (collectively, “ADRs”), European Depositary Receipts (“EDRs”), Global Depositary Receipts (“GDRs”), and other similar global instruments.ADRs are certificates issued by a U.S. bank that represent a bank’s holdings of a stated number of shares of a foreign corporation.An ADR is bought and sold in the same manner as a U.S. equity security and is priced in U.S. dollars.EDRs and GDRs are receipts that represent a stated number of shares of a foreign corporation, only they are issued by a non-U.S. bank or a foreign branch of a U.S. bank.EDRs and GDRs are generally designed for use on foreign exchanges and are typically not priced in U.S. dollars.Although ADRs, EDRs, and GDRs are alternatives to directly purchasing the underlying foreign securities in their national markets and currencies, they are also subject to many of the risks associated with investing directly in foreign securities. Old Mutual Analytic Fund and Old Mutual Copper Rock Emerging Growth Fund may invest up to 20% of their total assets in foreign securities.ADRs are not considered foreign securities for purposes of this limitation. Derivatives.A derivative is a security or instrument whose value is determined by reference to the value or the change in value of one or more securities, indices, currencies, or other financial instruments.Derivatives include futures, options, options on futures, OTC options, forward foreign currency contracts, and swaps. Because of the low margin deposits required, derivatives often involve an extremely high degree of leverage.As a result, a relatively small price movement in a derivative may result in immediate and substantial loss, or gain, to the investor.Successful use of a derivative depends on the degree to which prices of the underlying assets correlate with price movements in the derivatives a Fund buys or sells.A Fund could be negatively affected if the change in market value of its securities fails to correlate perfectly with the values of the derivatives it purchased or sold.Thus, the use of derivatives may result in losses in excess of the amount invested. Derivatives may be used for a variety of purposes, including:(i) to reduce transaction costs; (ii) to manage cash flows; (iii) to maintain full market exposure, which means to adjust the characteristics of a Fund’s investments to more closely approximate those of its benchmark; (iv) to seek to enhance returns (speculative); and (v) to protect a Fund’s investments against declines in value (hedging). 62 Prospectus 2 - Table of Contents ·The Funds are subject to the federal securities laws, including the Investment Company Act of 1940, as amended (the “1940 Act”), and related rules, as interpreted by various SEC staff positions. Generally, with respect to certain kinds of derivatives, a Fund must "set aside" (referred to sometimes as "asset segregation") liquid assets, while a derivatives contract is open. With respect to forwards and futures contracts that are not contractually required to “cash-settle,” a Fund covers its open positions by setting aside liquid assets equal to a contract’s full, notional value.With respect to forwards, futures, and index options that are contractually required to "cash-settle," however, a Fund generally will set aside liquid assets in an amount equal to a Fund’s daily marked-to-market (net) obligations, if any (i.e., a Fund’s daily net liability, if any), rather than the notional value. By setting aside assets equal to only its net obligations under cash-settled forwards, futures, and index options contracts, a Fund will have the ability to employ leverage to a greater extent than if a Fund were required to segregate assets equal to the full notional value of such contracts. The use of leverage involves certain risks. The Funds reserve the right to modify their asset segregation policies in the future to comply with any changes in the positions articulated from time to time by the SEC and its staff. Fixed Income Securities.Fixed income securities include U.S. government securities, government agency securities, corporate bonds, mortgage-backed and asset-backed securities, lower-rated bonds, foreign bonds, money market instruments, and certain other types of debt or hybrid instruments.Fixed income security prices fluctuate over time.The price of a fixed income security may fall as a result of adverse events involving the issuer of the security, changes in interest rates, or other adverse economic or political events. A Fund’s investment in fixed income securities is subject to interest rate risk and credit risk, including changes in debt ratings. Interest Rate Risk.A change in interest rates will affect the value of a Fund’s fixed income investments.Debt securities tend to move inversely with changes in interest rates.For example, when interest rates rise, debt security prices generally fall. Credit Risk.The value of the debt securities held by a Fund also fluctuates with the credit quality of the issuers of those securities.A Fund could lose money if the issuer of a security is unable to meet its financial obligations or goes bankrupt.Failure of an issuer to make timely payments of principal and interest or a decline or perception of decline in the credit quality of a debt security can cause the price of the debt security to fall, potentially lowering a Fund’s share price. Changes in Debt Ratings.If a rating agency assigns a debt security a lower rating, the value of the security will decline because investors will demand a higher rate of return to compensate for the additional perceived risk. With regard to Old Mutual Analytic Global Fund, Old Mutual Clay Finlay China Fund, Old Mutual Clay Finlay Emerging Markets Fund, and Old Mutual International Equity Fund, while these Funds generally emphasize investments in equity securities, each may also invest up to 20% of its total assets in fixed income securities, cash, and cash equivalents.Fixed income securities may be issued by U.S. or non-U.S. corporate and government issuers.Generally, these Funds will acquire fixed income securities that are investment grade, but they may invest up to 5% of their net assets in below investment grade convertible debt securities. U.S. Government Securities.U.S. government securities include U.S. Treasury bills, notes, and bonds of varying maturities that are backed by the full faith and credit of the U.S. government.U.S. government securities generally offer lower yields than other fixed income securities.Holding U.S. government securities lowers the risk profile of an investment portfolio as the timely payment of principal and interest on such securities is guaranteed by the U.S. government. The Funds will generally not invest in U.S. government securities except for temporary defensive and cash management purposes. U.S. Government Agency Securities. U.S. government agency securities are debt securities issued or guaranteed as to principal and interest by U.S. government agencies, U.S. government sponsored enterprises, and U.S. government instrumentalities that are not direct obligations of the U.S. government.Certain U.S. government agency securities are also not backed by the full faith and credit of the U.S. government.U.S. government agency securities represent a higher risk of default than U.S. government securities. Mortgage-Backed Securities.Mortgage-backed securities are securities that represent pools of mortgages (including collateralized mortgage obligations (CMOs)), where investors receive principal and interest payments from the repayment of underlying mortgage loans.Some mortgage-backed securities are issued and guaranteed against default by the U.S. government, such as the Government National Mortgage Association (Ginnie Mae).Others are not guaranteed by the U.S. government and are backed only by the credit of the government agency or instrumentality, such as Federal National Mortgage Association (Fannie Mae) and Federal Home Loan Mortgage Corporation (Freddie Mac).In September 2008, the Federal Housing Finance Agency placed Fannie Mae and Freddie Mac into conservatory of the U.S. Treasury. 63 Prospectus 2 - Table of Contents Mortgage-backed securities may be adversely affected by changes in interest rates and the creditworthiness of the issuer and underlying mortgage holders.Also, the mortgages underlying mortgage-backed securities may be subject to unscheduled or early payments, which may shorten the maturities of these securities and may lower their returns.Lack of liquidity and tightening of the credit markets will adversely affect the value of mortgage-backed securities. Mortgage-backed securities may offer higher yields and the potential for higher returns than certain other fixed income securities. Stripped Mortgage-Backed Securities.Stripped mortgage-backed securities are derivative multiple-class mortgage-backed securities. Stripped mortgage-backed securities usually have two classes that receive different proportions of interest and principal distributions on a pool of mortgage assets.One class might receive all of the interest distributions - interest-only strips (IOs) and the other all the principal distributions - principal only strips (POs). The cash flows and yields on stripped mortgage-backed securities are extremely sensitive to interest rates and the rate of principal payments (including prepayments) on the underlying mortgage loans or mortgage-backed securities.A rapid rate of principal payments may adversely affect the yield to maturity of IOs.Slower than anticipated prepayments of principal may adversely affect the yield to maturity of POs. The yields and market risk of IO and PO stripped mortgage-backed securities may be more volatile than those of other fixed income securities.The market for stripped mortgage-backed securities may be limited, making it difficult for a Fund to value or to sell its holdings at an acceptable price.Stripped mortgage-backed securities may offer higher yields than other, more stable, fixed income securities, such as traditional mortgage-backed securities.Certain stripped mortgage-backed securities may be deemed to be illiquid.Each Fund may invest up to 15% of its net assets in illiquid securities, including stripped mortgage-backed securities that are deemed to be illiquid. Asset-Backed Securities.Asset-backed securities are interests in a stream of payments from specific assets, such as automobile or credit card receivables.These securities are generally pass-through securities, which means that principal and interest payments on the underlying securities (less servicing fees) are passed through to shareholders on a pro rata basis. Asset-backed securities may be adversely affected by changes in interest rates.Also, the nature of the underlying collateral may make it more difficult for issuers of asset-backed securities to recover or repossess such collateral upon a default.Lack of liquidity and tightening of the credit markets will adversely affect the value of asset-backed securities. Corporate Bonds.Corporate bonds are debt securities of companies that are rated at or above investment grade by one or more nationally recognized rating organizations.Issuers of corporate bonds may default on their obligations to repay principal and interest.Also, changes in interest rates may adversely affect the market value of corporate bonds. Lower-Rated (Junk) Bonds.Lower-rated bonds are debt securities of companies that are rated below investment grade (BB/Ba or lower).Lower-rated bonds have a higher risk of default, tend to be less liquid, and may be difficult to value.Lower-rated bonds offer higher yields and higher potential gains than investment-grade (BBB/Baa or higher) bonds. Foreign Bonds.Foreign bonds are debt securities of foreign governments and foreign companies.In addition to the risks present for domestic bonds, foreign bonds are subject to the additional risks of potential adverse political developments or political instability; differences in accounting, auditing, and financial reporting standards; a lack of adequate information from bond issuers due to less stringent government regulation; and adverse changes in foreign exchange rates. Zero Coupon and Pay-In-Kind Securities.A zero coupon security pays no interest to its holders until it matures and is sold at a discount to its face value.Pay-in-kind securities are securities that generally pay interest through the issuance of additional securities. The market prices of these securities generally are more volatile and are likely to respond to a greater degree to changes in interest rates than the market prices of securities that pay interest periodically or in cash. MORE ABOUT INVESTMENT STRATEGIES AND RISKS The Funds may also use the investment strategies or be subject to the risks described below.The Funds’ Statement of Additional Information (“SAI”) contains more detailed information about the Funds’ investment objectives, strategies, and risks.The back cover of this Prospectus explains how you can obtain a copy of the SAI. Affiliated Money Market Funds.The Funds maintain cash reserves (i.e., cash awaiting investment or cash held to meet redemption requests or to pay expenses).Each Fund invests its cash reserves in the Old Mutual Cash Reserves Fund, an affiliated mutual fund, in accordance with applicable rules under the 1940 Act. 64 Prospectus 2 - Table of Contents Securities of Other Investment Companies.The Funds may acquire securities of other investment companies, including exchange-traded funds, subject to the limitations of the 1940 Act.A Fund’s purchase of securities of other investment companies may result in the payment of additional management and distribution fees and other operating expenses. The indirect fees incurred by a Fund with respect to its purchase of securities of other investment companies are included in the Acquired Fund Fees and Expenses in the Funds’ annual Fees and Expenses tables if such Expenses are at least 0.01% of the Fund’s average net assets. Securities That Are Not Readily Marketable.Each Fund may invest up to 15% of its net assets in securities that are not “readily marketable.”A security is not readily marketable, or “illiquid,” if the Fund cannot sell it within 7 days in the ordinary course of business for approximately the amount at which it is valued on the books of a Fund.For example, some securities are not registered under U.S. securities laws and cannot be sold to the public because of SEC regulations (these are known as “restricted securities”).Under procedures adopted by the Board of Trustees of the Trust (the “Board”), certain restricted securities may be deemed liquid and will not be counted toward the 15% limit.Investments in illiquid securities, which may include restricted securities, involve higher risks because a Fund may be unable to sell an illiquid security or sell at a reasonable price.In addition, in order to sell a restricted security, a Fund may have to bear the expenses associated with registering the shares with the SEC and incur delays in selling the security. Temporary Defensive Investments.In times of unstable or adverse market or economic conditions, a Fund may invest up to 100% of its assets in temporary defensive instruments that may be inconsistent with the Fund’s principal investment strategies in an effort to enhance liquidity or preserve capital.Temporary defensive investments generally include cash, cash equivalents such as commercial paper, money market instruments, short-term debt securities, U.S. government securities, or repurchase agreement transactions. A Fund could also hold these types of securities pending the investment of proceeds from the sale of Fund shares or portfolio securities or to meet anticipated redemptions of Fund shares.A Fund may invest in temporary defensive investments for undetermined periods of time, depending on market or economic conditions.To the extent a Fund invests defensively in these securities, it might not achieve its investment objective. Portfolio Turnover.The Funds’ active management may result in the Funds’ Sub-Advisers frequently buying and selling securities, which could increase the Funds’ portfolio turnover rate and transaction costs, such as brokerage commissions.Higher portfolio rates increase the brokerage costs the Funds pay and may adversely affect their performance.In addition, the sale of a Fund’s portfolio holdings may generate capital gains, which, when distributed, may be taxable to you. DISCLOSURE OF PORTFOLIO HOLDINGS A description of the Trust's policies and procedures with respect to the disclosure of a Fund’s portfolio securities is available in the SAI. The back cover of this Prospectus explains how you can obtain a copy of the SAI. MANAGEMENT THE ADVISER Old Mutual Capital, Inc., located at 4643 South Ulster Street, Suite 700, Denver, Colorado 80237, is the investment adviser to the Funds. The Adviser was organized in 2004 and is a wholly-owned subsidiary of Old Mutual (US) Holdings Inc. ("OMUSH").OMUSH, in turn, is a wholly-owned subsidiary of OM Group (UK) Limited, which is a wholly-owned subsidiary of Old Mutual plc, a London-exchange-listed international financial services firm. The Adviser oversees the operations of the Funds and monitors the performance of the Sub-Advisers.The Board supervises the Adviser and the Sub-Advisers and establishes policies that the Adviser and the Sub-Advisers must follow in their day-to-day investment management activities. Old Mutual Capital and the Trust have applied to the SEC for an exemptive order granting exemptions from certain provisions of the 1940 Act, pursuant to which Old Mutual Capital will, subject to supervision and approval of the Board, be permitted to enter into and materially amend sub-advisory agreements between Old Mutual Capital, the Trust, and sub-advisers without such agreements being approved by the shareholders of the applicable Fund.The Trust and Old Mutual Capital will therefore have the right to hire, terminate, or replace both affiliated and unaffiliated sub-advisers without shareholder approval, including, without limitation, the replacement or reinstatement of any sub-advisers whose sub-advisory agreement has automatically terminated as a result of an assignment.Old Mutual Capital will have the ultimate responsibility to oversee the sub-advisers and recommend their hiring, termination and replacement, and to reallocate a Fund’s assets among the sub-advisers and/or itself.There can be no guarantee that the Trust and Old Mutual Capital will obtain this order from the SEC.If the exemptive order is granted, the Funds intend to rely on this order to operate in the manner described above. Shareholders will be notified of any change in a sub-adviser.Shareholders of a Fund have the right to terminate a sub-advisory agreement with a sub-adviser for a Fund at any time by a vote of the majority of the outstanding voting securities of such Fund. The order also will permit the Funds to disclose to shareholders the aggregate fees paid to Old Mutual Capital and the sub-adviser(s) for each Fund. 65 Prospectus 2 - Table of Contents THE SUB-ADVISERS Acadian Asset Management LLC (“Acadian”), a Delaware limited liability company located at One Post Office Square, 20th Floor, Boston, Massachusetts 02109, is the sub-adviser for the Old Mutual International Equity Fund.Acadian has provided investment management services since 1986.As of July 31, 2010, Acadian had $44.9 billion in assets under management.Acadian is a majority-owned subsidiary of OMUSH. Analytic Investors, LLC (“Analytic”), a Delaware limited liability company located at 555 West Fifth Street, 50th Floor, Los Angeles, California 90013, is the sub-adviser to the Old Mutual Analytic Fund.Analytic has provided investment management services since 1970.As of July 31, 2010, Analytic had $7.5 billion in assets under management.Analytic is a majority-owned subsidiary of OMUSH. Copper Rock Capital Partners, LLC (“Copper Rock”), a Delaware limited liability company located at 200 Clarendon Street, 51st Floor, Boston, Massachusetts 02116, is the sub-adviser to Old Mutual Copper Rock Emerging Growth Fund.Copper Rock has provided investment management services since 2005.As of July 31, 2010,Copper Rock had $1.44 billion in assets under management.Copper Rock is a majority-owned subsidiary of OMUSH. ADVISORY FEES The table below shows the aggregate fee paid to the Adviser for the fiscal year ended July 31, 2010 as a percentage of average net assets. Advisory Fee Old Mutual Analytic Fund1 0.95% Old Mutual Copper Rock Emerging Growth Fund 0.90% Old Mutual International Equity Fund 1.00% 1Effective August 1, 2010, the Old Mutual Analytic Fund’s Management Fee was reduced from 0.95% to 0.85%. The Sub-Advisers are entitled to receive a fee from the Adviser.The fee arrangement for each Sub-Adviser is described in the SAI. A discussion regarding the basis for the Board’s approval of the investment advisory agreements between the Trust and the Adviser and the sub-advisory agreements among the Trust, the Adviser, and the Sub-Advisers is available in the Trust’s annual report to shareholders dated July 31, 2010. In addition, in the interest of limiting the expenses of the Funds, the Adviser has signed expense limitation agreements with the Trust on behalf of the Funds pursuant to which the Adviser has agreed to reduce the fees payable to it under the advisory agreements and to assume other expenses in an amount necessary to limit total annual operating expenses to an annual rate (as a percentage of a Fund’s average daily net assets) (“Expense Limit”) as set forth in the table below. Expense Limit Institutional Class Shares Class A Shares Class C Shares Class Z Shares Expiration Date Analytic Fund 1.25% 1.55% 2.30% 1.30% December 31, 2011 2.75% 3.00% 3.75% 2.75% December 31, 2021 Copper Rock Emerging Growth Fund 1.22% 1.67% N/A 1.42% December 31, 2011 2.75% 3.00% N/A 2.75% December 31, 2021 International Equity Fund 1.02% 1.52% NA 1.27% December 31, 2011 2.75% 3.00% N/A 2.75% December 31, 2021 The Adviser is entitled to reimbursement from a Fund of any fees waived pursuant to the expense limitation arrangement if such reimbursement does not cause the operating expenses of the Fund in the year of reimbursement to exceed the expense limitation in effect in the year for which fees are being reimbursed and the reimbursement is made within three years after the expenses were reimbursed. 66 Prospectus 2 - Table of Contents THE PORTFOLIO MANAGERS The following summarizes the experience of the members of the portfolio management team at each Sub-Adviser primarily responsible for the day-to-day management of the Funds’ portfolios.Except as otherwise noted, each portfolio manager listed below has served in his/her current position for the last 5 years and is a member of the portfolio management team for each of the Funds for which the applicable Sub-Adviser is an investment sub-adviser. Name (Role on Team) Business Experience Acadian Asset Management LLC Dr. Gary L. Bergstrom (Co-Portfolio Manager, International Equity Fund) Chairman, Acadian. Brendan O. Bradley (Co-Portfolio Manager, International Equity Fund) Senior Vice President and Director of Managed Volatility Strategies, Acadian, since June 2010; Senior Vice President, Portfolio Manager and Quantitative Research Specialist, Acadian, since 2004. John R. Chisholm (Co-Lead Portfolio Manager, International Equity Fund) Executive Vice President and Chief Investment Officer, Acadian, since January 2010; Executive Vice President and Co-Chief Investment Officer, Acadian, since 1987. Ronald D. Frashure (Co-Lead Portfolio Manager, International Equity Fund) President (since March 1988) and Chief Executive Officer (since January 2008), Acadian. Asha Mehta (Co-Portfolio Manager, International Equity Fund) Vice President and Portfolio Manager, Acadian, since March 2010. Associate Portfolios Manager, Acadian, March 2009 – February 2010; Investment Research Analyst, Acadian, April 2007 to March 2009.Manager, Johnson & Johnson, 2004 to April 2007. Analytic Investors, LLC Dennis M. Bein, CFA (Co-Portfolio Manager, Analytic Fund) Chief Investment Officer and Portfolio Manager, Analytic. Harindra de Silva, Ph.D., CFA (Co-Portfolio Manager, Analytic Fund) President and Portfolio Manager, Analytic. David Krider (Co-Portfolio Manager, Analytic Fund) Portfolio Manager, Analytic, since July 2006.Research Analyst, Analytic, June 2005 – July 2006. Gregory McMurran (Co-Portfolio Manager, Analytic Fund) Chief Investment Officer and Portfolio Manager, Analytic. Yigal Newman (Co-Portfolio Manager, Analytic Fund) Portfolio Manager, Analytic, since January 2009.Research Analyst, Analytic, 2005 – January 2009. Ram Willner (Co-Portfolio Manager, Analytic Fund) Portfolio Manager, Analytic, since 2008.Managing Director and Chief Investment Officer, Global Fixed Income Partners, 2003 – 2007. Ryan Brown, Portfolio Manager Portfolio Manager, Analytic Investors, LLC (since April 2010); Portfolio Analyst, Analytic Investors, LLC (January 2007 to April 2010); Research Analyst, Beekman Capital Management (June 2006 to December 2006) Copper Rock Capital Partners, LLC Tucker M. Walsh (Portfolio Manager, Copper Rock Emerging Growth Fund) Chief Executive Officer, Head of Portfolio Management, and Portfolio Manager, Copper Rock, since 2005. David Cavanaugh (Co-Assistant Portfolio Manager, Copper Rock Emerging Growth Fund) Senior Research Analyst and Partner, Copper Rock, since 2005. Greg Poulos, CFA (Co-Assistant Portfolio Manager, Copper Rock Emerging Growth Fund) Senior Research Analyst and Partner, Copper Rock, since 2005. The SAI provides additional information about the portfolio managers’ compensation, other accounts managed by the portfolio managers, and the portfolio managers’ ownership of shares of the Funds. 67 Prospectus 2 - Table of Contents YOUR INVESTMENT YOUR SHARE PRICE The price you pay for a share of a Fund and the price you receive upon selling or redeeming a share of a Fund is called the net asset value (“NAV”). NAV per share class of a Fund is calculated by dividing the total net assets of each class by the total number of the class’ shares outstanding.NAV is determined as of the close of regular trading on the New York Stock Exchange (the “NYSE”) (normally 4:00 p.m. Eastern time) on each day that the NYSE is open, except that securities traded primarily on the NASDAQ Stock Market (“NASDAQ”) are normally valued by a Fund at the NASDAQ Official Closing Price provided by NASDAQ each business day.The Funds do not calculate their NAV, and you may not buy or sell Fund shares, on days the NYSE is closed (generally weekends and New Year's Day, Martin Luther King, Jr. Day, Presidents' Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day, and Christmas Day). Your purchase, exchange, or redemption of Fund shares will be priced at the next NAV calculated after your request is received in good order by the Funds’ transfer agent or other Fund agents.Shares begin to earn dividends on the first business day following the day of purchase.Shares earn dividends until the day you redeem them.The NAV of your shares when redeemed may be more or less than the price you originally paid, depending primarily upon a Fund's investment performance.If a Fund invests in another investment company, the Fund’s NAV is based in part on the NAV of the other investment companies in which the Fund invests.The prospectuses for these other investment companies explain the circumstances under which they may use fair value pricing and its effects. The Trust may enter into agreements with broker-dealers, financial institutions, retirement plan accounts, trading platforms, certain fee-based programs, or other service providers (“Financial Intermediaries”) that may include the Funds as an investment alternative in the programs they offer or administer.If you buy shares through a Financial Intermediary, generally your order must be received by the Financial Intermediary and transmitted to Old Mutual Investment Partners (the “Distributor”) or its designee by the close of regular trading on the NYSE in order for you to receive that day’s offering price.Otherwise, the order will receive the offering price that is determined on the next day the NYSE is open.The Trust and Financial Intermediaries reserve the right to reject customer orders that are incomplete or otherwise not in “good order.” Financial Intermediaries may also accept certain customer orders conditioned on the understanding that the orders may later be rejected in the event they cannot be transmitted to the Distributor or its designee in a timely manner.The Trust will be deemed to have received a purchase or redemption order from authorized Financial Intermediaries when the Financial Intermediary, or its authorized designee, accepts the order. The customer order will be priced at a Fund’s NAV next computed after such order is unconditionally accepted by an authorized Financial Intermediary or its authorized designee. VALUING PORTFOLIO SECURITIES The Funds use pricing services to determine the market value of the securities in their portfolios.Except as discussed below, the Funds generally use the market price of securities as of the close of regular trading on the NYSE to value equity securities held in the Funds’ portfolios, except that securities traded primarily on the NASDAQ Stock Market (“NASDAQ”) are normally valued by the Funds at the NASDAQ Official Closing Price provided by NASDAQ each business day. Investment securities,including securities sold short, that are listed on a securities exchange, market or automated quotation system and for which market quotations are readily available, including securities traded over-the-counter (“OTC”) (except for securities traded on NASDAQ), are valued at the last quoted sales price on the principal market on which they are traded at theclose of trading on the NYSE (normally 4:00 p.m. Eastern Time) (the “4:00 p.m. Valuation Time”) on each day that the NYSE is open for trading.If there is no such reported sale at the Valuation Time, investment securities are valued at the most recent quoted bid price reported by the exchange orthe OTC market for long positions and the most recent quoted ask price for short positions. For securities traded on NASDAQ, the NASDAQOfficial Closing Price provided by NASDAQ each business day is used. If such prices are not available, these securities and unlisted securities for which market quotations are not readily available are valued in accordance with the Fair Value Procedures established bythe Board of Trustees of the Trust (the “Board”). The Funds use pricing services to report the market value of securities in the portfolios; ifthe pricing service is not able to provide a price, or the pricing service quote of valuation is deemed inaccurate or does not reflect the market value ofthe security, securities are valued in accordance with Fair Value Procedures established by the Board. The Trust’s Fair Value Procedures are implemented through a Valuation Committee (the “Committee”). A security may be valued using Fair Value Procedures if, among other things, the security’s trading has been halted or suspended; the security has been de-listed from a national exchange; the security’s primary trading market is temporarily closed at a time when, under normal conditions, it would be open; or the security’s primary pricing source is not able or willing to provide a price. When a security is valued in accordance with the Fair Value Procedures, the Committee will determine the value after taking into consideration relevant information reasonably available to the Committee. The valuation is assigned to fair valued securities for purposes of calculating a Fund’s NAV. 68 Prospectus 2 - Table of Contents Debt securities (other than short-term obligations), including listed issues, are valued on the basis of valuations furnished by a pricing service which utilizes electronic data processing techniques to determine valuations for normal institutional size trading units of debt securities, without exclusive reliance upon exchange or over the counter prices. Short-term obligations with maturities of 60 days or less may be valued at amortized cost, which approximates market value. Under this valuation method, acquisition discounts and premiums are accreted and amortized ratably to maturity and are included in interest income. Foreign securities traded on the foreign exchanges in the Western Hemisphere are valued at the last quoted sales price from the principal market in which they are traded before the valuation time and are translated from the local currency into U.S. dollars using current exchange rates. If quotations are not readily available, or if the values have been materially affected by events occurring after the closing of a foreign market, assets may be valued in accordance with the Fair Value Procedures established by the Board. Foreign securities traded in countries outside the Western Hemisphere are fair valued daily by utilizing the quotations of an independent pricing service, unless the Funds’ investment adviser, Old Mutual Capital determines that use of another valuation methodology is appropriate. The pricing service uses statistical analyses and quantitative models to adjust local prices using factors such as subsequent movement and changes in the prices of indexes, securities and exchange rates in other markets in determining fair value as of the time the Funds calculate NAVs. The fair value of the foreign security is translated from the local currency into U.S. dollars using current exchange rates. POLICY REGARDING EXCESSIVE OR SHORT-TERM TRADING While the Funds provide shareholders with daily liquidity, the Funds are intended to be long-term investment vehicles and are not designed for investors who engage in excessive short-term trading activity, market-timing, or other abusive trading practices. Short-term trading, market-timing, or other abusive trading practices may disrupt portfolio management strategies, may drive Fund expenses higher, and may harm Fund performance.In particular, frequent trading of a Fund’s shares may: · cause a Fund to keep more assets in cash or cash equivalents than it otherwise would, causing the Fund to miss out on investment opportunities; · force a Fund to sell some of its investments sooner than it otherwise would in order to honor redemptions; · increase brokerage commissions and other portfolio transaction expenses if securities are constantly being bought and sold by a Fund as assets move in or out; or · dilute the value of Fund shares held by long-term shareholders. The Funds, the Adviser, and their agents, will not knowingly permit investors to excessively trade the Funds, although no guarantees can be made that we will be able to identify and restrict all such trading in the Funds.The Adviser and its agents cannot always know or reasonably detect short-term trading through Financial Intermediaries or through the use of omnibus accounts by Financial Intermediaries. To minimize harm to a Fund and its shareholders, we reserve the right to reject any purchase order, including exchange purchases, for any reason without prior notice. Funds that invest in overseas markets are subject to the risk of time-zone arbitrage, which attempts to take advantage of time zone differences in various countries.Time-zone arbitrage is a form of market-timing. The Board has adopted, and the Adviser and its agents have implemented, the following tools to discourage short-term trading in the Funds, including time-zone arbitrage: · trade activity monitoring; · trading guidelines; · redemption/exchange fee; and · fair value pricing. Each of these tools is described in more detail below. Although they are designed to discourage short-term trading, none of these tools alone nor all of them taken together, can eliminate the possibility that short-term trading activity in a Fund will occur. Moreover, each of these tools, other than the redemption/exchange fee, involves judgments, which are inherently subjective. The Adviser and its agents seek to make these judgments to the best of their abilities in a manner that they believe are consistent with long-term shareholder interests. For purposes of applying these tools, the Adviser and its agents may consider an investor's trading history in the Funds, other funds, and accounts under common ownership, influence, or control. The Adviser and the Funds may modify these procedures in response to changing regulatory requirements or to enhance the effectiveness of the procedures. Trade Activity Monitoring The Adviser and its agents monitor selected trades based on a shareholder’s trading activity and history in an effort to detect short-term trading activities. If as a result of this monitoring the Adviser, or one of its agents, determines that a shareholder has engaged in short-term trading, it will (i) advise the shareholder or use its best efforts to work with the Financial Intermediary that holds the account to inform the shareholder that such activities must stop, and (ii) use its best efforts to refuse to process purchases or exchanges in the shareholder's account.Determining whether a shareholder has engaged in short-term trading involves judgments that are inherently subjective.In making such judgments, the Adviser and its agents seek to act in a manner that they believe is consistent with the best interests of long-term Fund shareholders. 69 Prospectus 2 - Table of Contents The Adviser and its agents seek to apply the excessive short-term trading policy uniformly to all Financial Intermediaries.The ability of the Adviser and its agents to monitor trades that are placed by the underlying shareholders of Financial Intermediaries is limited because Financial Intermediaries often maintain the underlying shareholder accounts in omnibus accounts.The Adviser and its agents rely on Financial Intermediaries to monitor trading activity in omnibus accounts and enforce the Funds’ short-term trading policy on shareholders in such accounts.In compliance with Rule 22c-2 of the 1940 Act, the Trust has in place with each Financial Intermediary an agreement (“Shareholder Information Agreement”) that requires the Financial Intermediary to (i) provide the taxpayer identification numbers and transaction information about Fund shareholders who hold their shares through the Financial Intermediary, (ii) use its best efforts to determine, upon request of the Trust, whether any other person that holds Fund shares through the Financial Intermediary is itself a financial intermediary (“indirect intermediary”), and upon further request by the Trust provide the above information regarding shareholders holding an account with such indirect intermediary, and (iii) carry out any instructions from the Trust to restrict or prohibit any further purchases or exchanges of Fund shares by a shareholder whom the Trust identifies as having violated the Trust’s market timing or excessive trading policies. These contractual arrangements will enhance the Adviser’s ability to monitor trades placed through omnibus accounts.However, there is no assurance that Financial Intermediaries will, in all instances, cooperate with the Adviser in monitoring trading activity, will be successful in obtaining data from indirect intermediaries, or will carry out instructions to restrict or prohibit purchases. Trading Guidelines If a shareholder exceeds four exchanges out of a Fund per calendar year or if a Fund, the Adviser, or one of its agents, determines that a shareholder's short-term trading activity is detrimental to Fund shareholders (regardless of whether or not the activity exceeds these guidelines), the Fund will not knowingly accept any additional purchase and exchange orders from such shareholder. The Funds and the Adviser and their agents may accept exchanges that are detected under these guidelines if they believe that such transactions are not short-term trading activity, are for legitimate trading purposes, and are consistent with the best interests of long-term shareholders. Using the proceeds from the redemption of shares of one of the Funds to purchase shares of one or more other Old Mutual Funds is considered a single exchange. A Fund may permit exceptions to the four exchange limit for wrap accounts and investors that can demonstrate they are following a bona fide long-term asset allocation program. Transactions placed through the same Financial Intermediary on an omnibus basis may be deemed part of a group for purposes of this policy and may be rejected in whole or in part.Transactions accepted by a Financial Intermediary in violation of our short-term trading policy are not deemed accepted by a Fund and may be cancelled or revoked.The Adviser may also suspend or terminate a shareholder’s exchange privileges if a shareholder engages in a disruptive pattern of exchanges.The Adviser and the Funds also reserve the right to delay delivery of redemption proceeds for up to 7 days or to honor certain redemptions with securities, rather than cash. Redemption/Exchange Fee A Fund (except in those cases noted below) will impose a 2.00% redemption/exchange fee on total redemption proceeds before applicable deferred sales charges of any shareholder redeeming shares, including redemption by exchange, of the Fund within 10 calendar days of purchase. A Fund will impose a redemption/exchange fee to the extent that the number of Fund shares redeemed exceeds the number of Fund shares that have been held for more than 10 calendar days. In determining how long shares of a Fund have been held, the Adviser assumes that shares held by the investor for the longest period of time will be sold first. The Fund will retain the fee for the benefit of the non-redeeming shareholders.Due to operational requirements, certain Financial Intermediaries’ methods for tracking and calculating the fee may differ in some respects from the Funds’ methods for tracking and calculating the fee. A Fund charges the redemption/exchange fee to discourage market-timing by those shareholders initiating redemptions or exchanges to take advantage of short-term market movements, to help minimize the impact the redemption or exchange may have on the performance of the Fund, to facilitate Fund management, and to offset certain transaction costs and other expenses the Fund incurs because of the redemption or exchange. A Fund will not charge the 2.00% redemption/exchange fee on transactions involving the following: · total or partial redemptions of shares by omnibus accounts maintained by Financial Intermediaries that do not have the systematic capability to process the fee; · total or partial redemptions of shares by omnibus accounts maintained by Financial Intermediaries that have negotiated pre-existing legal covenants and agreements with a Fund to waive or not to impose the fee; · total or partial redemptions made pursuant to an automatic non-discretionary rebalancing program or a systematic withdrawal plan established with a Fund or a Financial Intermediary; · redemptions of shares from employer-sponsored retirement plans, such as 401(k) plans, which are made in connection with the withdrawal of an entire plan from a Fund; · certain redemptions of shares of a Fund held as a qualified default investment alternative in certain retirement plan accounts in accordance with provisions of the Employee Retirement SecurityAct of 1974, as amended, and the rules and regulations promulgated thereunder; · certain broker wrap fee and other fee-based programs; · redemptions initiated by a Fund, as permitted in this Prospectus; or · redemptions by asset allocation or target date funds advised by the Adviser. 70 Prospectus 2 - Table of Contents In addition, the redemption/exchange fee does not apply to:(i) premature distributions from retirement accounts that are exempt from IRS penalty due to the disability of or medical expenses incurred by a shareholder; (ii) required minimum distributions from retirement accounts; (iii) return of excess contributions in retirement accounts; (iv) redemptions resulting in the settlement of an estate due to the death of the shareholder; and (v) reinvested distributions (dividends and capital gains). There is no guarantee that the Trust will be successful in its efforts to enforce its redemption/exchange fee. Fair Value Pricing As discussed above, the Board has adopted fair value pricing procedures, including the daily fair valuation of certain foreign securities.These methods are designed to help ensure that the prices at which Fund shares are purchased and redeemed are fair, and do not result in dilution of shareholder interests or other harm to long-term shareholders. BUYING SHARES Old Mutual Analytic Fund has registered the following classes of shares:Institutional Class, Class A, Class C, and Class Z. Old Mutual International Equity Fund and Old Mutual Copper Rock Emerging Growth Fund have registered the following classes of shares:Institutional Class, Class A, and Class Z.Each class represents investments in the same portfolio of securities and has the same rights and privileges as the other share classes of the Funds, except that: (i) each class is subject to different sales charges (loads); (ii) each class is subject to different distribution fees, which, if applicable, are paid pursuant to a Distribution Plan adopted under Rule 12b-1 of the 1940 Act; (iii) each class may be subject to different service fees, which, if applicable, are paid pursuant to a Service Plan; (iv) exchanges are not permitted between the various share classes but only among the same class; and (v) each class may have exclusive voting rights with respect to matters affecting only that class.When choosing a share class, you should consult your financial adviser as to which class is most suitable for you.The Trust reserves the right to change the categories of investors eligible to purchase shares of each Fund. For your purchase order to be effective on the day you place your order with your broker-dealer or other financial institution, the broker-dealer or financial institution must receive your order before 4:00 p.m. Eastern Time and promptly transmit the order to the Fund.The broker-dealer or other financial institution is responsible for promptly transmitting purchase orders to a Fund so that you may receive the same day’s NAV.The price per share you will pay to invest in a Fund is its NAV per share next calculated after the transfer agent or other authorized representative accepts your order, plus any applicable initial sales charge.Purchases of shares of a Fund may be made on any day on which the NYSE is open for business. If shares are purchased through a financial institution, such financial institution may charge you a fee for this service in addition to a Fund’s public offering price. Institutional Class You may purchase Institutional Class shares of the Funds through certain financial institutions that are authorized to sell shares of a Fund.You may also purchase Institutional Class shares of the Funds directly through the Funds’ transfer agent. Institutional Class shares are available to the following categories of eligible investors and require a minimum initial investment of $1 million in a Fund: · A bank, trust company, or other type of depository institution purchasing shares for its own account; · An insurance company, registered investment company, endowment, or foundation purchasing shares for its own account; · Pension or profit sharing plans or the custodian for such a plan; and · Qualified or non-qualified employee benefit plans. Other institutional investors may be eligible to purchase Institutional Class shares at the discretion of Old Mutual Capital.Eligible investors may purchase Institutional Class shares with a minimum initial investment of $100,000 in a Fund provided they sign a Letter of Intent (“LOI”), committing them to increase that investment to a minimum investment of $1 million in that Fund within twelve months.Old Mutual Capital reserves the right to change the amount of Institutional Class investment minimums from time to time or to waive them in whole or in part for certain investors or groups of investors.If you are an eligible investor and do not invest at least $1 million in a Fund within twelve months, you will cease to be an eligible investor and the Fund may convert your Institutional Class shares to Class Z shares.The Fund shall notify you of any proposed conversion so that you may increase your Institutional Class account balance to the required minimum. The Funds also reserve the right to close Institutional Class accounts that do not meet the investment minimum, unless solely as a result of depreciation in share value.If a Fund closes your account, it will redeem your shares and send you the cash proceeds.If you hold Institutional Class shares directly with a Fund, you may receive notice prior to the closure of your account so that you may increase your account balance to the required minimum.Certain Institutional Class accounts held through intermediaries may not be subject to closure by the Fund due to the policies of the intermediaries.However, you may receive notice from your intermediary to increase your Institutional Class account balance to the required minimum to avoid having the intermediary close your account.Please note that you may incur federal income tax liability resulting from the redemption of Fund shares. 71 Prospectus 2 - Table of Contents Registered investment companies advised by Old Mutual Capital are not subject to the Institutional Class investment minimums.Please see the SAI for more information on LOIs. Class A and Class C You may purchase Class A and Class C shares of a Fund through certain broker-dealers or other financial institutions that are authorized to sell you shares of the Fund.Such financial institutions may charge you a fee for this service in addition to a Fund’s public offering price.Purchases of shares of a Fund may be made on any day on which the NYSE is open for business.For your purchase order to be effective on the day you place your order with your broker-dealer or other financial institution, the broker-dealer or financial institution must receive your order before 4:00 p.m. Eastern Time and promptly transmit the order to the Fund.The broker-dealer or other financial institution is responsible for promptly transmitting purchase orders to a Fund so that you may receive the same day’s NAV.The price per share you will pay to invest in a Fund is its NAV per share next calculated after the transfer agent or other authorized representative accepts your order, plus any applicable initial sales charge. Class Z Class Z shares may only be purchased through certain authorized financial service firms.Class Z shares are not available to shareholders by direct purchase through the Funds’ transfer agent, except that:(i) persons or entities who are the beneficial owners of, and who have continuously maintained since June 1, 2007, an investment in Class Z shares of any retail mutual fund currently advised by the Adviser (“Grandfathered Investment”) and any person or entity listed in the account registration of a Grandfathered Investment, such as joint owners, trustees, custodians, and designated beneficiaries; and (ii) employees of the Adviser and Old Mutual Investment Partners, trustees/directors of any mutual fund currently advised by the Adviser, fund counsel to any mutual fund currently advised by the Adviser, and their immediate families may continue to purchase Class Z shares in any applicable manner. MINIMUM INVESTMENT For Institutional Class shares, please see the section of the Prospectus entitled “Buying Shares – Institutional Class” for information regarding minimum investment requirements.For Class A, Class C, and Class Z shares of the Funds, the minimum investment requirements are as follows: Minimum Investment * Initial Additional Regular Accounts no minimum Uniform Gifts/Transfer to Minor Accounts no minimum IRAs no minimum Coverdell Education Savings Accounts no minimum Systematic Investment Plans (“SIP”) - I 1 SIP-II 2 no minimum * A Fund reserves the right to change the amount of these minimums from time to time or to waive them in whole or in part for certain investors or groups of investors. 1 If a SIP-I is established, the minimum initial investment for a Fund is $500 along with a monthly systematic additional investment of $25 or more. A SIP-I may be established on any type of account. 2 An investor may establish a SIP-II with no minimum initial investment if the monthly systematic additional investment is at least $50.A SIP-II may be established on any type of account. Concepts to Understand Traditional IRA:an individual retirement account. Your contributions may or may not be deductible depending on your circumstances. Assets grow tax-deferred and withdrawals and distributions are taxable in the year made. Spousal IRA:an IRA funded by a working spouse in the name of a nonworking spouse. Roth IRA:an IRA with non-deductible contributions, and tax-free growth of assets and distributions, provided certain conditions are met. Coverdell Education Savings Accounts:a savings account with non-deductible contributions, and tax-free growth of assets and distributions, if used to pay certain educational expenses. For more complete IRA information, please call 888.772.2888. 72 Prospectus 2 - Table of Contents SALES CHARGES The sales charge and purchase information in this section of the Prospectus can also be accessed, free of charge, at oldmutualfunds.com. Below is a summary of certain features of Class A and Class C shares: Class A Class C Initial Sales Charge Up to 5.75% None Contingent Deferred Sales Charge (“CDSC”) None (except on redemptions of certain large purchases held for less than one year) 1.00% on redemptions within one year Distribution and Service Fees 0.25% 1.00% Dividends Generally higher than Class C due to lower annual expenses Generally lower than Class A due to higher annual expenses Typical Shareholder Generally more appropriate for long-term investors Generally more appropriate for short-term investors Class A Shares A sales charge may be imposed on the purchase of Class A shares of a Fund (initial sales charge). You may be eligible to pay a reduced initial sales charge or none at all, as described below. The term Public Offering Price used below includes a Fund’s NAV per share plus any applicable initial sales charge. Class A shares of a Fund are currently sold with an initial sales charge ranging from 5.75% to 2.00% of the Public Offering Price on purchases of less than $1million. Investor's Initial Sales Charge Amount of Investment in Single Transaction As a Percentage of the Public Offering Price Invested As a Percentage of the Net Amount Invested Less than $50,000 5.75% 6.10% $50,000 but less than $100,000 4.75% 4.99% $100,000 but less than $250,000 3.50% 3.63% $250,000 but less than $500,000 2.50% 2.56% $500,000 but less than $1,000,000 2.00% 2.04% $1,000,000 and over 0% 0% Certain investors may be eligible to purchase Class A shares at NAV and not pay an initial sales charge. Other investors may be eligible for a reduced initial sales charge on purchases of Class A shares. Below are the various ways that investors may qualify for a reduction or elimination of initial sales charges on purchases of Class A shares. The SAI contains more detail on how to qualify for certain of these reductions or eliminations of initial sales charges. 73 Prospectus 2 - Table of Contents Class A Purchases Not Subject to Initial Sales Charges You will not pay initial sales charges: § on purchases of $1 million or more Class A shares of a Fund. However, redemptions of Class A shares of a Fund purchased at NAV may result in your paying a CDSC if such shares are redeemed within one year of purchase. See "Class A Purchases Subject to Contingent Deferred Sales Charges" below. § on additional purchases of one or more Old Mutual Funds that result in account balances of Class A shares of $1 million or more. § on shares purchased by reinvesting dividends and distributions. § when exchanging shares among Old Mutual Funds with the same or higher initial sales charges (see the "Your Investment - General Policies" section of this Prospectus for more information on exchanges between funds). § when using the reinstatement privilege, which allows you to reinvest all or part of the proceeds from a previous redemption of Fund shares. See the SAI for more information on the reinstatement privilege. § when a merger, consolidation, or acquisition of assets of a Fund occurs. § if you are the Adviser, an affiliated company of the Adviser, or the Sub-Advisers and you purchase your shares directly through Old Mutual Investment Partners (the “Distributor”). § if you are an employee benefit plan established for employees of the Adviser or its affiliates. § if you are a discretionary advised client of the Adviser, Sub-Advisers, or their affiliates. § if you are a registered representative or employee of selected dealers who have entered into agreements with the Distributor (or financial institutions that have arrangements with such dealers with respect to the sale of shares of a Fund) or any member of the immediate family (including spouse and children) of any such person, provided that purchases at NAV are permitted by the policies of, and are made through, such person's employer. § if you are a financial institution trust department with an aggregate initial investment of up to $1 million in the Funds. § if you are a managed account (wrap) program for the benefit of clients of broker-dealers and financial institutions or financial planners adhering to certain standards established by the Trust that provides asset allocation or similar specialized investment services or investment company transaction services for their customers, that charges a minimum annual fee for such services, and that has entered into an agreement with the Distributor, or a clearing agent that has an agreement with the Distributor, with respect to its use of a Fund in connection with such services. § if you are a pension, profit-sharing, or other employee benefit plan created pursuant to a plan qualified under Section 401 of the Internal Revenue Code (the “Code”) or plans under Section 457 of the Code, or employee benefit plans created pursuant to Section 403(b) of the Code and sponsored by nonprofit organizations defined under Section 501(c)(3) of the Code. See the SAI for applicable restrictions. Participants in such plans that establish one or more separate accounts with a Fund may include, for purposes of determining any applicable reduction of initial sales charges, only the participants' individual investments in the plans. § if you are an individual or entity with a substantial business relationship with the Trust or the Adviser, as determined by a Vice President or more senior officer of the Trust or the Adviser, and you purchase your shares directly through the Distributor. 74 Prospectus 2 - Table of Contents Class A Purchases Eligible for Reductions of Initial Sales Charges In addition to the above described reductions in initial sales charges for purchases over a certain dollar size, you may also be eligible to participate in one or more of the programs described below to lower your initial sales charge. To be eligible to participate in these programs, you must inform your broker-dealer or financial adviser or the Distributor at the time you purchase shares that you would like to participate in one or more of the programs and provide information necessary to determine your eligibility to participate, including the account number(s) and names in which your accounts are registered at the time of purchase. In addition, the Trust may request account statements if it is unable to verify your account information. Rights of Accumulation.Purchases of new Class A shares may be combined with Class A shares of all Old Mutual Funds (except Old Mutual Cash Reserves Fund) that you previously purchased for the purpose of qualifying for the lower initial sales charge rates that apply to larger purchases. The applicable initial sales charge for the new purchase is based on the amount of your current purchase and the current value of all Class A shares that you own. See the SAI for more information on Rights of Accumulation. Letters of Intent.Under a Letter of Intent (“LOI”), you commit to purchase a specified dollar amount of Class A shares of the Old Mutual Funds (except Old Mutual Cash Reserves Fund) during a thirteen-month period. The amount you agree to purchase determines the amount of the initial sales charge you will pay. If you fail to purchase the full amount of your commitment in the LOI within the thirteen-month period, your account will be adjusted to the higher initial sales charge for the amount actually invested. See the SAI for more information on LOIs. Concurrent Purchases.You may combine the amount invested in simultaneous purchases of Class A and Class C shares of two or more Old Mutual Funds (except Old Mutual Cash Reserves Fund) to determine your Class A sales charge. Purchasers Qualifying for Reductions in Initial Sales Charges Only certain persons or groups are eligible for the reductions in initial sales charges described above. These qualified purchasers include the following: Individuals § an individual, his or her spouse, or children residing in the same household; § any trust established exclusively for the benefit of an individual; Trustees and Fiduciaries § a trustee or fiduciary purchasing for a single trust, estate, or fiduciary account; and Other Groups § any organized group of persons, whether or not incorporated, purchasing Class A shares of one or more Old Mutual Funds, provided that (i) the organization has been in existence for at least six months, and (ii) the organization has some purpose other than the purchase at a discount of redeemable securities of a registered investment company. Investors or dealers seeking to qualify orders for a reduced initial sales charge must identify such orders at the time of purchase and, if necessary, support their qualification for the reduced charge with appropriate documentation. Appropriate documentation includes, without limitation, account statements regarding Class A shares of Old Mutual Funds held in all accounts (e.g., retirement accounts) by the investor, and, if applicable, his or her spouse and children residing in the same household, including accounts at broker-dealers or other Financial Intermediaries different than the broker-dealer of record for the current purchase of Fund shares. The Distributor reserves the right to determine whether any purchaser is entitled, by virtue of the foregoing, to the reduced initial sales charge. No person or entity may distribute shares of a Fund without payment of the applicable sales charge other than to persons or entities who qualify for a reduction in the sales charge as described in this Prospectus. Class A Purchases Subject to Contingent Deferred Sales Charges A CDSC will apply to purchases of $1 million or more of Class A shares that are redeemed within 12 months of the date of purchase. This charge will be based on the lesser of the value of the shares redeemed (excluding reinvested dividends and capital gain distributions) or the total original cost of such shares and will be charged at 1.00% of all purchases of $1 million or more. In determining whether a CDSC is payable, and the amount of any such charge, shares not subject to the CDSC are redeemed first (including shares purchased by reinvested dividends and capital gains distributions and amounts representing increases from capital appreciation), and then other shares are redeemed in the order of purchase. No such charge will be imposed upon exchanges unless the shares acquired by exchange are redeemed within 12 months of the date the shares were originally purchased. 75 Prospectus 2 - Table of Contents Class A Purchases Not Subject to Contingent Deferred Sales Charges The CDSC will be waived on redemptions of shares purchased by an investor in amounts of $1 million or more under the following circumstances: § where such investor's dealer of record, due to the nature of the investor's account, notifies the Distributor prior to the time of investment that the dealer waives the payments otherwise payable to the dealer. § managed account (wrap) programs for the benefit of clients of broker-dealers and financial institutions or financial planners adhering to certain standards established by the Trust that provide asset allocation or similar specialized investment services or investment company transaction services for their customers, that charge a minimum annual fee for such services, and that have entered into an agreement with the Distributor, or a clearing agent that has an agreement with the Distributor, with respect to their use of a Fund in connection with such services. § on purchases subject to the reinstatement privilege, which allows you to reinvest all or part of the proceeds from a previous redemption of Old Mutual Fund shares. The reinstatement privilege applies to all types of accounts (i.e., regular accounts, retirement accounts, etc.) but new purchases must be in the same type of account as the previous purchases to be eligible for such privilege. See the SAI for more information on the redemption privilege. § on purchases made in connection with a merger, consolidation, or acquisition of assets of the Fund. Class C Shares Class C shares are not subject to an initial sales charge but may be sold with a CDSC. The overall cost per share of investing in Class C shares in amounts greater than $1 million is generally higher than the comparable cost of investing in similar dollar amounts of Class A shares. Accordingly, the Trust will refuse an investor's order to purchase additional Class C shares when, to the knowledge of the Distributor, the value of all Class C shares of the Old Mutual Funds in all of the investor's related accounts exceeds $1 million. For purposes of this policy, "related accounts" refers to the accounts that may be aggregated for purposes of purchasing Class A shares with a reduced initial sales charge, as described under "Purchasers Qualifying for Reductions in Initial Sales Charges" earlier in this section of the Prospectus.In no event will the Trust honor an order to purchase more than $1 million of Class C shares. Class C Purchases Not Subject to Contingent Deferred Sales Charges Certain investors may be eligible to redeem Class C shares without paying a CDSC. You will not pay a CDSC: § if you redeem shares acquired through reinvestment of dividends and distributions. § on increases in the NAV of your shares. § on redemptions pursuant to a systematic withdrawal plan, provided that the amounts withdrawn do not exceed 10% of the value of your shares in any 12-month period. § when using the reinstatement privilege, which allows you to reinvest all or part of the proceeds from a previous redemption of Old Mutual Fund shares. See the SAI for more information on the redemption privilege. § upon the death of the shareholder or plan participant (if you present a death certificate for the applicable shareholder or plan participant). § upon the post-purchase disability (as defined in Section 72(m)(7) of the Code) of the shareholder or plan participant (if such shareholder or plan participant provides a physician's certification of such disability and such certification is acceptable in form and substance to the Trust). Pursuant to Section 72(m)(7) of the Code, an individual shall be considered to be disabled if the individual is unable to engage in any substantially gainful activity by reason of any medically determinable physical or mental impairment, which can be expected to result in death or to be of long-continued and indefinite duration. § on required minimum distributions taken from retirement accounts upon the shareholder's attainment of age 70 1/2. § on total or partial redemptions where the investor's dealer of record notified the Distributor prior to the time of investment that the dealer would waive the upfront payment otherwise payable to him. § on the liquidation of a shareholders’ account by the Trust for failure to maintain the required minimum account balance. The SAI provides additional information regarding purchasing or redeeming Class A or Class C shares at reduced or without sales charges.Consult the SAI for details. 76 Prospectus 2 - Table of Contents Computing a Contingent Deferred Sales Charge The CDSC on redemptions of Class A and Class C shares is computed based on the lower of their original purchase price or current market value, net of reinvested dividends and capital gains distributions. In determining whether to charge a CDSC, we will assume that you have redeemed shares on which there is no CDSC first, and then shares in the order of purchase. SELLING SHARES You may sell your Fund shares by contacting your broker-dealer or other financial institution at which you maintain an account. Such financial institution may charge you a fee for this service. Sale orders received by the Funds’ transfer agent or other authorized representatives by 4:00 p.m. Eastern Time will be priced at a Fund's next calculated NAV per share. The redemption price will be reduced by any applicable CDSC. A Fund generally sends payment for your shares the business day after your order is received in good order. Under unusual circumstances, a Fund may suspend redemptions or postpone payment for up to 7 days. Also, if a Fund has not yet collected payment for the shares you are selling, it may delay paying out the proceeds on your sale until payment has been collected, which may take up to 15 days from the date of purchase. Written Redemption Orders Some circumstances require written sell orders along with signature guarantees.These include: · Redemptions by check, wire, or ACH in excess of $50,000; · Requests to send proceeds to a different address or payee; · Requests to send proceeds to an address that has been changed within the last 30 days; and · Requests to wire proceeds to a different bank account. For joint accounts, each signature must be guaranteed.A signature guarantee may be obtained from a bank, broker dealer, credit union, securities exchange or association, clearing agency, or savings association and must include the title of the signatory.A notary public does not provide a signature guarantee.A valid signature guarantee must appear in the following format: “Signature(s) Guaranteed” [Institution’s Name] By:[Signature] Title:[Title of Signatory] GENERAL POLICIES § IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT: The Funds are required by federal law to obtain, verify, and record information that identifies each person who opens a new account. If you do not provide this information, we may not be able to open your account. The Funds reserve the right to refuse to open your account, to close your account, or to take such other action deemed appropriate if it is unable to verify your identity. § The Funds are not available to new foreign investors.A foreign investor is an investor who does not have a U.S. social security or tax identification number and/or does not have a U.S. residence address. § The Funds may reject purchase orders. § The Funds reserve the right to make redemptions in securities rather than in cash if the redemption amount exceeds $250,000 or 1.00% of the aggregate NAV of a Fund in any 90-day period. § When placing a purchase, sale, or exchange order through an authorized representative, it is the representative's responsibility to promptly transmit your order to the Funds’ transfer agent so that you may receive that same day's NAV per share. § State Street Bank and Trust Company, the custodian for IRAs and Coverdell Education Savings Accounts, currently charges a $10 annual custodial fee to IRA accounts and a $7 annual custodial fee to Coverdell Education Savings Accounts.Custodial fees are automatically deducted from your account if not received by the announced due date, usually in mid-December. § Because of the relatively high cost of maintaining smaller accounts, a Fund charges an annual fee of $12 if your account balance drops below $1,000.This fee does not apply to Systematic Investment Plans or shareholders who consent to receive account statements and regulatory filings electronically. A Fund will provide 60 days’ prior notice of the imposition of this fee.A Fund will not impose this fee if you purchase additional shares during the notice period to bring your account balance to at least $1,000. 77 Prospectus 2 - Table of Contents § For non-retirement accounts, if the value of your investment in a Fund falls below $500, we may redeem your shares and mail the proceeds to you.You will be provided 60 days’ prior notice of such redemption.Your shares will not be redeemed if you purchase additional shares during the notice period to bring your account balance to at least $500. § With regard to investments in Class A and Class C shares, asset allocation programs set up in networked accounts, which have been pre-approved by a Fund, will not be subject to the minimum account balances as described above. § To reduce expenses, only one copy of most financial reports and prospectuses may be mailed to households, even if more than one person in the household holds shares of a Fund. Call your broker-dealer or financial adviser if you need additional copies of financial reports or prospectuses. If you do not want the mailing of these documents to be combined with those for other members of your household, contact your financial adviser or broker-dealer. § When opening an account or when making additional investments into an existing account, you must specify which Old Mutual Fund you are purchasing.If you do not specify the Old Mutual Fund into which you would like to invest, the Trust will deposit your investment into Old Mutual Cash Reserves Fund, Class Z shares, if you are eligible to purchase Class Z shares.If you are not eligible to purchase Class Z shares, the Trust will deposit your investment in Old Mutual Cash Reserves, Class A shares, at net asset value.The Trust will then send you written notification explaining that your investment was deposited in the Old Mutual Cash Reserves Fund and that you many contact the Trust to re-direct your investment into the Old Mutual Fund of your choice. § Investment instructions are irrevocable, which means that once you have transmitted your investment instructions, they may not be modified or cancelled. § You may purchase or redeem shares of the Funds via the Internet by completing the bank information section on the account application, entering the “My Account” section of the OMF I Website located at oldmutualfunds.com, and following the instructions for purchasing or redeeming shares. Exchanges between Funds You may exchange some or all shares of a particular class of a Fund for shares of the same class of another Old Mutual Fund that offers such class of shares. Exchanges may only be made into an Old Mutual Fund that is not currently closed to new investors.In addition, Class Z shares may be exchanged for Institutional Class shares of the same Fund, subject to the investment qualifications and minimums of Institutional Class shares.Class A shares, purchased at NAV, may be exchanged for Class Z shares of the same Fund, subject to the investment qualifications and minimums of Class Z shares. Generally, you will not pay an initial sales charge when you exchange Class A shares. However, if you exchange into an Old Mutual Fund whose shares are subject to a CDSC, we will calculate the holding period on the date you made your original purchase and not the date you exchanged your shares. The minimum investment requirements, as stated above, also apply to exchanges. If a shareholder exceeds four exchanges out of any of the Funds per calendar year, or if a Fund, the Adviser, or one of their agents determines, in its sole discretion, that a shareholder's short-term trading activity is excessive, the determining party or the Fund may, in its discretion, reject any additional purchase and exchange orders. In addition, short-term exchanges may be subject to a redemption/exchange fee. See the section in this Prospectus entitled "Your Investment - Policy Regarding Excessive or Short-Term Trading" for details of the Trust's trading guidelines and redemption/exchange fee. Before making an exchange, you should obtain and review the prospectus of the Old Mutual Fund whose shares are being acquired.Shareholders should be aware that a financial intermediary may charge a fee for handling an exchange.Shareholders may realize a taxable gain or loss on any exchange. Systematic Withdrawal Plan A systematic withdrawal plan permits you to have payments of $50 or more mailed or automatically transferred from your Fund account to your designated checking or savings account.Shareholders may realize a taxable gain or loss on any withdrawal. § Consult your broker, dealer, or Financial Intermediary regarding how to establish this feature. Note:You must maintain a minimum account balance of $5,000 or more. 78 Prospectus 2 - Table of Contents Householding To keep the Funds’ costs as low as possible, a single copy of most financial reports and prospectuses is delivered to shareholders who share an address, even if the accounts are registered under different names.This process, known as "householding," does not apply to account statements.To receive separate mailings, please call us and we will begin individual delivery within 30 days of your request. DIVIDENDS AND TAXES The Funds pay shareholders dividends from their net investment income and distributions from their net realized capital gains, if available. The Funds pay dividends from net investment income and distributions from capital gains annually. Dividends and distributions will be reinvested in your Fund account unless you instruct a Fund otherwise. There are no fees on reinvestments. Alternatively, you may elect to receive your dividends and distributions in cash in the form of a check, wire, or Automated Clearing House transfer. Unless your investment is in an IRA or other tax-exempt account, your dividends and distributions will be taxable whether you receive them in cash or reinvest them. Dividends (including short-term capital gains distributions) are generally taxed at the ordinary income rate. However, distributions of qualified dividend income and long-term capital gains are taxable to individuals and other non-corporate taxpayers at lower rates. The current qualified dividend income and long-term capital gains tax rates for non-corporate shareholders are provided in the table below.Certain dividends and distributions paid to you in January may be taxable as if they had been paid to you the previous December. If you purchase shares of a Fund shortly before it declares a dividend or a distribution, you will be “buying a dividend” – that is, a portion of your investment in such Fund may be returned to you in the form of a taxable distribution. A sale or exchange of shares of a Fund, including pursuant to a systematic withdrawal plan, may also generate a tax liability unless your account is tax-exempt. There are two types of tax liabilities you may incur from a sale or exchange: (i) short-term capital gains will apply if you sell or exchange shares of a Fund within one year after buying them, and (ii) long-term capital gains will apply to shares of a Fund sold or exchanged after one year. The table below describes the current tax rates for non-corporate shareholders. Taxes on Transactions The tax status of your distributions for each calendar year will be detailed in an annual tax statement from a Fund. Because your tax treatment depends on your purchase price and tax position, you should keep your regular account statements for use in determining your tax.Because everyone's tax situation is unique, always consult your tax professional about federal, state, and local tax consequences. Tax Rates Applicable to Sales, Exchanges, and Distributions to Individuals and Other Non-Corporate Shareholders Tax rate for 15% bracket and lower Tax rate for brackets higher than 15% Dividends Generally Ordinary income rate Ordinary income rate Qualified Dividends 0% 15% Short-term Capital Gains Ordinary income rate Ordinary income rate Long-term Capital Gains 0% 15% DISTRIBUTION ARRANGEMENTS The Trust, on behalf of Class A and Class C shares of the Funds, has adopted Distribution Plans and a Service Plan, pursuant to Rule 12b-1, which allow the Funds to pay distribution fees to the Distributor and service fees to the Distributor, brokers, dealers, or other Financial Intermediaries. Currently, Class A shares are not authorized to pay distribution fees but may be subject to such fees in the future.Distribution fees are paid for the sale and distribution of Class A and Class C shares. Service fees are paid for providing or arranging for others to provide personal services to shareholders and/or maintenance of such shareholders' accounts. All or a substantial portion of the distribution and service fees that are paid to the Distributor are re-allowed to the dealer of record or entity providing personal shareholder services. Because distribution and/or service fees are paid out of a Fund's ClassA and Class C assets on an on-going basis, over time these fees will increase the cost of your investment and may cost you more than paying other types of sales charges. See the "Fund Summaries" and "Your Investment – Sales Charges" sections of this Prospectus for details on the distribution and service fees. 79 Prospectus 2 - Table of Contents PAYMENTS TO FINANCIAL INTERMEDIARIES For Class A and Class C shares, the Financial Intermediary through which you purchase your shares may receive all or a portion of the sales charges and the distribution and service fees discussed in the "Your Investment - Sales Charges" section of this Prospectus. Payments by the Distributor, the Adviser, or their Affiliates The Distributor, or one or more of its affiliates, from time to time, makes payments from its own resources to Financial Intermediaries in exchange for certain services provided by the Financial Intermediary, such as placing the Trust and the Funds on the Financial Intermediary's sales system, placing the Trust and the Funds on the Financial Intermediary's preferred or recommended list, marketing support services, networking, and/or administrative or recordkeeping support services (collectively, “financial intermediary payments”). Such payments are in addition to any distribution and service fees that may be payable by a Fund. Marketing support payments include payments for conferences and seminars, investor and dealer-sponsored events, educating sales personnel of the Financial Intermediary, placement on sales lists, and access (in some cases on a preferential basis over competitors of the Trust) to sales meetings and salespeople of the Financial Intermediary. From time to time, the Distributor, or its affiliates, pay "networking fees" to certain broker-dealers who process Fund transactions through an automated mutual fund clearinghouse, which reduces the Trust's costs in processing shareholder transactions. These networking fees compensate the broker for its expenses in processing transactions through the clearinghouse. The Adviser, or its affiliates, pay certain Financial Intermediaries for administrative or recordkeeping support services. Administrative and recordkeeping support services may include transaction processing or account maintenance activities (such as processing purchases, redemptions, or exchanges or producing customer account statements or tax statements); sub-accounting services; answering shareholder inquiries relating to the Trust and the Funds; delivering proxy statements, annual reports, updated prospectuses, and other communications; and other recordkeeping services relating to investments in the Funds. Financial Intermediaries may be compensated differently depending on the nature and extent of the services they provide. Financial Intermediaries may earn profits on these payments, since the amount of the payment may exceed their cost in providing the service. Certain of these payments are subject to limitations under applicable law. The Distributor or its affiliates may also make non-service, revenue sharing payments to Financial Intermediaries at an annual rate specified in writing by the Distributor or its affiliates. These payments generally represent a percentage of a Financial Intermediary's sales and/or the value of Fund shares within a Financial Intermediary's client accounts.In addition, Financial Intermediaries may receive non-cash compensation, such as promotional merchandise bearing the Trust's logo. The Distributor is motivated to make revenue sharing payments since, in certain circumstances, they promote the sale of Fund shares and the retention of those investments by clients of the Financial Intermediary. The Adviser and the Sub-Advisers will benefit from the Distributor's activity through increased advisory fees if additional assets are acquired through sale of Fund shares through such Financial Intermediaries. Financial intermediary payments may provide Financial Intermediaries with an incentive to favor shares of a Fund over sales of shares of other mutual funds or non-mutual fund investments.You may wish to take such payment arrangements into account when considering and evaluating any recommendations relating to Fund shares and you should discuss this matter with your financial intermediary and its representatives. For the fiscal year ended July 31, 2010, the Distributor, the Adviser, or one or more of their affiliates, have financial intermediary arrangements with the following Financial Intermediaries:[401K Company, ACS HR Solutions, ADP, Ameriprise Financial, Associated Securities, Benefit Plan Administrators, Charles Schwab, Citigroup Global Markets, Citistreet, CPI Qualified Plan Consultants, E*Trade, Expertplan, Fidelity, First Clearing LLC, GWFS Equities, ING, JP Morgan, LPL Financial Services, Mercer HR, Merrill Lynch, Mid-Atlantic, Morgan Stanley, MSCS Financial Services, Mutual Services, Nationwide, New York Life Investment Management, OneAmerica, Pershing, Prudential Investment Management Services, Prudential Retirement, Raymond James, RBC Dain Rauscher, Ridge Clearing, Robert W. Baird, Standard Retirement Services, T. Rowe Price, TD Ameritrade, Terre Haute, UBS Financial Services, Uvest Financial Service Group, Vanguard, Wachovia, Waterstone Financial, Wells Fargo Advisors, and Wilmington Trust.] Payments by the Funds Like the Adviser and its affiliates, the Funds may, from time to time, make payments to Financial Intermediaries that provide administrative or recordkeeping support services, as described above. From time to time, the Funds may also pay networking fees to brokers, up to certain limits. 80 Prospectus 2 - Table of Contents OTHER PAYMENTS BY OLD MUTUAL FUNDS OMUSH receives an offset of certain recordkeeping fees from the plan sponsors of OMUSH’s participant directed 401K, profit sharing and/or voluntary deferral plans which invest in Old Mutual Funds (collectively, the “Deferred Plans”). The amount of the fee offset is based in part on service and/or sub-transfer agency fees received by the plan sponsors from the Old Mutual Funds’ Class Z shares within the Deferred Plans. During the year ended July 31, 2010, the amount received by OMUSH for recordkeeping fee offsets attributable to investments by the Deferred Plans in Old Mutual Funds was approximately $. You can find further details in the SAI about the payments made to Financial Intermediaries. You can also speak to your Financial Intermediary for more information about the payments made by the Distributor, the Adviser, their affiliates, or the Funds to such Financial Intermediary. In certain cases, the payments could be significant and may cause a conflict of interest for your Financial Intermediary. FINANCIAL HIGHLIGHTS The financial highlights are intended to help you understand the financial performance of each Fund’s shares for the five year period ended July 31, 2010.The total returns for a Fund represent the rate that an investor would have earned (or lost) on an investment in the Fund (assuming reinvestment of all dividends and distributions).The information in the financial highlights has been audited by [], whose report, along with the Funds’ financial statements, are included in the annual report, which is available by calling the Funds toll-free at 888.772.2888. 81 Prospectus 2 - Table of Contents For More Information For investors who want more information about the Funds, the following documents are available, without charge, upon request: Statement of Additional Information (SAI) The SAI provides more information about the Funds and is incorporated into this Prospectus by reference. Annual and Semi-Annual Reports Additional information about the Funds’ investments is available in the Funds’ annual and semi-annual reports to shareholders, which includes a discussion of the market conditions and investment strategies that significantly affected each Fund’s performance during the period. To obtain a copy of the SAI, annual and semi-annual reports, or for other information and shareholder inquiries, contact Old Mutual Funds I: By Telephone: 888-772-2888 By Mail: Old Mutual Funds I P.O. Box 219534 Kansas City, Missouri64121-9534 Via the Internet: oldmutualfunds.com Reports and other information about Old Mutual Funds I (including the SAI) can be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. Information on the operation of the Public Reference Room may be obtained by calling the SEC at 202-551-8090. Reports and other information about Old Mutual Funds I are also available on the EDGAR database on the SEC’s Internet site at http://www.sec.gov and copies of this information may be obtained, after paying a duplicating fee, by sending your written request to the SEC’s Public Reference Section, Washington, D.C. 20549-1520, or by electronic request at publicinfo@sec.gov. Investment Adviser Old Mutual Capital, Inc. Distributor Old Mutual Investment Partners SEC FILE NUMBER 811-21587 Funds distributed byOld Mutual Investment Partners, member FINRA R-10-XXX 11/2010 82 STATEMENT OF ADDITIONAL INFORMATION Dated November 23 , 20 10 TRUST: Old Mutual Funds I OLD MUTUAL ASSET ALLOCATION PORTFOLIOS: Old Mutual Asset Allocation Conservative Portfolio (Class A:OMCAX) (Class C:OMCCX) (Class Z:OMCZX) (Institutional Class:OMCIX) Old Mutual Asset Allocation Balanced Portfolio (Class A:OMABX) (Class C:OMBCX) (Class Z:OMBZX) (Institutional Class:OMBLX) Old Mutual Asset Allocation Moderate Growth Portfolio (Class A:OMMAX) (Class C:OMMCX) (Class Z:OMMZX) (Institutional Class:OMMIX) Old Mutual Asset Allocation Growth Portfolio (Class A:OMGAX) (Class C:OMCGX) (Class Z:OMGZX) (Institutional Class:OMGIX) INVESTMENT ADVISER: Old Mutual Capital, Inc. This Statement of Additional Information (“SAI”) is not a prospectus.It is intended to provide additional information regarding the activities and operations of Old Mutual Funds I and the Institutional Class, Class A, Class C, and Class Z shares of the funds named above (each, an “Asset Allocation Portfolio” and collectively, the “Asset Allocation Portfolios”).It should be read in conjunction with the current Prospectus for the Asset Allocation Portfolios.The Prospectus , dated November 23 , 20 10, may be obtained without charge by calling 888-772-2888. The Asset Allocation Portfolios’ audited financial statements for the fiscal year ended July 31, 20 10 are incorporated in this SAI by reference to the Asset Allocation Portfolios’ annual report to shareholders.You may obtain a copy of the Asset Allocation Portfolios’ latest annual report at no charge by calling the phone number noted above. 83 Table of Contents THE TRUST AND THE ASSET ALLOCATION PORTFOLIOS INVESTMENT RESTRICTIONS PERMITTED INVESTMENTS AND RISK CONSIDERATIONS PORTFOLIO TURNOVER PORTFOLIO HOLDINGS DISCLOSURE POLICY TRUSTEES AND OFFICERS OF THE TRUST THE ADVISER THE SUB-ADVISER THE DISTRIBUTOR THE ADMINISTRATOR AND SUB-ADMINISTRATOR OTHER SERVICE PROVIDERS FUND TRANSACTIONS DESCRIPTION OF SHARES VOTING RIGHTS PURCHASES AND REDEMPTIONS OF SHARES DETERMINATION OF NET ASSET VALUE TAXES EXHIBIT A – CREDIT RATINGS EXHIBIT B – PROXY VOTING POLICIES 84 SAI 1 - Table of Contents THE TRUST AND THE ASSET ALLOCATION PORTFOLIOS Old Mutual Funds I (the “Trust”) was created as a Delaware statutory trust on May 27, 2004 and is registered with the Securities and Exchange Commission (“SEC”) as an open-end, management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).Prior to November 19, 2007 the Trust was named “Old Mutual Advisor Funds.”The Asset Allocation Portfolios are series funds of the Trust. Shareholders may purchase shares of the Asset Allocation Portfolios through four separate share classes: Institutional Class, Class A, Class C, and Class Z.Each class has the same voting rights and privileges as the other share classes of the Asset Allocation Portfolios, except that (i) each class is subject to different sales charges (loads); (ii) each class is subject to different distribution fees, which, if applicable, are paid pursuant to a Distribution Plan adopted under Rule 12b-1 of the 1940 Act; (iii) each class may be subject to different service fees; (iv) each class may be subject to different exchange privileges; and (v) each class has exclusive voting rights with respect to matters affecting only that class.Except for these differences, each share class of the Asset Allocation Portfolios represents an equal proportionate interest in the Asset Allocation Portfolios.See the section in this SAI entitled “Description of Shares” for more information.No investment in shares of the Asset Allocation Portfolios should be made without first reading the Asset Allocation Portfolios’ Prospectus.Capitalized terms not defined in this SAI are defined in the Asset Allocation Portfolios’ Prospectus. Each Asset Allocation Portfolio seeks to achieve its investment objective by investing in other funds (“underlying funds”) and uses asset allocation strategies to allocate its assets among the underlying funds. INVESTMENT RESTRICTIONS FUNDAMENTAL INVESTMENT RESTRICTIONS Each Asset Allocation Portfolio has adopted certain investment restrictions as fundamental policies. These restrictions cannot be changed without approval by the holders of a majority of the outstanding voting securities of an Asset Allocation Portfolio. Such majority is defined in the 1940 Act as the lesser of (i) 67% or more of the voting securities of an Asset Allocation Portfolio present in person or by proxy at a meeting, if the holders of more than 50% of the outstanding voting securities are present or represented by proxy; or (ii) more than 50% of the outstanding voting securities of an Asset Allocation Portfolio. Several of these fundamental investment restrictions include the defined term “1940 Act Laws, Interpretations, and Exemptions.”This term means the 1940 Act and the rules and regulations promulgated thereunder, as such statutes, rules, and regulations are amended from time to time or are interpreted from time to time by the staff of the SEC and any exemptive order or similar relief granted to the Asset Allocation Portfolios. 1.Each Asset Allocation Portfolio is a “diversified company” as defined in the 1940 Act.This means that an Asset Allocation Portfolio will not purchase the securities of any issuer if, as a result, it would fail to be a diversified company within the meaning of the 1940 Act Laws, Interpretations, and Exemptions.This restriction does not prevent the Asset Allocation Portfolios from purchasing the securities of other investment companies to the extent permitted by the 1940 Act Laws, Interpretations, and Exemptions. Please refer to non-fundamental investment restriction number 2 for further information. 2.No Asset Allocation Portfolio may borrow money or issue senior securities, except as permitted by the 1940 Act Laws, Interpretations, and Exemptions. Please refer to non-fundamental investment restriction number 3 for further information. 3.No Asset Allocation Portfolio may underwrite the securities of other issuers.This restriction does not prevent an Asset Allocation Portfolio from engaging in transactions involving the acquisition, disposition, or resale of its portfolio securities, regardless of whether such Asset Allocation Portfolio may be considered to be an underwriter under the Securities Act of 1933, as amended. 4.No Asset Allocation Portfolio will make an investment that will result in the concentration (as that term may be defined or interpreted by the 1940 Act Laws, Interpretations, and Exemptions) of its investments in the securities of issuers primarily engaged in the same industry.This restriction does not limit an Asset Allocation Portfolio’s investments in (i) obligations issued or guaranteed by the U.S. government, its agencies or instrumentalities. In complying with this restriction, an Asset Allocation Portfolio will not consider a bank-issued guaranty or financial guaranty insurance as a separate security. Please refer to non-fundamental investment restriction number 4 for further information. 85 SAI 1 - Table of Contents 5.No Asset Allocation Portfolio may purchase or sell real estate unless acquired as a result of ownership of securities or other instruments.This restriction does not prevent an Asset Allocation Portfolio from investing in issuers that invest, deal, or otherwise engage in transactions in real estate or interests therein, or investing in securities that are secured by real estate or interests therein. 6.No Asset Allocation Portfolio may purchase or sell physical commodities unless acquired as a result of ownership of securities or other instruments.This restriction does not prevent an Asset Allocation Portfolio from engaging in transactions involving futures contracts and options thereon or investing in securities that are secured by physical commodities. 7.No Asset Allocation Portfolio may make personal loans or loans of its assets to persons who control or are under common control with such Asset Allocation Portfolio, except to the extent permitted by the 1940 Act Laws, Interpretations, and Exemptions.This restriction does not prevent an Asset Allocation Portfolio from, among other things, purchasing debt obligations, entering repurchase agreements, loaning its assets to broker-dealers or institutional investors, or investing in loans, including assignments and participation interests. Please refer to non-fundamental investment restriction number 5 for further information. 8.Each Asset Allocation Portfolio may, notwithstanding any other fundamental investment policy or restriction, invest all of its assets in the securities of a single open-end management investment company with substantially the same fundamental investment objective, policies, and restrictions as such Asset Allocation Portfolio. Please refer to non-fundamental investment restriction number 6 for further information. NON-FUNDAMENTAL INVESTMENT RESTRICTIONS Each Asset Allocation Portfolio has also adopted certain non-fundamental investment restrictions.A non-fundamental investment restriction may be amended by the Board of Trustees of the Trust (the “Board”) without a vote of shareholders. 1.No Asset Allocation Portfolio may invest more than 15% of its net assets in illiquid securities.This limitation does not include any Rule 144A restricted security that has been determined by, or pursuant to procedures established by, the Board, based on trading markets for such security, to be liquid. 2.In complying with the fundamental investment restriction regarding issuer diversification, no Asset Allocation Portfolio, with respect to 75% of its total assets, may purchase securities of any issuer (other than securities issued or guaranteed by the U.S. government or any of its agencies or instrumentalities), if, as a result, (i) more than 5% of such Asset Allocation Portfolio’s total assets would be invested in the securities of that issuer; or (ii) such Asset Allocation Portfolio would hold more than 10% of the outstanding voting securities of that issuer. 3.In complying with the fundamental investment restriction regarding borrowing and issuing senior securities, each Asset Allocation Portfolio may borrow money in an amount not exceeding 33 1/3% of its total assets (including the amount borrowed) less liabilities (other than borrowings).An Asset Allocation Portfolio may borrow from banks, broker-dealers, or current and future funds advised by the Asset Allocation Portfolio’s investment adviser, Old Mutual Capital, Inc. (the “Adviser”) or an affiliate of the Adviser as well as portfolios of other registered investment companies whose investment adviser is controlling, controlled by or under common control with the Adviser (“Affiliated Funds”) on such terms and conditions as the SEC may require in an exemptive order on which the Asset Allocation Portfolios may rely.An Asset Allocation Portfolio may not borrow for leveraging, but may borrow for temporary or emergency purposes, in anticipation of or in response to adverse market conditions, or for cash management purposes.An Asset Allocation Portfolio may not purchase additional securities when borrowings exceed 5% of such Asset Allocation Portfolio’s total assets. 4.In complying with the fundamental investment restriction regarding industry concentration, each Asset Allocation Portfolio may invest up to (but not including) 25% of its total assets in the securities of issuers whose principal business activities are in the same industry.For purposes of this limitation, supranational organizations, such as the World Bank, the European Union, and the European Coal and Steel Community, are deemed to be issuers conducting their principal business activities in the same industry; state and municipal governments and their agencies and authorities are not deemed to be industries; utility companies will be divided according to their services (e.g., gas distribution, gas transmission, electric, and telephone will each be considered a separate industry); and financial service companies will be classified according to the end users of their services (e.g., automobile finance, bank finance, and diversified finance). 86 SAI 1 - Table of Contents 5 .In complying with the fundamental restriction with regard to making loans, each Asset Allocation Portfolio may lend up to 33 1/3% of its total assets and may lend money to other Affiliated Funds, on such terms and conditions as the SEC may require in an exemptive order on which an Asset Allocation Portfolio may rely. 6 . Notwithstanding the fundamental investment restriction with regard to investing all assets in an open-end fund, no Asset Allocation Portfolio may invest all of its assets in the securities of a single open-end management investment company with the same fundamental investment objectives, policies, and restrictions as such Asset Allocation Portfolio.An Asset Allocation Portfolio may (i) purchase securities of other investment companies as permitted by Section 12(d)(1) of the 1940 Act; (ii) invest its assets in securities of other affiliated or unaffiliated money market funds as permitted by Rule 12d1-2 under the 1940 Act; and (iii) lend money to other Affiliated Funds subject to the terms and conditions of any exemptive orders issued by the SEC on which such Asset Allocation Portfolio may rely. An Asset Allocation Portfolio will determine compliance with the fundamental and non-fundamental investment restriction percentages above (with the exception of the restriction relating to borrowing) and other investment restrictions in this SAI immediately after and as a result of its acquisition of such security or other asset.Accordingly, an Asset Allocation Portfolio will not consider changes in values, net assets, or other circumstances when determining whether the investment complies with its investment restrictions. PERMITTED INVESTMENTS AND RISK CONSIDERATIONS The Prospectus discusses the principal investment strategies and risks of the Asset Allocation Portfolios and the underlying funds.This section of the SAI supplements those discussions. EQUITY SECURITIES Equity securities include common stocks, preferred stocks, and securities convertible into common stocks, such as rights, warrants, and convertible debt securities. Equity securities may be issued by either established, well-capitalized companies, or newly-formed, small-cap companies, and may trade on regional or national stock exchanges or in the over-the-counter market. Common Stocks.Common stocks are securities that represent units of ownership in a company.Common stocks usually carry voting rights and earn dividends.Unlike preferred stocks, which are described below, dividends on common stocks are not fixed but are declared at the discretion of the board of directors of the issuing company. Convertible Securities.Convertible securities include convertible debt obligations and convertible preferred stock.A convertible security entitles the holder to exchange it for a fixed number of shares of common stock (or other equity security), usually at a fixed price within a specified period of time.Until conversion, the owner of convertible securities usually receives the interest paid on a convertible bond or the dividend preference of a preferred stock. A convertible security has an "investment value," which is a theoretical value determined by the yield it provides in comparison with similar securities without the conversion feature.Investment value changes are based upon prevailing interest rates and other factors.It also has a "conversion value," which is the market value the convertible security would have if it were exchanged for the underlying equity security.Convertible securities may be purchased at varying price levels above or below their investment values or conversion values.Conversion value is a simple mathematical calculation that fluctuates directly with the price of the underlying security.However, if the conversion value is substantially below the investment value, the market value of the convertible security is governed principally by its investment value.If the conversion value is near or above the investment value, the market value of the convertible security generally will rise above the investment value.In such cases, the market value of the convertible security may be higher than its conversion value, due to the combination of the convertible security's right to interest (or dividend preference) and the possibility of capital appreciation from the conversion feature.However, there is no assurance that any premium above investment value or conversion value will be recovered because prices change and, as a result, the ability to achieve capital appreciation through conversion may be eliminated. The underlying funds may purchase convertible securities and preferred stocks rated in medium and lower categories by Moody's Investor Services, Inc. (“Moodys”) or Standard & Poor’s (“S&P”) (Ba or less by Moody's and BB or less by S&P), but none rated lower than B.The underlying funds also may invest in unrated convertible securities and preferred stocks if it is believed that they are equivalent in quality to the rated securities that an underlying fund may buy. (Exhibit A to this SAI provides a description of such security ratings.) 87 SAI 1 - Table of Contents The underlying funds may also create a “synthetic” convertible security by combining separate securities that possess the two principal characteristics of a true convertible security, i.e., fixed-income securities (“fixed-income component”) and the right to acquire equity securities (“convertible component”).The fixed-income component is achieved by investing in non-convertible, fixed-income securities such as bonds, preferred stocks, and money market instruments.The convertible component is achieved by investing in warrants or options to buy common stock at a certain exercise price or options on a stock index.The underlying funds may also purchase synthetic securities created by other parties, typically investment banks, including convertible structured notes.Convertible structured notes are fixed-income debentures linked to equity.Convertible structured notes have the attributes of a convertible security; however, the investment bank that issued the convertible note assumes the credit risk associated with the investment, rather than the issuer of the underlying common stock into which the note is convertible.Purchasing synthetic convertible securities may offer more flexibility than a purchase of a convertible security.Different companies may issue the fixed-income and convertible components, which may be purchased separately and at different times.Synthetic convertible securities are considered convertible securities for purposes of an underlying fund’s investment policies. A fund’s investments in convertible securities or other securities may generate taxable income, which may be treated differently for income tax and book income purposes.These differences in timing may result in the acceleration of income for income tax purposes, and may result in the recharacterization of capital gains and losses as ordinary income, thereby affecting the amount of required fund distributions. Initial Public Offerings (“IPOs”). An underlying fund may invest a portion of its assets in securities of companies offering shares in IPOs.IPOs may have a magnified performance impact on a fund with a small asset base. The impact of IPOs on a fund’s performance likely will decrease as a fund’s asset size increases, which could reduce a fund’s total returns.IPOs may not be consistently available to a fund for investing, particularly as a fund’s asset base grows.Because IPO shares frequently are volatile in price, a fund may hold IPO shares for a very short period of time.This may increase the turnover of a fund’s portfolio and may lead to increased expenses for a fund, such as commissions and transaction costs.By selling IPO shares, a fund may realize taxable gains it will subsequently distribute to shareholders.In addition, the market for IPO shares can be speculative and/or inactive for extended periods of time.The limited number of shares available for trading in some IPOs may make it more difficult for a fund to buy or sell significant amounts of shares without an unfavorable impact on prevailing prices.Holders of IPO shares can be affected by substantial dilution in the value of their shares, by sales of additional shares, and by concentration of control in existing management and principal shareholders. A fund’s investment in IPO shares may include the securities of unseasoned companies (companies with less than three years of continuous operations), which presents risks considerably greater than common stocks of more established companies.These companies may have limited operating histories and their prospects for profitability may be uncertain. These companies may be involved in new and evolving businesses and may be vulnerable to competition and changes in technology, markets, and economic conditions.They may be more dependent on key managers and third parties and may have limited product lines. Interests in Publicly Traded Limited Partnerships. Interests in publicly traded limited partnerships (limited partnership interests or units) represent equity interests in the assets and earnings of the partnership’s trade or business.Unlike common stock in a corporation, limited partnership interests have limited or no voting rights.However, many of the risks of investing in common stocks are still applicable to investments in limited partnership interests.In addition, limited partnership interests are subject to risks not present in common stock.Also, since publicly traded limited partnerships are a less common form of organizational structure than corporations, the limited partnership units may be less liquid than publicly traded common stock.Also, because of the difference in organizational structure, the fair value of limited partnership units in a fund’s portfolio may be based either upon the current market price of such units, or if there is no current market price, upon the pro rata value of the underlying assets of the partnership.Limited partnership units also have the risk that the limited partnership might, under certain circumstances, be treated as a general partnership giving rise to broader liability exposure to the limited partners for activities of the partnership.Further, the general partners of a limited partnership may be able to significantly change the business or asset structure of a limited partnership without the limited partners having any ability to disapprove any such changes.In certain limited partnerships, limited partners may also be required to return distributions previously made in the event that excess distributions have been made by the partnership, or in the event that the general partners, or their affiliates, are entitled to indemnification. Over-The-Counter (“OTC”) Market. In contrast to the securities exchanges, the OTC market is not a centralized facility that limits trading activity to securities of companies that initially satisfy certain defined standards.Generally, the volume of trading in an unlisted or OTC common stock is less than the volume of trading in a listed stock.This means that the depth of market liquidity of some stocks in which a fund invests may not be as great as that of other securities and, if a fund was to dispose of such a stock, they might have to offer the shares at a discount from recent prices, or sell the shares in small lots over an extended period of time. 88 SAI 1 - Table of Contents Preferred Stocks. Preferred stocks are also units of ownership in a company.Preferred stocks normally have preference over common stock in the payment of dividends and the liquidation of the company.However, in all other respects, preferred stocks are subordinated to the liabilities of the issuer.Unlike common stocks, preferred stocks are not always entitled to vote on corporate matters.Types of preferred stocks include adjustable-rate preferred stock, fixed dividend preferred stock, perpetual preferred stock, and sinking fund preferred stock.Generally, the market values of preferred stock with a fixed dividend rate and no conversion element varies inversely with interest rates and perceived credit risk. Rights and Warrants.Rights and warrants are securities which entitle the holder to purchase the securities of a company (usually, its common stock) at a specified price during a specified time period.The value of a right or warrant is affected by many of the same factors that determine the prices of common stocks.Rights and warrants may be purchased directly or acquired in connection with a corporate reorganization or exchange offer.A right is an instrument granting rights to existing shareholders of a corporation to subscribe to shares of a new issue of common stock at below the public offering price before the stock is offered to the public.A warrant is an instrument issued by a corporation that gives the holder the right to subscribe to a specific amount of the corporation's capital stock at a set price for a specified period of time.Rights and warrants do not represent ownership of the securities, but only the right to buy the securities.The prices of rights and warrants do not necessarily move parallel to the prices of underlying securities.Rights and warrants may be considered speculative in that they have no voting rights, pay no dividends and have no rights with respect to the assets of a corporation issuing them. Small and Medium Capitalization Stocks.Investments in common stocks in general are subject to market risks that may cause their prices to fluctuate over time.Therefore, an investment in an underlying fund may be more suitable for long-term investors who can bear the risk of these fluctuations.Investment in small and medium capitalization companies involves greater risk and price volatility than that customarily associated with investments in larger, more established companies.This increased risk may be due to the greater business risks of their small or medium size, limited markets and financial resources, narrow product lines, and frequent lack of management depth.The securities of small and medium capitalization companies are often traded in the over-the-counter market and might not be traded in volumes typical of securities traded on a national securities exchange.Thus, the securities of small and medium capitalization companies are likely to be less liquid and subject to more abrupt or erratic market movements than securities of larger, more established companies. Technology Companies.Stocks of technology companies have tended to be subject to greater volatility than securities of companies that are not dependent upon or associated with technological issues.Technology companies operate in various industries. Since these industries frequently share common characteristics, an event or issue affecting one industry may significantly influence other, related industries.For example, technology companies may be strongly affected by worldwide scientific or technological developments and their products and services may be subject to governmental regulation or adversely affected by governmental policies. General Risks of Investing in Stocks.While investing in stocks allows shareholders to participate in the benefits of owning a company, such shareholders must accept the risks of ownership.Unlike bondholders, who have preference to a company’s earnings and cash flow, preferred shareholders, followed by common shareholders in order of priority, are entitled only to the residual amount after a company meets its other obligations.For this reason, the value of a company’s stock will usually react more strongly to actual or perceived changes in the company’s financial condition or prospects than its debt obligations.Shareholders of a company that fares poorly can lose money. Stock markets tend to move in cycles with short or extended periods of rising and falling stock prices.The value of a company’s stock may fall because of: · factors that directly relate to that company, such as decisions made by its management or lower demand for the company’s products or services; · factors affecting an entire industry, such as increases in production costs; and · changes in financial market conditions that are relatively unrelated to the company or its industry, such as changes in interest rates, currency exchange rates or inflation rates. Because preferred stock is generally junior to debt securities and other obligations of the issuer, deterioration in the credit quality of the issuer will cause greater changes in the value of a preferred stock than in a more senior debt security with similar stated yield characteristics. 89 SAI 1 - Table of Contents DEBT SECURITIES Debt securities include bonds, notes and other securities that give the holder the right to receive fixed amounts of principal, interest, or both on a date in the future or on demand.Debt securities also are often referred to as fixed-income securities, even if the rate of interest varies over the life of the security. Bankers’ Acceptance.A banker's acceptance is a time draft drawn by a borrower on a commercial bank, usually relating to an international commercial transaction.It is used by corporations to finance the shipment and storage of goods and to furnish dollar exchange.Maturities are generally six months or less. Bank Obligations.The underlying funds will only invest in a security issued by a commercial bank if the bank: · has total assets of at least $1 billion, or the equivalent in other currencies; and · is either a U.S. bank and a member of the Federal Deposit Insurance Corporation; or · is a foreign branch of a U.S. bank and the underlying fund’s investment adviser or sub-adviser(s) (hereafter, collectively, the “underlying fund’s investment adviser”)believes the security is of an investment quality comparable with other debt securities that the fund may purchase. Certificate of Deposit.A certificate of deposit is a short-term obligation of a bank. Certificates of deposit are issued by banks and savings and loan institutions in exchange for the deposit of funds and normally can be traded in the secondary market prior to maturity.However, certificates of deposit generally carry penalties for early withdrawal and may, under certain circumstances, be considered illiquid. Commercial Paper and Other Cash Equivalents.Commercial paper is the term for short-term promissory notes issued by corporations to meet current working capital needs.Commercial paper may be unsecured by the corporation's assets but may be backed by a letter of credit from a bank or other financial institution.The letter of credit enhances the paper's creditworthiness.The issuer is directly responsible for payment but the bank “guarantees" that if the note is not paid at maturity by the issuer, the bank will pay the principal and interest to the buyer.The creditworthiness of the institution issuing the letter of credit will be considered, as well as the creditworthiness of the issuer of the commercial paper, when purchasing paper enhanced by a letter of credit.Commercial paper is sold either in an interest-bearing form or on a discounted basis, with maturities not exceeding 270 days. Corporate Bonds.Corporations issue bonds and notes to raise money for working capital or for capital expenditures such as plant construction, equipment purchases, and expansion.In return for the money loaned to the corporation by investors, the corporation promises to pay investors interest, and repay the principal amount of the bond or note. Demand Instruments.Certain instruments may involve a conditional or unconditional demand feature, which permits the holder to demand payment of the principal amount of the instrument.Demand instruments may include variable amount master demand notes. Municipal Lease Obligations.An underlying fund may invest in municipal lease obligations.Although a municipal lease obligation does not constitute a general obligation of the municipality for which the municipality’s taxing power is pledged, a municipal lease obligation is ordinarily backed by the municipality’s covenant to budget for, appropriate and make the payments due under the municipal lease obligation.However, certain lease obligations contain “non-appropriation” clauses, which provide that the municipality has no obligation to make lease or clauses which provide that the municipality has no obligation to make lease or installment purchase payments in future years unless money is appropriated for such purpose on a yearly basis.Although “non-appropriation” lease obligations are secured by the leased property, disposition of the property in the event of foreclosure might prove difficult.In addition, the tax treatment of such obligations in the event of non-appropriation is unclear. Pay-In-Kind Securities.An underlying fund may invest in securities which pay interest either in cash or additional securities.These securities are generally high yield securities and, in addition to the other risks associated with investing in high yield securities, are subject to the risks that the interest payments which consist of additional securities are also subject to the risks of high yield securities. Senior Loans. Senior loans generally are arranged through private negotiations between a borrower and the lenders represented in each case by one or more agents of the several lenders.Senior loans in which an underlying fund may purchase interests generally pay interest at rates that are periodically redetermined by reference to a base lending rate plus a premium.These base lending rates are generally Prime Rate, LIBOR, the CD rate, or other base lending rates used by commercial lenders. The senior loans in a fund’s investment portfolio will at all times have a dollar-weighted average time until next interest rate redetermination of 180 days or less.Because of prepayment provisions, the actual remaining maturity of senior loans may vary substantially from the stated maturity of such loans. 90 SAI 1 - Table of Contents Step Coupon Bonds (“Steps”).An underlying fund may invest in debt securities, which pay interest at a series of different rates (including 0%) in accordance with a stated schedule for a series of periods.In addition to the risks associated with the credit rating of the issuers, these securities may be subject to more volatility risk than fixed rate debt securities. Structured Notes.An underlying fund may invest in structured notes, including “total rate of return swaps,” with rates of return determined by reference to the total rate of return on one or more loans referenced in such notes.The rate of return on the structured note may be determined by applying a multiplier to the rate of total return on the referenced loan or loans.Application of a multiplier is comparable to the use of leverage, which magnifies the risk of loss, because a relatively small decline in the value of a referenced note could result in a relatively large loss in value.Structured notes are treated as senior loans. Tender Option Bonds. A tender option bond is a municipal security (generally held pursuant to a custodial arrangement) having a relatively long maturity and bearing interest at a fixed rate substantially higher than prevailing short-term tax-exempt rates, that has been coupled with the agreement of a third party, such as a bank, broker-dealer, or other financial institution, pursuant to which such institution grants the security holders the option, at periodic intervals, to tender their securities to the institution and receive the face value thereof.As consideration for providing the option, the financial institution receives periodic fees equal to the difference between the municipal security’s fixed coupon rate and the rate, as determined by a remarketing or similar agent at or near the commencement of such period, that would cause the securities, coupled with the tender option, to trade at par on the date of such determination.Thus, after payment of this fee, the security holder effectively holds a demand obligation that bears interest at the prevailing short-term tax-exempt rate.With respect to an underlying fund, its investment adviser will consider on an ongoing basis the creditworthiness of the issuer of the underlying municipal securities, of any custodian, and of the third-party provider of the tender option.In certain instances and for certain tender option bonds, the option may be terminable in the event of a default in payment of principal of interest on the underlying municipal securities and for other reasons. Time Deposits.A time deposit is a non-negotiable receipt issued by a bank in exchange for the deposit of funds.Like a certificate of deposit, it earns a specified rate of interest over a definite period of time; however, it cannot be traded in the secondary market.Time deposits with a withdrawal penalty are considered to be illiquid securities. U.S. Government Securities. U.S. government securities are securities issued by the U.S. Treasury (treasury securities) and securities issued by a federal agency or a government-sponsored entity (agency securities).Treasury securities include treasury bills, which have initial maturities of less than one year, and treasury notes, which have initial maturities of one to ten years, and treasury bonds, which have initial maturities of at least ten years, and certain types of mortgage-backed securities. This SAI discusses mortgage-backed treasury and agency securities in detail in the section entitled “Mortgage-Backed Securities” below. The full faith and credit of the U.S. government supports treasury securities.Unlike treasury securities, the full faith and credit of the U.S. government generally does not back agency securities.Agency securities are typically supported in one of three ways: · by the right of the issuer to borrow from the U.S. Treasury; · by the discretionary authority of the U.S. government to buy the obligations of the agency; or · by the credit of the sponsoring agency. While U.S. government securities are guaranteed as to principal and interest, their market value is not guaranteed. U.S. government securities are subject to the same interest rate and credit risks as other fixed income securities.However, since U.S. government securities are of the highest quality, the credit risk is minimal.The U.S. government does not guarantee the net asset value of the assets of a fund. Yankee Bonds. Yankee bonds are dollar-denominated bonds issued inside the United States by foreign entities.Investment in these securities involve certain risks which are not typically associated with investing in domestic securities. Zero Coupon Bonds. These securities make no periodic payments of interest, but instead are sold at a discount from their face value.When held to maturity, their entire income, which consists of accretion of discount, comes from the difference between the issue price and their value at maturity.The amount of the discount rate varies depending on factors, including the time remaining until maturity, prevailing interest rates, the security’s liquidity, and the issuer’s credit quality.The market value of zero coupon securities may exhibit greater price volatility than ordinary debt securities because a stripped security will have a longer duration than an ordinary debt security with the same maturity.An underlying fund’s investments in pay-in-kind, delayed, and zero coupon bonds may require it to sell certain of its portfolio securities to generate sufficient cash to satisfy certain income distribution requirements. 91 SAI 1 - Table of Contents These securities may include treasury securities that have had their interest payments (“coupons”) separated from the underlying principal (“corpus”) by their holder, typically a custodian bank or investment brokerage firm.Once the holder of the security has stripped or separated corpus and coupons, it may sell each component separately.The principal or corpus is then sold at a deep discount because the buyer receives only the right to receive a future fixed payment on the security and does not receive any rights to periodic interest (cash) payments.Typically, the coupons are sold separately or grouped with other coupons with like maturity dates and sold bundled in such form. The underlying treasury security is held in book-entry form at the Federal Reserve Bank or, in the case of bearer securities (i.e., unregistered securities which are owned ostensibly by the bearer or holder thereof), in trust on behalf of the owners thereof. Purchasers of stripped obligations acquire, in effect, discount obligations that are economically identical to the zero coupon securities that the U.S. Treasury sells itself. The U.S. Treasury has facilitated transfers of ownership of zero coupon securities by accounting separately for the beneficial ownership of particular interest coupon and corpus payments on Treasury securities through the Federal Reserve book-entry record keeping system.Under a Federal Reserve program known as “STRIPS” or “Separate Trading of Registered Interest and Principal of Securities,” a fund may record its beneficial ownership of the coupon or corpus directly in the book-entry record-keeping system. Factors Affecting the Value of Debt Securities.The total return of a debt instrument is composed of two elements: the percentage change in the security’s price and interest income earned.The yield to maturity of a debt security estimates its total return only if the price of the debt security remains unchanged during the holding period and coupon interest is reinvested at the same yield to maturity.The total return of a debt instrument, therefore, will be determined not only by how much interest is earned, but also by how much the price of the security and interest rates change. The value of some mortgage-related or asset-backed securities may be particularly sensitive to changes in prevailing interest rates, decreases in real estate values, and early repayment of principal on some mortgage-related securities that may expose a fund to a lower rate of return upon reinvestment of principal.In periods of instability of the credit markets, the price of certain mortgage-related or asset-backed securities may be volatile.The value of these securities may also fluctuate in response to the market’s perception of the creditworthiness of the issuers.Additionally, although certain mortgages and mortgage-related securities are supported by some form of government or private guarantee and/or insurance, there is no assurance that private guarantors or insurers will meet their obligations. Interest Rates.The price of a debt security generally moves in the opposite direction from interest rates (i.e., if interest rates go up, the value of the bond will go down, and vice versa). Prepayment Risk.This risk affects mainly mortgage-backed and asset-backed securities.Unlike other debt securities, falling interest rates can hurt mortgage-backed securities, which may cause your share price to fall.Lower rates motivate people to pay off mortgage-backed and asset-backed securities earlier than expected.A fund may then have to reinvest the proceeds from such prepayments at lower interest rates, which can reduce its yield.The unexpected timing of mortgage and asset-backed prepayments caused by the variations in interest rates may also shorten or lengthen the average maturity of a fund.If left unattended, drifts in the average maturity of a fund can have the unintended effect of increasing or reducing the effective duration of a fund, which may adversely affect the expected performance of a fund. Call Risk.During periods of declining interest rates, the issuer of a security may exercise its option to prepay principal earlier than scheduled, forcing a fund to reinvest in lower yielding securities.This is known as a call risk.Debt securities frequently have call features that allow the issuer to repurchase the security prior to its stated maturity.An issuer may redeem an obligation if the issuer can refinance the debt at a lower cost due to declining interest rates or an improvement in the credit standing of the issuer. Extension Risk.The other side of prepayment risk occurs when interest rates are rising.Rising interest rates can cause a fund’s average maturity to lengthen unexpectedly due to a drop in mortgage or other loan prepayments.This would increase the sensitivity of a fund to rising rates and its potential for price declines.Extending the average life of a mortgage-backed security increases the risk of depreciation due to future increases in market interest rates.For these reasons, mortgage-backed or asset-backed securities may be less effective than other types of debt securities as a means of “locking in” interest rates. Credit Rating.Coupon interest is offered to holders of debt securities as compensation for assuming risk, although short-term Treasury securities, such as 3-month treasury bills, are considered “risk free.”Corporate securities offer higher yields than Treasury securities because their payment of interest and complete repayment of principal is less certain.The credit rating or financial condition of an issuer may affect the value of a debt security.Generally, the lower the quality rating of a security, the greater the risks that the issuer will fail to pay interest and return principal.To compensate holders for taking on increased risk, issuers with lower credit ratings usually offer a higher “risk premium” in the form of higher interest rates above comparable Treasury securities. Changes in holder confidence regarding the certainty of interest and principal payments of a corporate debt security will result in an adjustment to this “risk premium.”If an issuer’s outstanding debt carries a fixed coupon, adjustments to the risk premium must occur in the price, which affects the yield to maturity of the bond.If an issuer defaults or becomes unable to honor its financial obligations, the bond may lose some or all of its value. 92 SAI 1 - Table of Contents A security rated within the four highest rating categories by a rating agency is called “investment-grade” because its issuer is more likely to pay interest and repay principal than an issuer of a lower rated bond.Adverse economic conditions or changing circumstances, however, may weaken the capacity of the issuer to pay interest and repay principal.If a security is not rated or is rated under a different system, the underlying fund’s investment adviser may determine that it is of investment-grade.The investment adviser may retain securities that are downgraded, if it believes that keeping those securities is warranted. Debt securities rated below investment-grade (junk bonds) are highly speculative securities that are usually issued by smaller, less creditworthy, and/or highly leveraged (indebted) companies.A corporation may issue a junk bond because of a corporate restructuring or other similar event.Compared with investment-grade bonds, junk bonds carry a greater degree of risk and their issuers are less likely to make payments of interest and repay principal.Market developments and the financial and business condition of the corporation issuing these securities influence their price and liquidity more than changes in interest rates, when compared to investment-grade debt securities.Insufficient liquidity in the junk bond market may make it more difficult to dispose of junk bonds and may cause a fund to experience sudden and substantial price declines.A lack of reliable, objective data or market quotations may make it more difficult to value junk bonds accurately. Rating agenciesare organizations that assign ratings to securities based primarily on the rating agency’s assessment of the issuer’s financial strength.The underlying funds currently use ratings compiled by Moody’s, S&P, and Fitch.Credit ratings are only an agency’s opinion, not an absolute standard of quality, and they do not reflect an evaluation of market risk.See Exhibit A – Credit Ratings in the SAI for further information. An underlying fund’s investment adviser may use ratings produced by ratings agencies as guidelines to determine the rating of a security at the time an underlying fund buys the security.A rating agency may change its credit ratings at any time.The investment adviser monitors the rating of the security and will take appropriate actions if a rating agency reduces the security’s rating.The underlying funds are not obligated to dispose of securities whose issuers subsequently are in default or which are downgraded below the above-stated ratings.The underlying funds may invest in securities of any rating. Credit Rating Agency Risk.Credit ratings are determined by credit rating agencies such as Fitch Ratings, Ltd., Moody’s Investor Services, Inc. and Standard & Poor’s Rating Services.Any shortcomings or inefficiencies in credit rating agencies’ processes for determining credit ratings may adversely affect the credit ratings of securities held by a fund and, as a result, may adversely affect those securities’ perceived or actual credit risk. Due to the significant increase in the number and complexity of residential mortgage-backed securities (“RMBO”) and collateralized debt obligations (“CDO”), the risks associated with credit rating agencies’ ability to accurately rate RMBOs and CDOs may be greater than the risks associated with their ability to accurately rate other securities’ credit risk. DERIVATIVE INSTRUMENTS Derivatives are financial instruments whose value is based on an underlying asset, such as a stock or a bond or an underlying economic factor, such as an interest rate or a market benchmark.Derivatives may be used to gain exposure to various markets in a cost efficient manner, to reduce transaction costs, or to remain fully invested.Derivatives may also be used as protection from broad fluctuations in market prices, interest rates, or foreign currency exchange rates (a practice known as “hedging”).When hedging is successful, a fund will have offset any depreciation in the value of its portfolio securities by the appreciation in the value of the derivative position.Although techniques other than the sale and purchase of derivatives could be used to control the exposure of a fund to market fluctuations, the use of derivatives may be a more effective means of hedging this exposure. Caps, Collars, and Floors.Caps and floors have an effect similar to buying or writing options.In a typical cap or floor agreement, one party agrees to make payments only under specified circumstances, usually in return for payment of a fee by the other party.For example, the buyer of an interest rate cap obtains the right to receive payments to the extent that a specified interest rate exceeds an agreed-upon level.The seller of an interest rate floor is obligated to make payments to the extent that a specified interest rate falls below an agreed-upon level.An interest rate collar combines elements of buying a cap and selling a floor. Equity Linked Notes.An underlying fund may purchase equity-linked notes (“ELNs”).The principal or coupon payment on an ELN is linked to the performance of an underlying security or index.ELNs may be used, among other things, to provide a fund with exposure to international markets while providing a mechanism to reduce foreign tax or regulatory restrictions imposed on foreign investors.The risks associated with purchasing ELNs include the creditworthiness of the issuer and the risk of counterparty default.Further, a fund’s ability to dispose of an ELN will depend on the availability of liquid markets in the instruments.The purchase and sale of an ELN is also subject to the risks regarding adverse market movements, possible intervention by governmental authorities, and the effects of other political and economic events. 93 SAI 1 - Table of Contents Futures Contracts.A futures contract is a bilateral agreement to buy or sell a security (or deliver a cash settlement price, in the case of a contract relating to an index or otherwise not calling for physical delivery at the end of trading in the contract) for a set price in the future.Futures contracts are traded on exchanges that have been designated “contracts markets” by the Commodities Futures Trading Commission (“CFTC”) and must be executed through a futures commission merchant (an "FCM") or brokerage firm that is a member of the relevant contract market. The Asset Allocation Portfolios and the underlying funds have claimed an exclusion from the definition of the term “commodity pool operator” under the Commodity Exchange Act (the “CEA”), and therefore are not subject to registration or regulation as a pool operator under the CEA.In connection with this exclusion, the Asset Allocation Portfolios and the underlying funds are subject to special calls for information by the CFTC. No purchase price is paid or received when a futures contract is entered into.Instead, a fund upon entering into a futures contract (and to maintain a fund’s open positions in futures contracts) would be required to deposit with its custodian in a segregated account in the name of the futures broker an amount of cash, or other assets, known as “initial margin.”The margin required for a particular futures contract is set by the exchange on which the contract is traded and may be significantly modified from time to time by the exchange during the term of the contract.Futures contracts are customarily purchased and sold on margin that may range upward from less than 5% of the value of the contract being traded.By using futures contracts as a risk management technique, given the greater liquidity in the futures market than in the cash market, it may be possible to accomplish certain results more quickly and with lower transaction costs.In addition, in portfolios investing in fixed income securities, a futures contract may be used to modify the duration of the portfolio or particular securities in the portfolio. If the price of an open futures contract changes (by increase in the case of a sale or by decrease in the case of a purchase) so that the loss on the futures contract reaches a point at which the margin on deposit does not satisfy margin requirements, the broker will require an increase in the margin.However, if the value of a position increases because of favorable price changes in the futures contract so that the margin deposit exceeds the required margin, the broker will pay the excess to a fund.These subsequent payments, called “variation margin,” to and from the futures broker are made on a daily basis as the price of the underlying assets fluctuate making the long and short positions in the futures contract more or less valuable, a process known as “marking to the market.”A fund expects to earn interest income on its initial and variation margin deposits. A fund will incur brokerage fees when it purchases and sells futures contracts.Positions taken in the futures markets are not normally held until delivery or cash settlement is required, but are instead liquidated through offsetting transactions that may result in a gain or a loss.While futures positions taken by a fund will usually be liquidated in this manner, a fund may instead make or take delivery of underlying securities whenever it appears economically advantageous to a fund to do so.A clearing organization associated with the exchange on which futures are traded assumes responsibility for closing out transactions and guarantees that as between the clearing members of an exchange, the sale and purchase obligations will be performed with regard to all positions that remain open at the termination of the contract. In instances involving the purchase of futures contracts by a fund, an amount of cash or other liquid assets, equal to the future commitments of the fund created by such futures contracts (less any related margin deposits), will be segregated at its custodian, thereby insuring that the use of such futures contract is unleveraged.In instances involving the sale of futures or index futures contracts, the fund will at all times cover such contracts by maintaining securities underlying such futures contracts, options to acquire offsetting futures contracts, liquid assets, and/or the liquid securities equal to the future commitments of the fund created by the sale of such futures contracts. Securities Index Futures Contracts.Purchases or sales of securities index futures contracts may be used in an attempt to protect a fund’s current or intended investments from broad fluctuations in securities prices.A securities index futures contract does not require the physical delivery of securities, but merely provides for profits and losses resulting from changes in the market value of the contract to be credited or debited at the close of each trading day to the respective accounts of the parties to the contract.On the contract’s expiration date a final cash settlement occurs and the futures positions are simply closed out.Changes in the market value of a particular index futures contract reflect changes in the specified index of securities on which the future is based. By establishing an appropriate “short” position in index futures, a fund may also seek to protect the value of its portfolio against an overall decline in the market for such securities.Alternatively, in anticipation of a generally rising market, a fund can seek to avoid losing the benefit of apparently low current prices by establishing a “long” position in securities index futures and later liquidating that position as particular securities are in fact acquired.To the extent that these hedging strategies are successful, a fund will be affected to a lesser degree by adverse overall market price movements than would otherwise be the case. For information concerning the risks associated with utilizing futures contracts, please see “Risks of Transactions in Futures Contracts Options” below. 94 SAI 1 - Table of Contents Inverse Floaters.Inverse floaters are derivative securities whose interest rates vary inversely to changes in short-term interest rates and whose values fluctuate inversely to changes in long-term interest rates.The value of certain inverse floaters will fluctuate substantially more in response to a given change in long-term rates than would a traditional debt security.These securities have investment characteristics similar to leverage, in that interest rate changes have a magnified effect on the value of inverse floaters. Options.Options are contracts that give the purchasing party the right to buy or sell the security that is subject to the option at a stated price during the option period and obligates the selling party to buy or sell such security at the stated price during the option period.The types of options transactions that an underlying fund may utilize are discussed below. Writing Call Options.A call option is a contract which gives the purchaser of the option (in return for a premium paid) the right to buy, and the writer of the option (in return for a premium received) the obligation to sell, the underlying security at the exercise price at any time prior to the expiration of the option, regardless of the market price of the security during the option period. A call option on a security is covered, for example, when the writer of the call option owns the security on which the option is written (or a security convertible into such a security without additional consideration) throughout the option period. A fund will write covered call options both to reduce the risks associated with certain of its investments and to increase total investment return through the receipt of premiums. In return for the premium income, a fund will give up the opportunity to profit from an increase in the market price of the underlying security above the exercise price so long as its obligations under the contract continue, except insofar as the premium represents a profit.Moreover, in writing the call option, a fund will retain the risk of loss should the price of the security decline.The premium is intended to offset that loss in whole or in part. Unlike the situation in which a fund owns securities not subject to a call option, a fund, in writing call options, must assume that the call may be exercised at any time prior to the expiration of its obligation as a writer, and that in such circumstances the net proceeds realized from the sale of the underlying securities pursuant to the call may be substantially below the prevailing market price. · A fund may terminate its obligation under an option it has written by buying an identical option.Such a transaction is called a “closing purchase transaction.” A fund will realize a gain or loss from a closing purchase transaction if the amount paid to purchase a call option is less or more than the amount received from the sale of the corresponding call option.Also, because increases in the market price of a call option will generally reflect increases in the market price of the underlying security, any loss resulting from the exercise or closing out of a call option is likely to be offset in whole or part by unrealized appreciation of the underlying security owned by the fund.When an underlying security is sold from a fund’s securities portfolio, the fund will effect a closing purchase transaction so as to close out any existing covered call option on that underlying security. Writing Put Options.The writer of a put option becomes obligated to purchase the underlying security at a specified price during the option period if the buyer elects to exercise the option before its expiration date.When a fund writes a put option, it will be required to “cover” it, for example, by segregating with its custodian cash, or other liquid securities having a value equal to or greater than the exercise price of the option. A fund may write put options either to earn additional income in the form of option premiums (anticipating that the price of the underlying security will remain stable or rise during the option period and the option will therefore not be exercised) or to acquire the underlying security at a net cost below the current value (e.g., the option is exercised because of a decline in the price of the underlying security, but the amount paid by such fund, offset by the option premium, is less than the current price).The risk of either strategy is that the price of the underlying security may decline by an amount greater than the premium received.The premium which a fund receives from writing a put option will reflect, among other things, the current market price of the underlying security, the relationship of the exercise price to that market price, the historical price volatility of the underlying security, the option period, supply and demand and interest rates. A fund may effect a closing purchase transaction to realize a profit on an outstanding put option or to prevent an outstanding put option from being exercised. Purchasing Put and Call Options.When a fund purchases a put option, it buys the right to sell the instrument underlying the option at a fixed strike price.In return for this right, a fund pays the current market price for the option (known as the “option premium”).A fund may purchase put options to offset or hedge against a decline in the market value of its securities (“protective puts”) or to benefit from a decline in the price of securities that it does not own.A fund would ordinarily realize a gain if, during the option period, the value of the underlying securities decreased below the exercise price sufficiently to cover the premium and transaction costs.However, if the price of the underlying instrument does not fall enough to offset the cost of purchasing the option, a put buyer would lose the premium and related transaction costs. 95 SAI 1 - Table of Contents Call options are similar to put options, except that a fund obtains the right to purchase, rather than sell, the underlying instrument at the option’s strike price.A fund would normally purchase call options in anticipation of an increase in the market value of securities it owns or wants to buy.A fund would ordinarily realize a gain if, during the option period, the value of the underlying instrument exceeded the exercise price plus the premium paid and related transaction costs.Otherwise, a fund would realize either no gain or a loss on the purchase of the call option. The purchaser of an option may terminate its position by: · allowing it to expire and losing its entire premium; · exercising the option and either selling (in the case of a put option) or buying (in the case of a call option) the underlying instrument at the strike price; or · closing it out in the secondary market at its current price. Securities Index Options.An underlying fund may write covered put and call options and purchase call and put options on securities indexes for the purpose of hedging against the risk ofunfavorable price movements adversely affecting the value of a fund’s securities or securities it intends to purchase, or to gain exposure to specific securities markets represented by a particular index.An underlying fund will only write “covered” options.A call option on a securities index is considered covered, for example, if, so long as a fund is obligated as the writer of the call, it holds securities equal in value to the future commitment of the fund created by the sale of such options contracts.Unlike a stock option, which gives the holder the right to purchase or sell a specified stock at a specified price, an option on a securities index gives the holder the right to receive a cash “exercise settlement amount” equal to (i) the difference between the exercise price of the option and the value of the underlying stock index on the exercise date, multiplied by (ii) a fixed “index multiplier.”A securities index fluctuates with changes in the market value of the securities so included. Options on Futures.An option on a futures contract provides the holder with the right to buy a futures contract (in the case of a call option) or sell a futures contract (in the case of a put option) at a fixed time and price.Upon exercise of the option by the holder, the contract market clearing house establishes a corresponding short position for the writer of the option (in the case of a call option) or a corresponding long position (in the case of a put option).If the option is exercised, the parties will be subject to the futures contracts.In addition, the writer of an option on a futures contract is subject to initial and variation margin requirements on the option position.Options on futures contracts are traded on the same contract market as the underlying futures contract. The buyer or seller of an option on a futures contract may terminate the option early by purchasing or selling an option of the same series (i.e., the same exercise price and expiration date) as the option previously purchased or sold.The difference between the premiums paid and received represents the trader’s profit or loss on the transaction. An underlying fund may purchase put and call options on futures contracts instead of selling or buying futures contracts.A fund may buy a put option on a futures contract for the same reasons it would sell a futures contract.It also may purchase such put options in order to hedge a long position in the underlying futures contract.A fund may buy call options on futures contracts for the same purpose as the actual purchase of the futures contracts, such as in anticipation of favorable market conditions. A fund may write a call option on a futures contract to hedge against a decline in the prices of the instrument underlying the futures contracts.If the price of the futures contract at expiration were below the exercise price, a fund would retain the option premium, which would offset, in part, any decline in the value of its securities. The writing of a put option on a futures contract is similar to the purchase of the futures contracts, except that, if the market price declines, a fund would pay more than the market price for the underlying instrument.The premium received on the sale of the put option, less any transaction costs, would reduce the net cost to a fund. An underlying fund will “cover” any options it writes on futures contracts by, for example, segregating cash or liquid securities with a fund’s custodian and marking to market daily an amount sufficient to cover the futures contract. Combined Positions.A fund may purchase and write options in combination with each other, or in combination with futures or forward contracts, to adjust the risk and return characteristics of the overall position.For example, a fund could construct a combined position whose risk and return characteristics are similar to selling a futures contract by purchasing a put option and writing a call option on the same underlying instrument.Alternatively, a fund could write a call option at one strike price and buy a call option at a lower price to reduce the risk of the written call option in the event of a substantial price increase.Because combined options positions involve multiple trades, they result in higher transaction costs and may be more difficult to open and close out. 96 SAI 1 - Table of Contents Forward Foreign Currency Exchange Contracts.A forward foreign currency contract involves an obligation to purchase or sell a specific amount of currency at a future date or date range at a specific price.In the case of a cancelable forward contract, the holder has the unilateral right to cancel the contract at maturity by paying a specified fee.Forward foreign currency exchange contracts differ from foreign currency futures contracts in certain respects. Unlike futures contracts, forward contracts: · do not have standard maturity dates or amounts (i.e., the parties to the contract may fix the maturity date and the amount); · are traded in the inter-bank markets conducted directly between currency traders (usually large commercial banks) and their customers, as opposed to futures contracts which are traded only on exchanges regulated by the CFTC; · do not require an initial margin deposit; and · may be closed by entering into a closing transaction with the currency trader who is a party to the original forward contract, as opposed to a commodities exchange. Foreign Currency Hedging Strategies.A “settlement hedge” or “transaction hedge” is designed to protect a fund against an adverse change in foreign currency values between the date a security is purchased or sold and the date on which payment is made or received.Entering into a forward contract for the purchase or sale of the amount of foreign currency involved in an underlying security transaction for a fixed amount of U.S. dollars “locks in” the U.S. dollar price of the security.A fund may also use forward contracts to purchase or sell a foreign currency when it anticipates purchasing or selling securities denominated in foreign currency, even if it has not yet selected the specific investments. An underlying fund may use forward contracts to hedge against a decline in the value of existing investments denominated in foreign currency.Such a hedge, sometimes referred to as a “position hedge,” would tend to offset both positive and negative currency fluctuations, but would not offset changes in security values caused by other factors.A fund could also hedge the position by selling another currency expected to perform similarly to the currency in which a fund’s investment is denominated.This type of hedge, sometimes referred to as a “proxy hedge,” could offer advantages in terms of cost, yield, or efficiency, but generally would not hedge currency exposure as effectively as a direct hedge into U.S. dollars.Proxy hedges may result in losses if the currency used to hedge does not perform similarly to the currency in which the hedged securities are denominated. Transaction and position hedging do not eliminate fluctuations in the underlying prices of the securities that a fund owns or intends to purchase or sell.They simply establish a rate of exchange that one can achieve at some future point in time.Additionally, these techniques tend to minimize the risk of loss due to a decline in the value of the hedged currency and to limit any potential gain that might result from the increase in value of such currency. An underlying fund may enter into forward contracts to shift its investment exposure from one currency into another. Such transactions may call for the delivery of one foreign currency in exchange for another foreign currency, including currencies in which its securities are not then denominated.This may include shifting exposure from U.S. dollars to a foreign currency, or from one foreign currency to another foreign currency.This type of strategy, sometimes known as a “cross-hedge,” will tend to reduce or eliminate exposure to the currency that is sold, and increase exposure to the currency that is purchased. Cross-hedges may protect against losses resulting from a decline in the hedged currency, but will cause a fund to assume the risk of fluctuations in the value of the currency it purchases.Cross hedging transactions also involve the risk of imperfect correlation between changes in the values of the currencies involved. It is difficult to forecast with precision the market value of portfolio securities at the expiration or maturity of a forward or futures contract.Accordingly, a fund may have to purchase additional foreign currency on the spot market if the market value of a security it is hedging is less than the amount of foreign currency it is obligated to deliver.Conversely, a fund may have to sell on the spot market some of the foreign currency it received upon the sale of a security if the market value of such security exceeds the amount of foreign currency it is obligated to deliver. Over-the-Counter Options.An underlying fund may enter into contracts to write over-the-counter options with primary dealers.The underlying funds have established standards of creditworthiness for these primary dealers, although the funds may still be subject to the risk that firms participating in these transactions will fail to meet their obligations. A fund must treat its entire exposure under a contract as illiquid unless the contract provides that a fund has the absolute right to repurchase the written option at any time at a repurchase price which represents the fair market value, as determined in good faith through negotiation between the parties, but which in no event will exceed a price determined pursuant to a formula contained in the contract.Although the specific details of the formula may vary between contracts with different primary dealers, the formula will generally be based on a multiple of the premium received by a fund for writing the option, plus the amount, if any, that the option is “in-the-money” (i.e., the amount by which the price of the option exceeds the exercise price).The formula will similarly take into account whether the option is “out-of-the-money.”If a contract gives a fund an absolute right to repurchase the written option at a pre-established formula price, a fund would treat as illiquid only securities equal in amount to the formula price less the amount by which the option is “in-the-money.” 97 SAI 1 - Table of Contents Swap Agreements.A swap is a financial instrument that typically involves the exchange of cash flows between two parties on specified dates (settlement dates), where the cash flows are based on agreed-upon prices, rates, indices, etc.The nominal amount on which the cash flows are calculated is called the notional amount.Swaps are individually negotiated and structured to include exposure to a variety of different types of investments or market factors, such as interest rates, foreign currency rates, mortgage securities, corporate borrowing rates, security prices, indexes, or inflation rates. Swap agreements may increase or decrease the overall volatility of the investments of a fund and its share price.The performance of swap agreements may be affected by a change in the specific interest rate, currency, or other factors that determine the amounts of payments due to and from a fund.If a swap agreement calls for payments by a fund, a fund must be prepared to make such payments when due.In addition, if the counterparty’s creditworthiness declines, the value of a swap agreement would likely decline, potentially resulting in a loss. Generally, swap agreements have a fixed maturity date that will be agreed upon by the parties.The agreement can be terminated before the maturity date only under limited circumstances, such as default by one of the parties, insolvency, or by mutual agreement, among others, and can be transferred by a party only with the prior written consent of the other party.A fund may be able to eliminate its exposure under a swap agreement either by assignment or by other disposition, or by entering into an offsetting swap agreement with the same party or a similarly creditworthy party.If the counterparty is unable to meet its obligations under the contract, declares bankruptcy, defaults, or becomes insolvent, a fund may not be able to recover the money it expected to receive under the contract. A swap agreement can be a form of leverage, which can magnify a fund’s gains or losses.In order to reduce the risk associated with leveraging, a fund may cover its current obligations under swap agreements according to guidelines established by the SEC. Equity Swaps.In a typical equity swap, one party agrees to pay another party the return on a stock, stock index, or basket of stocks in return for a specified interest rate.By entering into an equity index swap, for example, the index receiver can gain exposure to stocks making up the index of securities without actually purchasing those stocks.Equity index swaps involve not only the risk associated with investment in the securities represented in the index, but also the risk that the performance of such securities, including dividends, will not exceed the return on the interest rate that a fund will be committed to pay. Interest Rate Swaps.Interest rate swaps are financial instruments that involve the exchange of one type of interest rate for another type of interest rate cash flow on specified dates in the future.Some of the different types of interest rate swaps are “fixed-for floating rate swaps,” “termed basis swaps” and “index amortizing swaps.”Fixed-for floating rate swaps involve the exchange of fixed interest rate cash flows for floating rate cash flows.Termed basis swaps entail cash flows to both parties based on floating interest rates, where the interest rate indices are different.Index amortizing swaps are typically fixed-for floating swaps where the notional amount changes if certain conditions are met. Like a traditional investment in a debt security, a fund could lose money by investing in an interest rate swap if interest rates change adversely.For example, if a fund enters into a swap where it agrees to exchange a floating rate of interest for a fixed rate of interest, a fund may have to pay more money than it receives.Similarly, if a fund enters into a swap where it agrees to exchange a fixed rate of interest for a floating rate of interest, a fund may receive less money than it has agreed to pay. Currency Swaps.A currency swap is an agreement between two parties in which one party agrees to make interest rate payments in one currency and the other promises to make interest rate payments in another currency.A fund may enter into a currency swap when it has one currency and desires a different currency.Typically, the interest rates that determine the currency swap payments are fixed, although occasionally one or both parties may pay a floating rate of interest.Unlike an interest rate swap, however, the principal amounts are exchanged at the beginning of the contract and returned at the end of the contract.Changes in foreign exchange rates and changes in interest rates, as described above, may negatively affect currency swaps. Credit Default Swaps.A credit default swap is an agreement between a fund and a counterparty that enables the fund to buy or sell protection against a credit event related to a referenced debt obligation. One party, acting as a "protection buyer," makes periodic payments to the other party, a "protection seller," in exchange for a promise by the protection seller to make a payment to the protection buyer if a negative credit event (such as a delinquent payment or default) occurs with respect to a referenced bond or group of bonds. Acting as a protection seller allows the fund to create an investment exposure similar to owning a bond. Acting as a protection buyer allows the fund potentially to reduce its credit exposure to a bond it owns or to take a "short" position in a bond it does not own. As the protection buyer in a credit default swap, a fund may pay a premium (by means of periodic payments) in return for the right to deliver specified bonds or loans to the protection seller and receive the par (or other agreed-upon) value upon default or similar events by the issuer of the underlying reference obligation.If no default occurs, the protection seller would keep the stream of payments and would have no further obligations to the fund.As the protection buyer, the fund bears the risk that the investment might expire worthless and/or that the protection seller may fail to satisfy its payment obligations to the fund in the event of a default or similar event.In addition, when the fund is a protection buyer, the fund's investment would only generate income in the event of an actual default or similar event by the issuer of the underlying reference obligation. A fund may also use credit default swaps for investment purposes by selling a credit default swap, in which case, the fund, as the protection seller, would be required to pay the par (or other agreed-upon) value of a referenced debt obligation to the protection buyer in the event of a default or similar event by the third-party issuer of the underlying reference obligation.In return for its obligation, the fund would receive from the protection buyer a periodic stream of payments over the term of the contract.If no credit event occurs, the fund would keep the stream of payments and would have no payment obligations. 98 SAI 1 - Table of Contents As the protection seller in a credit default swap, the fund effectively adds economic leverage to its portfolio because, in addition to its total net assets, the fund is subject to investment exposure on the notional amount of the swap. In addition to the risks applicable to derivatives generally, credit default swaps involve special risks because they may be difficult to value, are highly susceptible to liquidity and credit risk, and generally pay a return to the party that has paid the premium only in the event of an actual default by the issuer of the underlying obligation (as opposed to a credit downgrade or other indication of financial difficulty). Risks of Derivatives While transactions in derivatives may reduce certain risks, these transactions themselves entail certain other risks.For example, unanticipated changes in interest rates, securities prices, or currency exchange rates may result in a poorer overall performance of a fund than if it had not entered into any derivatives transactions.Derivatives may magnify a fund’s gains or losses, causing it to make or lose substantially more than it invested. When used for hedging purposes, increases in the value of the securities a fund holds or intends to acquire should offset any losses incurred with a derivative.Purchasing derivatives for purposes other than hedging could expose a fund to greater risks. Correlation of Prices. A fund’s ability to hedge its securities through derivatives depends on the degree to which price movements in the underlying index or instrument correlate with price movements in the relevant securities.In the case of poor correlation, the price of the securities a fund is hedging may not move in the same amount, or even in the same direction as the hedging instrument.The underlying fund’s investment adviser will try to minimize this risk by investing only in those contracts whose behavior it expects to resemble with the portfolio securities it is trying to hedge.However, if a fund’s prediction of interest and currency rates, market value, volatility, or other economic factors is incorrect, a fund may lose money, or may not make as much money as it expected. Derivative prices can diverge from the prices of their underlying instruments, even if the characteristics of the underlying instruments are very similar to the derivative. Listed below are some of the factors that may cause such a divergence: · current and anticipated short-term interest rates, changes in volatility of the underlying instrument, and the time remaining until expiration of the contract; · a difference between the derivatives and securities markets, including different levels of demand, how the instruments are traded, the imposition of daily price fluctuation limits, or trading of an instrument stops; and · differences between the derivatives, such as different margin requirements, different liquidity of such markets, and the participation of speculators in such markets. Derivatives based upon a narrower index of securities, such as those of a particular industry group, may present greater risk than derivatives based on a broad market index.Since narrower indices are made up of a smaller number of securities, they are more susceptible to rapid and extreme price fluctuations because of changes in the value of those securities. While currency futures and options values are expected to correlate with exchange rates, they may not reflect other factors that affect the value of the investments of a fund.A currency hedge, for example, should protect a yen-denominated security from a decline in the yen, but will not protect a fund against a price decline resulting from deterioration in the issuer’s creditworthiness.Because the value of a fund’s foreign-denominated investments changes in response to many factors other than exchange rates, it may not be possible to match the amount of currency options and futures to the value of a fund’s investments precisely over time. Lack of Liquidity. Before a futures contract or option is exercised or expires, a fund can terminate it only by entering into a closing purchase or sale transaction.Moreover, a fund may close out a futures contract only on the exchange the contract was initially traded.Although a fund intends to purchase options and futures only where there appears to be an active market, there is no guarantee that such a liquid market will exist.If there is no secondary market for the contract, or the market is illiquid, a fund may not be able to close out its position.In an illiquid market, a fund may: · have to sell securities to meet its daily margin requirements at a time when it is disadvantageous to do so; · have to purchase or sell the instrument underlying the contract; · not be able to hedge its investments; and · not be able to realize profits or limit its losses. 99 SAI 1 - Table of Contents Derivatives may become illiquid (i.e., difficult to sell at a desired time and price) under a variety of market conditions. For example: · an exchange may suspend or limit trading in a particular derivative instrument, an entire category of derivatives or all derivatives, which sometimes occurs because of increased market volatility; · unusual or unforeseen circumstances may interrupt normal operations of an exchange; · the facilities of the exchange may not be adequate to handle current trading volume; · equipment failures, government intervention, insolvency of a brokerage firm, or clearing house or other occurrences may disrupt normal trading activity; or · investors may lose interest in a particular derivative or category of derivatives. Management Risk. If the underlying fund’s investment adviser incorrectly predicts stock market and interest rate trends, a fund may lose money by investing in derivatives.For example, if a fund were to write a call option based on the investment adviser’s expectation that the price of the underlying security would fall, but the price were to rise instead, a fund could be required to sell the security upon exercise at a price below the current market price.Similarly, if a fund were to write a put option based on the investment adviser’s expectation that the price of the underlying security would rise, but the price were to fall instead, a fund could be required to purchase the security upon exercise at a price higher than the current market price. Margin. Because of the low margin deposits required upon the opening of a derivative position, such transactions involve an extremely high degree of leverage.Consequently, a relatively small price movement in a derivative may result in an immediate and substantial loss (as well as gain) to a fund and it may lose more than it originally invested in the derivative. If the price of a futures contract changes adversely, a fund may have to sell securities at a time when it is disadvantageous to do so to meet its minimum daily margin requirement.A fund may lose its margin deposits if a broker with whom it has an open futures contract or related option becomes insolvent or declares bankruptcy. Volatility and Leverage. The prices of derivatives are volatile (i.e., they may change rapidly, substantially, and unpredictably) and are influenced by a variety of factors, including: · actual and anticipated changes in interest rates; · fiscal and monetary policies; and · national and international political events. Most exchanges limit the amount by which the price of a derivative can change during a single trading day.Daily trading limits establish the maximum amount that the price of a derivative may vary from the settlement price of that derivative at the end of trading on the previous day.Once the price of a derivative reaches this value, a fund may not trade that derivative at a price beyond that limit.The daily limit governs only price movements during a given day and does not limit potential gains or losses.Derivative prices have occasionally moved to the daily limit for several consecutive trading days, preventing prompt liquidation of the derivative. Because of the low margin deposits required upon the opening of a derivative position, such transactions involve an extremely high degree of leverage.Consequently, a relatively small price movement in a derivative may result in an immediate and substantial loss (as well as gain) to a fund and it may lose more than it originally invested in the derivative. If the price of a futures contract changes adversely, a fund may have to sell securities at a time when it is disadvantageous to do so to meet its minimum daily margin requirement.A fund may lose its margin deposits if a broker-dealer with whom it has an open futures contract or related option becomes insolvent or declares bankruptcy. FOREIGN SECURITIES AND DEPOSITARY RECEIPTS Investing in the securities of foreign issuers involves special risks and considerations not typically associated with investing in U.S. companies.These risks and considerations include differences in accounting, auditing and financial reporting standards, the possibility of expropriation or confiscatory taxation, adverse changes in investment or exchange control regulations, political instability (any of which could affect U.S. investment in foreign countries) and potential restrictions on the flow of international capital and currencies.Foreign issuers may also be subject to less government regulation than U.S. companies.Moreover, the dividends and interest payable on foreign securities may be subject to foreign withholding taxes, thus reducing the net amount of income available for distribution to a fund’s shareholders.Further, foreign securities often trade with less frequency and volume than domestic securities and, therefore, may exhibit greater price volatility.Changes in foreign exchange rates will affect, favorably or unfavorably, the value of those securities, which are denominated or quoted in currencies other than the U.S. dollar. SAI 1 - Table of Contents American Depositary Receipts (“ADRs”), European Depositary Receipts (“EDRs”), and Global Depositary Receipts (“GDRs”).ADRs are securities, typically issued by a U.S. financial institution (a “depositary”), that evidence ownership interests in a security or a pool of securities issued by a foreign issuer and deposited with the depositary.EDRs are receipts issued by non-U.S. banks or trust companies and foreign branches of U.S. banks that evidence ownership of the underlying foreign securities.GDRs, which are sometimes referred to as Continental Depositary Receipts (“CDRs”), are securities, typically issued by a non-U.S. financial institution, that evidence ownership interests in a security or a pool of securities issued by either a U.S. or foreign issuer.ADRs, EDRs, GDRs, and CDRs may be available for investment through “sponsored” or “unsponsored” facilities.A sponsored facility is established jointly by the issuer of the security underlying the receipt and a depositary, whereas an unsponsored facility may be established by a depositary without participation by the issuer of the receipt’s underlying security. Holders of an unsponsored depositary receipt generally bear all the costs of the unsponsored facility.The depositary of an unsponsored facility frequently is under no obligation to distribute shareholder communications received from the issuer of the deposited security or to pass through to the holders of the receipts voting rights with respect to the deposited securities.ADRs, EDRs, and GDRs are considered foreign securities for purposes of a fund. Emerging Markets. An “emerging country” is generally a country that the International Bank for Reconstruction and Development (World Bank) and the International Finance Corporation would consider to be an emerging or developing country.Typically, emerging markets are in countries that are in the process of industrialization, with lower gross national products (GNP) than more developed countries.There are currently over 130 countries that the international financial community generally considers to be emerging or developing countries, approximately 40 of which currently have stock markets.These countries generally include every nation in the world except the U.S., Canada, Japan, Australia, New Zealand, and most nations located in Western Europe. Foreign Currency Transactions.An underlying fund may hold foreign currency deposits from time to time, and may convert dollars and foreign currencies in the foreign exchange markets.Currency conversion involves dealer spreads and other costs, although commissions usually are not charged.Currencies may be exchanged on a spot (i.e., cash) basis, or by entering into forward contracts to purchase or sell foreign currencies at a future date and price.Forward contracts generally are traded in an interbank market conducted directly between currency traders (usually large commercial banks) and their customers.The parties to a forward contract may agree to offset or terminate the contract before maturity, or may hold the contract to maturity and complete the contemplated currency exchange. An underlying fund may use currency forward contracts (often three month contracts) to manage currency risks and to facilitate transactions in foreign securities.The following discussion summarizes the principal currency management strategies involving forward contracts that could be used by a fund. In connection with purchases and sales of securities denominated in foreign currencies, an underlying fund may enter into currency forward contracts to fix a definite price for the purchase or sale in advance of the trade’s settlement date.This technique is sometimes referred to as a “settlement hedge” or “transaction hedge.”The underlying fund’s investment adviser may enter into settlement hedges in the normal course of managing a fund’s foreign investments.A fund may also enter into forward contracts to purchase or sell a foreign currency in anticipation of future purchases or sales of securities denominated in foreign currency, even if the specific investments have not yet been selected by the underlying fund’s investment adviser. An underlying fund may also use forward contracts to hedge against a decline in the value of existing investments denominated in foreign currency.For example, if a fund owned securities denominated in pounds sterling, it could enter into a forward contract to sell pounds sterling in return for U.S. dollars to hedge against possible declines in the pound’s value.Such a hedge, sometimes referred to as a “position hedge,” would tend to offset both positive and negative currency fluctuations, but would not offset changes in security values caused by other factors.A fund could also hedge the position by selling another currency expected to perform similarly to the pound sterling – for example, by entering into a forward contract to sell euros in return for U.S. dollars.This type of hedge, sometimes referred to as a “proxy hedge,” could offer advantages in terms of cost, yield or efficiency, but generally would not hedge currency exposure as effectively as a simple hedge into U.S. dollars.Proxy hedges may result in losses if the currency used to hedge does not perform similarly to the currency in which the hedged securities are denominated. Successful use of forward currency contracts will depend on the skill of the underlying fund’s investment adviser in analyzing and predicting currency values.Forward contracts may substantially change a fund’s investment exposure to changes in currency exchange rates and could result in losses to a fund if currencies do not perform as the underlying fund’s investment adviser anticipates.For example, if a currency’s value rose at a time when the investment adviser had hedged a fund by selling that currency in exchange for dollars, a fund would be unable to participate in the currency’s appreciation.If the investment adviser hedges a fund’s currency exposure through proxy hedges, a fund could realize currency losses from the hedge and the security position at the same time if the two currencies do not move in tandem.Similarly, if the investment adviser increases a fund’s exposure to a foreign currency and that currency’s value declines, a fund will realize a loss.There is no assurance that the use of forward currency contracts by an underlying fund’s investment adviser will be advantageous to a fund or that it will hedge at an appropriate time. SAI 1 - Table of Contents Investment Funds. Some emerging countries currently prohibit direct foreign investment in the securities of their companies.Certain emerging countries, however, permit indirect foreign investment in the securities of companies listed and traded on their stock exchanges through investment funds that they have specifically authorized. Investments in these investment funds are subject to the provisions of the 1940 Act.Shareholders of a fund that invest in such investment funds will bear not only their proportionate share of the expenses of a fund (including operating expenses and the fees of the adviser), but also will indirectly bear similar expenses of the underlying investment funds.In addition, these investment funds may trade at a premium over their net asset value. Risks of Foreign Securities Foreign securities, foreign currencies, and securities issued by U.S. entities with substantial foreign operations may involve significant risks in addition to the risks inherent in U.S. investments. Political and Economic Factors. Local political, economic, regulatory, or social instability, military action or unrest, or adverse diplomatic developments may affect the value of foreign investments.Listed below are some of the more important political and economic factors that could negatively affect an investment in foreign securities: · the economies of foreign countries may differ from the economy of the U.S. in such areas as growth of gross national product, rate of inflation, capital reinvestment, resource self-sufficiency, budget deficits, and national debt; · foreign governments sometimes participate to a significant degree, through ownership interests or regulation, in their respective economies, which could significantly influence the market prices of securities and payment of dividends; · the economies of many foreign countries are dependent on international trade and their trading partners and they could be severely affected if their trading partners were to enact protective trade barriers and economic conditions; · the internal policies of a particular foreign country may be less stable than in the U.S. other countries face significant external political risks, such as possible claims of sovereignty by other countries or tense and sometimes hostile border clashes; and · a foreign government may act adversely to the interests of U.S. investors, including expropriation or nationalization of assets, confiscatory taxation, and other restrictions on U.S. investment.A country may restrict or control foreign investments in its securities markets.These restrictions could limit a fund’s ability to invest in a particular country or make it very expensive for a fund to invest in that country.Some countries require prior governmental approval or limit the types or amount of securities or companies in which a foreigner can invest.Other companies may restrict the ability of foreign investors to repatriate their investment income and capital gains. Information and Supervision. There is generally less publicly available information about foreign companies than companies based in the United States.For example, there are often no reports and ratings published about foreign companies comparable to the ones written about U.S. companies.Foreign companies are typically not subject to uniform accounting, auditing, and financial reporting standards, practices, and requirements comparable to those applicable to U.S. companies.The lack of comparable information makes investment decisions concerning foreign companies more difficult and less reliable than domestic companies. Stock Exchange and Market Risk. In most cases an exchange or over-the-counter (OTC) market located outside of the United States will be the best available market for foreign securities.Foreign stock markets, while growing in volume and sophistication, are generally not as developed as the markets in the United States Foreign stock markets tend to differ from those in the United States in a number of ways. Foreign stock markets: · are generally more volatile than, and not as developed or efficient as, those in the United States; · have substantially less volume; · trade securities that tend to be less liquid and experience rapid and erratic price movements; · have generally higher commissions and are subject to set minimum rates, as opposed to negotiated rates; · employ trading, settlement, and custodial practices less developed than those in U.S. markets; and · may have different settlement practices, which may cause delays and increase the potential for failed settlements. SAI 1 - Table of Contents Foreign markets may offer less protection to shareholders than U.S. markets because: · foreign accounting, auditing, and financial reporting requirements may render a foreign corporate balance sheet more difficult to understand and interpret than one subject to U.S. law and standards; · adequate public information on foreign issuers may not be available, and it may be difficult to secure dividends and information regarding corporate actions on a timely basis; · in general, there is less overall governmental supervision and regulation of securities exchanges, brokers, and listed companies than in the United States; · OTC markets tend to be less regulated than stock exchange markets and, in certain countries, may be totally unregulated; · economic or political concerns may influence regulatory enforcement and may make it difficult for shareholders to enforce their legal rights; and · restrictions on transferring securities within the United States or to U.S. persons may make a particular security less liquid than foreign securities of the same class that are not subject to such restrictions. Foreign Currency Risk. While an underlying fund denominates its net asset value in U.S. dollars, the securities of foreign companies are frequently denominated in foreign currencies.Thus, a change in the value of a foreign currency against the U.S. dollar will result in a corresponding change in value of securities denominated in that currency.Some of the factors that may impair the investments denominated in a foreign currency are: · it may be expensive to convert foreign currencies into U.S. dollars and vice versa; · complex political and economic factors may significantly affect the values of various currencies, including U.S. dollars, and their exchange rates; · government intervention may increase risks involved in purchasing or selling foreign currency options, forward contracts, and futures contracts, since exchange rates may not be free to fluctuate in response to other market forces; · there may be no systematic reporting of last sale information for foreign currencies or regulatory requirement that quotations available through dealers or other market sources be firm or revised on a timely basis; · available quotation information is generally representative of very large round-lot transactions in the inter-bank market and thus may not reflect exchange rates for smaller odd-lot transactions (less than $1 million) where rates may be less favorable; and · the inter-bank market in foreign currencies is a global, around-the-clock market. To the extent that a market is closed while the markets for the underlying currencies remain open, certain markets may not always reflect significant price and rate movements. Taxes. Certain foreign governments levy withholding taxes on dividend and interest income.Although in some countries it is possible for a fund to recover a portion of these taxes, the portion that cannot be recovered will reduce the income a fund receives from its investments.Such foreign withholding taxes are not expected to have a significant impact on a fund’s performance. Emerging Markets. Investing in emerging markets may magnify the risks of foreign investing. Security prices in emerging markets can be significantly more volatile than those in more developed markets, reflecting the greater uncertainties of investing in less established markets and economies.In particular, countries with emerging markets may: · have relatively unstable governments; · present greater risks of nationalization of businesses, restrictions on foreign ownership, and prohibitions on the repatriation of assets; · offer less protection of property rights than more developed countries; and · have economies that are based on only a few industries, may be highly vulnerable to changes in local or global trade conditions, and may suffer from extreme and volatile debt burdens or inflation rates. Local securities markets may trade a small number of securities and may be unable to respond effectively to increases in trading volume, potentially making prompt liquidation of holdings difficult or impossible at times. SAI 1 - Table of Contents INVESTMENT COMPANY SHARES The Asset Allocation Portfolios and the underlying funds may invest in shares of other investment companies (including Standard & Poor’s Depository Receipts - “SPDRs” and other exchange traded funds such as iShares).Since such other investment companies pay management fees and other expenses, shareholders of the acquiring fund would pay both its fund expenses and, indirectly, the expenses of the funds it has acquired with respect to its assets invested therein. Applicable regulations prohibit a fund from acquiring the securities of other investment companies that are not “part of the same group of investment companies” if, as a result of such acquisition: (i) a fund owns more than 3% of the total voting stock of the company; (ii) more than 5% of a fund’s total assets are invested in securities of any one investment company; or (iii) more than 10% of the total assets of a fund are invested in securities (other than treasury stock) issued by all investment companies. Notwithstanding the foregoing, the Asset Allocation Portfolios may invest any amount, pursuant to Rule 12d1-2 under the 1940 Act, in affiliated or unaffiliated investment companies that hold themselves out as “money market funds” and which operate in accordance with Rule 2a-7, as amended, under the 1940 Act.A Portfolio’s purchase of securities of other investment companies may result in the indirect payment of additional management and distribution fees.The indirect fees incurred by an Asset Allocation Portfolio with respect to investment of its cash reserves in an affiliated or unaffiliated money market fund are included in the Acquired Fund Fees and Expenses in the Portfolios’ annual Fees and Expenses tables if the Acquired Fund Fees and Expenses are at least 0.01% of the Portfolio’s average net assets. ILLIQUID INVESTMENTS Illiquid investments are investments that cannot be sold or disposed of in the ordinary course of business within seven days at approximately the prices at which they are valued.Under the supervision of the underlying fund’s board of trustees, the underlying fund’s investment adviser determines the liquidity of a fund’s investments and, through reports from the investment adviser, the board monitors investments in illiquid instruments.In determining the liquidity of an underlying fund’s investments, the underlying fund’s investment adviser may consider various factors including:(i) the frequency of trades and quotations; (ii) the number of dealers and prospective purchasers in the marketplace; (iii) dealer undertakings to make a market; (iv) the nature of the security (including any demand or tender features); and (v) the nature of the market place for trades (including the ability to assign or offset a fund’s rights and obligations relating to the investment).Investments currently considered by a fund to be illiquid include repurchase agreements not entitling the holder to payment of principal and interest within seven days, over-the-counter options and non-government stripped fixed-rate mortgage backed securities.Also, the underlying fund’s investment adviser may determine some government-stripped fixed-rate mortgage backed securities, loans and other direct debt instruments and swap agreements to be illiquid.However, with respect to over-the-counter options a fund writes, all or a portion of the value of the underlying instrument may be illiquid depending on the assets held to cover the option and the nature and terms of any agreement a fund may have to close out the option before expiration.In the absence of market quotations, illiquid investments are priced at fair value as determined in good faith by a committee appointed by the board of trustees of the underlying fund. RESTRICTED SECURITIES Restricted securities generally can be sold in privately negotiated transactions, pursuant to an exemption from registration under the Securities Act of 1933, as amended (the “1933 Act”), or in a registered public offering.Where registration is required, a fund may be obligated to pay all or part of the registration expense and a considerable period may elapse between the time it decides to seek registration and the time a fund may be permitted to sell a security under an effective registration statement.If, during such a period, adverse market conditions were to develop, a fund might obtain a less favorable price than prevailed when it decided to seek registration of the security.Moreover, investing in Rule 144A securities (i.e., securities that qualify for resale under Rule 144A under the 1933 Act) would have the effect of increasing the level of a fund’s illiquidity to the extent that qualified institutional buyers become, for a time, uninterested in purchasing these securities.Also, restricted securities may be difficult to value because market quotations may not be readily available.Restricted securities do not include Rule 144A securities that are determined by the underlying fund’s investment adviser to be liquid. REPURCHASE AGREEMENTS Repurchase agreements are agreements by which a person (e.g., an underlying fund) obtains a security and simultaneously commits to return the security to the seller (a member bank of the Federal Reserve System or primary securities dealer as recognized by the Federal Reserve Bank of New York) at an agreed upon price (including principal and interest) on an agreed upon date within a number of days (usually not more than seven) from the date of purchase.The resale price reflects the purchase price plus an agreed upon market rate of interest which is unrelated to the coupon rate or maturity of the underlying security.A repurchase agreement involves the obligation of the seller to pay the agreed upon price, which obligation is in effect secured by the value of the underlying security. Repurchase agreements are considered to be loans by an underlying fund for purposes of its investment limitations.The repurchase agreements entered into by an underlying fund will provide that the underlying security at all times will have a value at least equal to 102% of the resale price stated in the agreement.With respect to all repurchase agreements entered into by a fund, a fund’s custodian or its agents must take possession of the underlying collateral.However, if the seller defaults, a fund could realize a loss on the sale of the underlying security to the extent that the proceeds of the sale, including accrued interest, are less than the resale price provided in the agreement including interest.In addition, even though the Bankruptcy Code provides protection for most repurchase agreements, if the seller should be involved in bankruptcy or insolvency proceedings, a fund may incur delay and costs in selling the underlying security or may suffer a loss of principal and interest if a fund is treated as an unsecured creditor of the seller and is required to return the underlying security to the seller’s estate. SAI 1 - Table of Contents MORTGAGE-BACKED SECURITIES Securities that include interests in pools of lower-rated debt securities, consumer loans or mortgages or complex instruments such as collateralized mortgage obligations and stripped mortgage-backed securities.The value of these securities may be significantly affected by changes in interest rates, the market’s perception of the issuers and the creditworthiness of the parties involved.Some securities may have a structure that makes their reaction to interest rates and other factors difficult to predict, making their value highly volatile.These securities may also be subject to prepayment risk. Asset-Backed Securities.These securities are interests in pools of a broad range of assets other than mortgages, such as automobile loans, computer leases, and credit card receivables.Like mortgage-backed securities, these securities are pass-through.In general, the collateral supporting these securities is of shorter maturity than mortgage loans and is less likely to experience substantial prepayments with interest rate fluctuations. Asset-backed securities present certain risks that are not presented by mortgage-backed securities.Primarily, these securities may not have the benefit of any security interest in the related assets, which raises the possibility that recoveries on repossessed collateral may not be available to support payments on these securities.For example, credit card receivables are generally unsecured and the debtors are entitled to the protection of a number of state and federal consumer credit laws, many of which allow debtors to reduce their balances by offsetting certain amounts owed on the credit cards.Most issuers of asset-backed securities backed by automobile receivables permit the servicers of such receivables to retain possession of the underlying obligations.If the servicer were to sell these obligations to another party, there is a risk that the purchaser would acquire an interest superior to that of the holders of the related asset-backed securities.Due to the quantity of vehicles involved and requirements under state laws, asset-backed securities backed by automobile receivables may not have a proper security interest in all of the obligations backing such receivables. To lessen the effect of failures by obligors on underlying assets to make payments, the entity administering the pool of assets may agree to ensure the receipt of payments on the underlying pool occurs in a timely fashion (“liquidity protection”).In addition, asset-backed securities may obtain insurance, such as guarantees, policies, or letters of credit obtained by the issuer or sponsor from third parties, for some or all of the assets in the pool (“credit support”).Delinquency or loss more than that anticipated or failure of the credit support could adversely affect the return on an investment in such a security. An underlying fund may also invest in residual interests in asset-backed securities, which is the excess cash flow remaining after making required payments on the securities and paying related administrative expenses.The amount of residual cash flow resulting from a particular issue of asset-backed securities depends in part on the characteristics of the underlying assets, the coupon rates on the securities, prevailing interest rates, the amount of administrative expenses, and the actual prepayment experience on the underlying assets. Collateralized Mortgage Obligations (CMOs).CMOs are hybrids between mortgage-backed bonds and mortgage pass-through securities.Similar to a bond, CMOs usually pay interest monthly and have a more focused range of principal payment dates than pass-through securities.While CMOs may be collateralized by whole mortgage loans, CMOs are more typically collateralized by mortgage-backed securities guaranteed by GNMA, FHLMC, or FNMA and their income streams. A Real Estate Mortgage Investment Conduit (“REMIC”) is a CMO that qualifies for special tax treatment under the Internal Revenue Code of 1986, as amended (the “Code”) and invests in certain mortgages primarily secured by interests in real property and other permitted investments. CMOs are structured into multiple classes, each bearing a different stated maturity.Each class of CMO or REMIC certificate, often referred to as a “tranche,” is issued at a specific interest rate and must be fully retired by its final distribution date.Generally, all classes of CMOs or REMIC certificates pay or accrue interest monthly.Investing in the lowest tranche of CMOs and REMIC certificates involves risks similar to those associated with investing in equity securities. Commercial Banks, Savings and Loan Institutions, Private Mortgage Insurance Companies, Mortgage Bankers, and Other Secondary Market Issuers.Commercial banks, savings and loan institutions, private mortgage insurance companies, mortgage bankers, and other secondary market issuers also create pass-through pools of conventional mortgage loans.In addition to guaranteeing the mortgage-related security, such issuers may service and/or have originated the underlying mortgage loans.Pools created by these issuers generally offer a higher rate of interest than pools created by GNMA, FNMA, and FHLMC because they are not guaranteed by a government agency. SAI 1 - Table of Contents U.S. Government Agency Obligations .Certain Federal agencies such as the Government National Mortgage Association (“GNMA”) have been established as instrumentalities of the United States Government to supervise and finance certain types of activities.Securities issued by these agencies, while not direct obligations of the United States Government, are either backed by the full faith and credit of the United States (e.g., GNMA securities) or supported by the issuing agencies’ right to borrow from the Treasury.The securities issued by other agencies are supported only by the credit of the instrumentality (e.g., Tennessee Valley Authority securities).U.S. government agency securities represent a higher risk of default than U.S. government securities. Federal National Mortgage Association (“Fannie Mae”) is a government-sponsored corporation owned entirely by private stockholders.Fannie Mae is regulated by the Secretary of Housing and Urban development.Fannie Mae purchases conventional mortgages from a list of approved sellers and service providers, including state and federally-chartered savings and loan associations, mutual savings banks, commercial banks and credit unions and mortgage bankers.Securities issued by Fannie Mae are agency securities, which means Fannie Mae, but not the U.S. government, guarantees their timely payment of principal and interest. Federal Home Loan Mortgage Corporation (“Freddie Mac”) is a corporate instrumentality of the U.S. government whose stock is owned by the twelve Federal Home Loan Banks.Congress created Freddie Mac in 1970 to increase the availability of mortgage credit for residential housing.Freddie Mac issues Participation Certificates (PCs) which represent interests in conventional mortgages.Like Fannie Mae, Freddie Mac guarantees the timely payment of interest and ultimate collection of principal, but PCs are not backed by the full faith and credit of the U.S. government. On September 7, 2008, Fannie Mae and Freddie Mac were placed under the conservatorship of the Federal Housing Finance Agency ("FHFA") to provide stability in the financial markets, mortgage availability and taxpayer protection by preserving Fannie Mae and Freddie Mac's assets and property and putting Fannie Mae and Freddie Mac in a sound and solvent position. Under the conservatorship, the management of Fannie Mae and Freddie Mac was replaced. Additionally, Fannie Mae and Freddie Mac modestly increased their mortgage-backed security portfolios through the end of 2009 and are expected to gradually reduce such portfolios at the rate of 10% per year until stabilizing at a lower, less risky size. Since 2009, both Fannie Mae and Freddie Mac have received significant capital support through U.S. treasury stock purchases. The U.S. Treasury announced in December 2009 that it would continue that support for the entities' capital as necessary to prevent a negative net worth for at least the next three years. The continuing commitment of the U.S. Treasury is critical to their solvency. In addition, the Federal Reserve exercised its separate authority in 2009 to purchase mortgage-backed securities of Fannie Mac and Freddie Mac; the rate of those purchases is expected to slow and then terminate in early 2010. While the U.S. Treasury is committed to offset negative equity at Fannie Mae and Freddie Mac through its stock purchases, no assurance can be given that the Federal Reserve, U.S. Treasury or FHFA initiatives discussed earlier will ensure that Fannie Mae and Freddie Mac will remain successful in meeting their obligations with respect to the debt and mortgage-backed securities they issue. Mortgage Dollar Rolls.An underlying fund may invest in mortgage dollar rolls.In a mortgage dollar roll, a fund sells a mortgage-backed security and simultaneously enters into a commitment to purchase a similar security at a later date.A fund either will be paid a fee by the counterparty upon entering into the transaction or will be entitled to purchase the similar security at a discount.As with any forward commitment, mortgage dollar rolls involve the risk that the counterparty will fail to deliver the new security on the settlement date, which may deprive a fund of obtaining a beneficial investment.In addition, the security to be delivered in the future may turn out to be inferior to the security sold upon entering into the transaction.Furthermore, the transaction costs may exceed the return earned by a fund from the transaction. Receipts.Separately traded interest and principal component parts of U.S. Treasury obligations that are issued by banks or brokerage firms and are created by depositing U.S. Treasury obligations into a special account at a custodian bank.The custodian bank holds the interest and principal payments for the benefit of the registered owners of the receipts.The custodian bank arranges for the issuance of the receipts evidencing ownership and maintains the register. Stripped Mortgage-Backed Securities.Stripped mortgage-backed securities are derivative multiple-class mortgage-backed securities.Stripped mortgage-backed securities usually have two classes that receive different proportions of interest and principal distributions on a pool of mortgage assets.Typically, one class will receive some of the interest and most of the principal, while the other class will receive most of the interest and the remaining principal.In extreme cases, one class will receive all of the interest (“interest only” or “IO” class) while the other class will receive the entire principal (“principal only” or “PO” class).The cash flows and yields on IOs and POs are extremely sensitive to the rate of principal payments (including prepayments) on the underlying mortgage loans or mortgage-backed securities.A rapid rate of principal payments may adversely affect the yield to maturity of IOs.Slower than anticipated prepayments of principal may adversely affect the yield to maturity of a PO.The yields and market risk of interest only and principal only stripped mortgage-backed securities, respectively, may be more volatile than those of other fixed income securities, including traditional mortgage-backed securities. SAI 1 - Table of Contents Taxable Mortgage Pools (Excess Inclusion Income). An underlying fund may invest in U.S.–qualified REITs which may hold residual interests in certain mortgage pooling vehicles formed as REMICs and/or may enter into transactions that result in a portion of the REIT’s assets qualifying as a “taxable mortgage pool” for U.S. Federal income tax purposes. Also, an underlying fund may make direct investments in REMIC residual interests. The portion of an underlying fund’s income received from REMIC residual interests, either directly or through an investment in a REIT that holds such interests or qualifies as a taxable mortgage pool (such income is referred to in the Code as “excess inclusion income”) generally is required to be allocated by the underlying fund to shareholders in proportion to the dividends paid to such shareholders with the same consequences as if the shareholders received the excess inclusion income directly. Under these rules, an underlying fund will be taxed at the highest corporate income tax rate on its excess inclusion income that is allocable to the percentage of its shares held in record name by “disqualified organizations,” which are generally certain cooperatives, governmental entities and tax-exempt organizations that are not subject to tax under Section 511 of the Code on unrelated business taxable income (“UBTI”). To the extent that underlying fund shares owned by “disqualified organizations” are held in record name by a broker/dealer or other nominee, the broker/dealer or other nominee would be liable for the corporate level tax on the portion of the fund’s excess inclusion income allocable to fund shares held by the broker/dealer or other nominee on behalf of the “disqualified organizations.” To the extent that disqualified organizations are the record owners of shares of an underlying fund, this tax will be imposed at the underlying fund level, and all shareholders, including shareholders that are not disqualified organizations, will bear a portion of the tax cost associated with the underlying fund’s receipt of excess inclusion income. However, to the extent permissible under the 1940 Act, a regulated investment company such as an underlying fund is permitted under Treasury Regulations to specially allocate this tax expense to the shares held by disqualified organizations to which it is attributable, without a concern that such an allocation will cause dividends paid by the regulated investment company to be preferential dividends. In addition, with respect to underlying fund shareholders who are not nominees, the underlying fund must report excess inclusion income to shareholders in two cases: · If the excess inclusion income received by an underlying fund from all sources exceeds 1% of the fund's gross income, it must inform the non-nominee shareholders of the amount and character of excess inclusion income allocated to them; and · If an underlying fund receives excess inclusion income from a REIT whose excess inclusion income in its most recent tax year ending not later than nine months before the first day of the fund's taxable year exceeded 3% of the REIT's total dividends, the fund must inform its non-nominee shareholders of the amount and character of the excess inclusion income allocated to them from such REIT. Under these rules, the taxable income of any shareholder in an underlying fund can in no event be less than the sum of the excess inclusion income allocated to that shareholder and any such excess inclusion income cannot be offset by net operating losses of the shareholder. If the shareholder is a tax-exempt entity and not a “disqualified organization,” then this income is fully taxable as UBTI under the Code. Charitable remainder trusts are not subject to tax under Section 511 of the Code on UBTI by receiving excess inclusion income from a fund. If the shareholder is a REIT, a regulated investment company, common trust fund or other pass-through entity, such shareholder’s allocable share of a fund’s excess inclusion income would be considered excess inclusion income of such entity and such entity would be subject to tax at the highest corporate tax rate on any excess inclusion income allocated to its owners that are disqualified organizations. Accordingly, investors should be aware that a portion of an underlying fund’s income may be considered excess inclusion income. Compliance with these requirements will require an underlying fund to obtain significant cooperation from the REITs in which it invests, which cooperation cannot be assured. Variable and Floating Rate Instruments.Certain of the obligations purchased by an underlying fund may carry variable or floating rates of interest, may involve a conditional or unconditional demand feature and may include variable amount master demand notes.Such instruments bear interest at rates which are not fixed, but which vary with changes in specified market rates or indices, such as a Federal Reserve composite index.The interest rates on these securities may be reset daily, weekly, quarterly, or some other reset period, and may have a floor or ceiling on interest rate changes.There is a risk that the current interest rate on such obligations may not accurately reflect existing market interest rates.A demand instrument with a demand notice exceeding seven days may be considered illiquid if there is no secondary market for such securities. Risks of Mortgage-Backed Securities.Yield characteristics of mortgage-backed securities differ from those of traditional debt securities in a variety of ways.For example, payments of interest and principal are more frequent (usually monthly) and their interest rates are sometimes adjustable.In addition, a variety of economic, geographic, social, and other factors, such as the sale of the underlying property, refinancing or foreclosure, can cause shareholders to repay the loans underlying a mortgage-backed security sooner than expected.If the prepayment rates increase, a fund may have to reinvest its principal at a rate of interest that is lower than the rate on existing mortgage-backed securities. SAI 1 - Table of Contents WHEN-ISSUED AND DELAYED-DELIVERY SECURITIES When-issued and delayed-delivery securities are securities subject to settlement on a future date.For fixed income securities, the interest rate realized on when-issued or delayed-delivery securities is fixed as of the purchase date and no interest accrues to a fund before settlement.These securities are subject to market fluctuation due to changes in market interest rates and will have the effect of leveraging a fund’s assets.An underlying fund is permitted to invest in forward commitments or when-issued securities where such purchases are for investment and not for leveraging purposes. SECURITIES LENDING An underlying fund may lend a portion of its total assets to broker-dealers or other financial institutions.It may then reinvest the collateral it receives in short-term securities and money market funds.If a fund lends its securities, it will follow the following guidelines: · the borrower must provide collateral at least equal to the market value of the securities loaned; · the collateral must consist of cash, an irrevocable letter of credit issued by a domestic U.S. bank, or securities issued or guaranteed by the U.S. government; · the borrower must add to the collateral whenever the price of the securities loaned rises (i.e., the borrower “marks to the market” on a daily basis); · a fund must be able to terminate the loan at any time; · a fund must receive reasonable interest on the loan (which may include a fund investing any cash collateral in interest bearing short-term investments); and · a fund must determine that the borrower is an acceptable credit risk. These risks are similar to the ones involved with repurchase agreements.When a fund lends securities, there is a risk that the borrower will become financially unable to honor its contractual obligations.If this happens, a fund could: · lose its rights in the collateral and not be able to retrieve the securities it lent to the borrower; and · experience delays in recovering its securities. SHORT SALES Description of Short Sales.A security is sold short when a fund sells a security it does not own.To sell a security short, a fund must borrow the security from someone else to deliver it to the buyer.A fund then replaces the borrowed security by purchasing it at the market price at or before the time of replacement.Until it replaces the security, a fund repays the person that lent it the security for any interest or dividends that may have accrued during the period of the loan.Because a fund’s loss on a short sale arises from increases in the value of the security sold short, such loss is theoretically unlimited. A fund typically sells securities short to: · take advantage of an anticipated decline in prices; or · protect a profit in a security it already owns. A fund can lose money if the price of the security it sold short increases between the date of the short sale and the date on which a fund replaces the borrowed security.Likewise, a fund can profit if the price of the security declines between those dates. To borrow the security, a fund also may be required to pay a premium, which would increase the cost of the security sold.A fund will incur transaction costs in effecting short sales.A fund’s gains and losses will be decreased or increased, as the case may be, by the amount of the premium, dividends, interest, or expenses a fund may be required to pay in connection with a short sale. The broker will retain the net proceeds of the short sale to the extent necessary to meet margin requirements until the short position is closed out. Short Sales Against the Box.In addition, an underlying fund may engage in short sales “against the box.”In a short sale against the box, a fund agrees to sell at a future date a security that it either currently owns or has the right to acquire at no extra cost.A fund will incur transaction costs to open, maintain, and close short sales against the box. SAI 1 - Table of Contents REAL ESTATE INVESTMENT TRUSTS (“REITs”) REITs are trusts that sell equity or debt securities to investors and use the proceeds to invest in real estate or interests therein.A REIT may focus on particular projects, such as apartment complexes, or geographic regions, such as the southeastern United States, or both. To the extent that an underlying fund invests in REITs, it could conceivably own real estate directly as a result of a default on the securities it owns.A fund, therefore, may be subject to certain risks associated with the direct ownership of real estate, including difficulties in valuing and trading real estate, declines in the value of real estate, risks related to general and local economic conditions, adverse changes in the climate for real estate, environmental liability risks, increases in property taxes and operating expenses, changes in zoning laws, casualty or condemnation losses, limitations on rents, changes in neighborhood values, the appeal of properties to tenants, and increases in interest rates. In addition to the risks described above, equity REITs may be affected by any changes in the value of the underlying property owned by the trusts, while mortgage REITs may be affected by the quality of any credit extended.Equity and mortgage REITs are dependent upon management skill, are not diversified and are therefore subject to the risk of financing single or a limited number of projects.Such trusts are also subject to heavy cash flow dependency, defaults by borrowers, self-liquidation, and the possibility of failing to maintain an exemption from registration under the 1940 Act.Changes in interest rates may also affect the value of debt securities held by a fund.By investing in REITs indirectly through a fund, a shareholder will bear not only his or her proportionate share of the expenses of a fund, but also, indirectly, similar expenses of the REITs. INTER-FUND LOANS An Asset Allocation Portfolio may lend uninvested cash up to 15% of its net assets to current and future funds advised by the Adviser or an affiliate of the Adviser as well as portfolios of other registered investment companies whose investment adviser is controlling, controlled by or under common control with the Adviser (“Affiliated Funds”) and an Asset Allocation Portfolio may borrow from other Affiliated Funds to the extent permitted under an Asset Allocation Portfolio’s investment restrictions.If an Asset Allocation Portfolio has borrowed from other Affiliated Funds and has aggregate borrowings from all sources that exceed 10% of an Asset Allocation Portfolio’s total assets, an Asset Allocation Portfolio will secure all of its loans from other Affiliated Funds.The ability of an Asset Allocation Portfolio to lend its securities to other Affiliated Funds is subject to certain other terms and conditions contained in an exemptive order issued to affiliates of the Trust and the Adviser. SENIOR SECURITIES The term “senior security”, as defined in Section 18(g) of the 1940Act, means any bond, debenture, note or similar obligation or instrument constituting a security and evidencing indebtedness, and any stock of a class having priority over any other class as to distribution of assets or payment of dividends; and “senior security representing indebtedness” means any senior security other than stock. The term “senior security” will not include any promissory note or other evidence of indebtedness issued in consideration of any loan, extension or renewal thereof, made by a bank or other person and privately arranged, and not intended to be publicly distributed; nor will such term include any such promissory note or other evidence of indebtedness in any case where such a loan is for temporary purposes only and in an amount not exceeding 5% of the value of the total assets of the issuer at the time when the loan is made.A loan will be presumed to be for temporary purposes if it is repaid within 60 days and is not extended or renewed; otherwise it will be presumed not to be for temporary purposes.Any such presumption may be rebutted by evidence. TEMPORARY DEFENSIVE POSITIONS Under normal market conditions, the Asset Allocation Portfolios and the underlying funds expect to be invested in their primary investments.However, for temporary defensive purposes, when market, economic, political or other conditions warrant, an Asset Allocation Portfolio or an underlying fund may invest up to 100% of its assets in cash and money market instruments (consisting of securities issued or guaranteed by the U.S. government, its agencies or instrumentalities; certificates of deposit, time deposits, and bankers’ acceptances issued by banks or savings and loan associations having net assets of at least $500 million as stated on their most recently published financial statements; commercial paper rated in one of the two highest rating categories by at least one nationally recognized statistical rating organization; repurchase agreements involving such securities; and, to the extent permitted by applicable law and an Asset Allocation Portfolio’s investment restrictions, shares of other investment companies investing solely in money market securities).To the extent an Asset Allocation Portfolio or an underlying fund is invested in temporary defensive instruments, it will not be pursuing its investment objective. OTHER INVESTMENTS Subject to prior disclosure to shareholders, the Board may, in the future, authorize an Asset Allocation Portfolio to invest in securities other than those listed here and in the Prospectus, provided that such investment would be consistent with an Asset Allocation Portfolio’s investment objective and that it would not violate any fundamental investment policies or restrictions applicable to an Asset Allocation Portfolio. SAI 1 - Table of Contents PORTFOLIO TURNOVER Portfolio turnover will tend to rise during periods of economic turbulence and decline during periods of stable growth.A higher turnover rate (100% or more) increases transaction costs (e.g., brokerage commissions) and increases realized gains and losses.High rates of portfolio turnover necessarily result in correspondingly greater brokerage and portfolio trading costs, which are paid by an Asset Allocation Portfolio or an underlying fund.Trading in fixed-income securities does not generally involve the payment of brokerage commissions, but does involve indirect transaction costs.In addition to portfolio trading costs, higher rates of portfolio turnover may result in the realization of capital gains.To the extent net short-term capital gains are realized, any distributions resulting from such gains are considered ordinary income for federal income tax purposes. The portfolio turnover rates for the following Asset Allocation Portfolios [increased/decreased] from the period ended July 31, 200 9 to the period ended July 31, 20 10 primarily due to [ ] .The portfolio turnover rates for the Portfolios are as follows: July 31, 2009 July 31, 2010 Conservative Balanced 29.74% Moderate Growth 31.90% Growth 27.09% PORTFOLIO HOLDINGS DISCLOSURE POLICY Portfolio holdings information related to an Asset Allocation Portfolio, including the top holdings, will be made available to the general public, at oldmutualfunds.com, fifteen calendar days after the end of each calendar quarter.An Asset Allocation Portfolio’s portfolio holdings as of a period end are publicly disclosed four times per year with the SEC on Form N-CSR or Form N-Q.These reports are available, free of charge, on the SEC’s website, at www.sec.gov.Service providers that have contracted to provide services to the Trust (including the custodian, administrator, sub-administrator, broker-dealers in connection with the purchase or sale of securities or requests for price quotations or bids, counsel to the Trust, the Trust’s auditors, and certain others) and which require portfolio holdings information in order to perform those services may receive fund holdings information prior to and more frequently than the public disclosure of such information (“non-standard disclosure”).These service providers are required to maintain the confidentiality of the information disclosed either by explicit agreement or by virtue of their respective duties to the Trust.Non-standard disclosure of portfolio holdings information may also be provided to entities that provide a service to the Adviser or the Trust, provided that the service is related to the investment advisory services that the Adviser provides to the Trust. Non-standard disclosure of portfolio holdings may only be made subject to the following conditions: · a written request for non-standard disclosure must be submitted to and approved in writing by either the Adviser’s chief compliance officer, general counsel, or chief investment officer; · the request must relate to an appropriate business purpose; and · the holdings information is disclosed pursuant to the terms of a written confidentiality agreement between the Adviser and the recipient of the holdings information, unless such party is a regulatory or other governmental entity. The Board has approved this portfolio holdings disclosure policy and must approve any material change to the policy.In addition, the Adviser regularly presents to the Board a list of recipients, if any, of non-standard disclosure of portfolio holdings information.In no event shall the Trust, Adviser, Sub-Adviser, or any other entity receive any compensation in connection with the disclosure of an Asset Allocation Portfolio’s portfolio holdings. SAI 1 - Table of Contents Listed below are the entities that currently receive non-standard disclosure of fund holdings information.Neither the Trust, the Adviser, nor any other entity receives any compensation or other consideration in connection with each such arrangement. Entity Name Frequency of Holdings Disclosure Restrictions on Use of Holdings Information Bank of New York Mellon Full holdings are disclosed on a daily basis. Holdings information may only be used for the specific and legitimate business purpose to which the parties agreed.All holdings information is subject to a confidentiality agreement and there is a prohibition of trading based on the information received. FactSet Research Systems, Inc. Full holdings are disclosed on a daily basis. Holdings information may only be used for the specific and legitimate business purpose to which the parties agreed.All holdings information is subject to a confidentiality agreement and there is a prohibition of trading based on the information received. RiskMetrics Group / ISS Full holdings are disclosed on a daily basis. Holdings information may only be used for the specific and legitimate business purpose to which the parties agreed.All holdings information is subject to a confidentiality agreement and there is a prohibition of trading based on the information received. TRUSTEES AND OFFICERS OF THE TRUST MANAGEMENT OF THE TRUST The management and affairs of the Trust are supervised by the Board under the laws of the State of Delaware.The Board has approved contracts under which, as described above, certain companies provide essential management services to the Trust.The Board is responsible for approving each Asset Allocation Portfolio’s investment goals, policies, and investment strategies, as well as any amendments thereto recommended by the Adviser.The Board also oversees the operation of the Trust by its officers and various service providers as they affect a Portfolio, but they do not actively participate in the day-to-day operation of or decision making process related to a Portfolio. The Trustees have no official term of office and generally serve until they reach the mandated retirement age of 72, resign, or are not reelected.The Trustees and executive officers of the Trust and their principal occupations for the last five years, or that are relevant to their duties as Trustees, are set forth below.Each may have held other positions with the named companies during that period.The address for each of the Trustees and executive officers of the Trust is 4643 South Ulster Street, Suite 700, Denver, Colorado 80237. Independent Trustees Name and Age Position(s) Held with the Trust Term of Office* and Length of Time Served Principal Occupation(s) During Past Five Years Number of Funds in the Old Mutual Fund Complex Overseen by Trustee Other Directorships Held by Trustee During Past Five Years L. Kent Moore Age:55 Chairman of the Board and Trustee Since 2004 Managing Member, Eagle River Ventures, LLC (investments) since 2003. Chairman, Foothills Energy Ventures, LLC, since 2006.Partner, WillSource Enterprise, LLC (oil and gas exploration and production), 2005 to 2006.Managing Director, High Sierra Energy, LP (holding company of natural resource related businesses), 2004 to 2005.Portfolio Manager and Vice President of Janus Capital Corp., 2000 to 2002. Senior Analyst and Portfolio Manager, Marsico Capital Management, 1997 to 1999. 22 Chairman of the Board and Trustee of Old Mutual Funds II since 2010. Trustee of TS&W/Claymore Tax-Advantaged Balanced Fund and Guggenheim Enhanced Equity Income Fund (formerly Old Mutual/ Claymore Long Short Fund) since 2004. Trustee of Old Mutual Funds III, 2008-2009. John R. Bartholdson Age:66 Trustee Since 2004 Retired.Formerly Chief Financial Officer, The Triumph Group, Inc. (manufacturing), 1992 to 2007. 22 Director of ING Clarion Real Estate Income Fund from 2004 to 2009 and ING Clarion Global Real Estate Income Fund since 2004. Trustee of Old Mutual Funds II since 1995. Trustee of Old Mutual Insurance Series Fund, 1997-2009, and Trustee of Old Mutual Funds III, 2008-2009. Robert M. Hamje Age:68 Trustee Since 2004 Retired.Formerly President and Chief Investment Officer, TRW Investment Management Company (investment management), 1984 – 2003. 22 Trustee of Old Mutual Funds II since 2010. Trustee of TS&W/Claymore Tax-Advantaged Balanced Fund and Guggenheim Enhanced Equity Income Fund (formerly Old Mutual/ Claymore Long Short Fund) since 2004. Chairman of the Board and Trustee of Old Mutual Funds III, 2008-2009. Jarrett B. Kling Age:67 Trustee Since 2004 Managing Director, ING Clarion Real Estate Securities, L.P. (investment management), 1998 – present. 22 Trustee of Old Mutual Funds II since 2010.Trustee, Hirtle Callaghan Trust since 1995; ING Clarion Real Estate Income Fund from 2004 to 2009; ING Clarion Global Real Estate Income Fund since 2004; and ING Clarion since 1998.Trustee of Old Mutual Funds III, 2008-2009. * Trustee of the Trust until such time as his or her successor is duly elected and appointed. SAI 1 - Table of Contents Interested Trustee and Advisory Trustee Name and Age Position(s) Held with the Trust Term of Office* and Length of Time Served Principal Occupation(s) During Past Five Years Number of Funds in the Old Mutual Fund Complex Overseen by Trustee Other Directorships Held by Trustee During Past Five Years Julian F. Sluyters ** (Age: 50) Interested Trustee, President, and Principal Executive Officer Since 2006 Chief Executive Officer (2008 – present), President (2006 – present), and Chief Operating Officer (2006 –2008), Old Mutual Capital, Inc.President and Chief Executive Officer, Scudder family of funds, 2004 – 2005. 7 Director of Old Mutual Capital, Inc., Old Mutual Investment Partners, and Old Mutual Fund Services, since 2006; and Trustee of Old Mutual Funds III, 2008 - 2009. Walter W. Driver, Jr.*** Age:65 Advisory Trustee Since 2006 Chairman – Southeast, Goldman Sachs & Co., 2006 – present.Chairman, King & Spalding LLP (law firm), 1970 – 2006. 22 Total Systems Services, Inc., Equifax, Inc., Advisory Trustee of Old Mutual Funds II, since 2010, Trustee of Old Mutual Funds I, 2005 – 2006, and Advisory Trustee of Old Mutual Funds III, 2008 – 2009. * Trustee of the Trust until such time as his or her successor is duly elected and appointed. ** Mr. Sluyters is a Trustee who may be deemed to be an “interested person” of the Trust, as that term is defined in the 1940 Act, because he is an officer of the Adviser. *** Mr. Driver commenced service as a Trustee in May 2005.Effective January 20, 2006, he resigned as a Trustee.Effective January 23, 2006, the Board appointed Mr. Driver an Advisory Trustee of the Trust, with no voting rights. Mr. Driver is considered to be an “interested person” of the Trust, as that term is defined in the 1940 Act, due to his employment at Goldman Sachs & Co. and the possibility that the Trust may execute trades with Goldman Sachs & Co. acting as principal. BOARD STRUCTURE There are currently five voting members of the Board, four of whom, including the Chairman, are not “interested persons” of the Trust, as that term is defined in the 1940 Act. The Advisory Trustee attends Board meetings at the invitation of the Board, but does not vote on any matter considered by the Board and does not serve on any Committee.The Chairman presides at meetings of the Trustees and may call meetings of the Board and any Board committee whenever he deems it necessary. The Chairman participates in the preparation of the agenda for meetings of the Board and the identification of information to be presented to the Board with respect to matters to be acted upon by the Board. The Chairman also acts as a liaison with the Adviser, officers and attorneys for the Trust, and other Trustees generally between meetings. The Board holds at least four regular in-person meetings each year.The Board schedules additional meetings, either in-person or via telephone conference call, as needed.The independent Trustees also meet outside of the presence of management during Board meetings and may meet outside of the presence of management at times when a meeting of the Board is not scheduled.The independent Trustees are advised by “independent legal counsel” as that term is defined in the 1940 Act.The Board has designated two standing committees, as further described below, each of which has a Chairman. The Board may also designate working groups or ad hoc committees as it deems appropriate. SAI 1 - Table of Contents The Board believes that its leadership structure is appropriate because it allows the Board to exercise informed and independent judgment over matters for which it is responsible, and it allocates areas of responsibility among committees and the full Board in a manner that it believes enhances effective oversight.The Board considers leadership by an Independent Trustee as Chairman to promote effective independent oversight of the Trust’s operations and meaningful representation of the shareholders’ interests. The Board also believes that having a super-majority of Independent Trustees is appropriate and in the best interest of the Trust’s shareholders. However, the Board also believes that having an interested person serve on the Board provides the Board the Adviser’s perspective in managing and sponsoring the Asset Allocation Portfolios which is, in the Board’s view, a critical element in its decision-making process. BOARD COMMITTEES The Board has two standing committees, an Audit Committee and a Governance and Nominating Committee (“Nominating Committee”).Currently, the members of the Audit Committee are John R. Bartholdson, Robert M. Hamje, Jarrett B. Kling, and L. Kent Moore.The members of the Nominating Committee are John R. Bartholdson, Robert M. Hamje, Jarrett B. Kling, and L. Kent Moore. Audit Committee The Audit Committee, among other things, oversees the financial reporting process for the Trust, monitoring the Trust’s audit process and results.As part of this process, the Audit Committee recommends the selection of an independent audit firm for the approval by the Board and evaluates the independent audit firm’s performance, costs, and financial stability.During the Trust’s fiscal year ended July 31, 2010, the Audit Committee held 4 meetings. Governance and Nominating Committee The Nominating Committee selects and nominates those persons for membership on the Board who are disinterested Trustees, reviews and determines compensation for the disinterested Trustees and selects independent legal counsel, as set forth in Rule 0-1(a)(6) under the 1940 Act, to provide the disinterested Trustees with legal advice, as needed. The Nominating Committee shall consider nominees recommended in writing by shareholders (other than shareholders who recommend themselves) to serve as Trustees, provided: (i) that such person is a shareholder of one or more series of the Trust at the time he or she submits such names, has been a shareholder for at least one year, and is entitled to vote at the meeting of shareholders at which Trustees will be elected; and (ii) that the Nominating Committee or the Board, as applicable, shall make the final determination of persons to be nominated. The Nominating Committee shall evaluate nominees recommended by shareholders to serve as Trustees in the same manner as they evaluate nominees identified by the Committee.During the Trust’s fiscal year ended July 31, 2010, the Nominating Committee held 4 meetings. A shareholder who desires to recommend a nominee shall submit a request in writing by regular mail or delivery service to the following address: Old Mutual Funds I, 4643 South Ulster Drive, Suite 700, Denver, Colorado 80237, Attention: Secretary of Old Mutual Funds I. Such request shall contain (i) the name, address and telephone number of, and number of Trust shares owned by, the person or entity or group of persons or entities on whose behalf the recommendation is being made, and the related account name, number and broker or account provider name, and (ii) if any of such persons were not record owners of the Trust at the time the recommendation was submitted, verification acceptable in form and substance to the Trust of such person’s ownership of the Trust at the time the recommendation was made. TRUSTEE QUALIFICATIONS The Nominating Committee charter (the “Committee Charter”) describes certain desired qualities that the Committee believes are necessary and desirable for potential Independent Trustee candidates to possess. The Board believes that each Trustee possessed at the time he or she was initially elected or appointed a Trustee, and continues to possess, the desired qualities described in the Committee Charter. The Board believes that, collectively, the Trustees and Advisory Trustee have balanced and diverse experience, skills, attributes and qualifications, which allow the Board to operate effectively in governing the Trust and protecting the interests of shareholders.Among the attributes common to all Trustees and the Advisory Trustee are their ability to review critically, evaluate, question and discuss information provided to them, to interact effectively with one another, the Trust's investment adviser, sub-advisers, other service providers, counsel and independent auditors, and to exercise effective business judgment in the performance of their duties as Trustees and Advisory Trustee. The Board believes that individually, each Trustee and Advisory Trustee has considerable business and/or investment management experience through their primary occupations, serving on board(s) of investment companies or operating companies, or both.Information about the specific business experience of each Trustee, which in each case contributed to the Board's conclusion that the Trustee should serve (or continue to serve) as a trustee of the Trust, is provided in the table above. References to the qualifications, attributes and skills of the Trustees and Advisory Trustee are pursuant to requirements of the SEC, do not constitute holding out of the Board, any Trustee or the Advisory Trustee as having special expertise or experience and shall not be deemed to impose any greater responsibility or liability on any Trustee or the Advisory Trustee by reason thereof. SAI 1 - Table of Contents RISK OVERSIGHT The Board oversees risks to the Asset Allocation Portfolios.Among other things, the Board, either directly or through its Committees, monitors investment risk, compliance risk, and enterprise risk.The Board relies on the Trusts’ Chief Compliance Officer to provide an assessment of broad risks to the Asset Allocation Portfolios as necessary, but no less frequently than quarterly.Any material risks are discussed as they arise, including between Board meetings when appropriate.The Chief Compliance Officer’s assessments are provided in written reports provided to all Board members, as well as orally at Board meetings.The Board periodically meets with investment management teams to review investment techniques and processes designed to manage investment risk (e.g., credit risk, liquidity risk, and market risk), and monitors investment risk through the receipt of reports relating to the Asset Allocation Portfolios’ performance. The Board has adopted and periodically reviews compliance policies and procedures that are designed to address certain risks applicable to the Asset Allocation Portfolios. The Board periodically receives reports prepared by the internal audit department of the Adviser’s parent company, which assess non-investment related risks related to the operations of the Adviser and the Distributor.Although the Board believes that its risk oversight procedures are reasonable in relation to the number, size and complexity of the Asset Allocation Portfolios, there is no assurance that the Board’s risk oversight structure will prevent or mitigate all risks and certain risks, such as investment risk, are inherent to the business of investing. FUND OWNERSHIP BY TRUSTEES The Board has adopted a policy goal pursuant to which each Trustee plans to invest the equivalent of one year’s retainer fees in one or more of the Asset Allocation Portfolios within three years from being appointed a Trustee.The Trust has no plan or other arrangement pursuant to which the Trustees receive pension or retirement benefits. The tables below provide the dollar range of shares owned by each Trustee in each Asset Allocation Portfolio, in all Asset Allocation Portfolios in the aggregate, and in all registered investment companies in the Old Mutual Complex in the aggregate, as of December 31, The Old Mutual Complex includes the Trust and Old Mutual Funds II. Independent Trustees John R. Bartholdson Robert M. Hamje Jarrett B. Kling L. Kent Moore Conservative None None None None Balanced None None None None Moderate Growth None $10,001-$50,000 None None Growth $10,001-$50,000 None None $50,001-$100,000 Aggregate Ownership in Trust $10,001-$50,000 $ 5 0,001-$ 10 0,000 $10,001 - $50,000 Over $100,000 Aggregate Ownership in Old Mutual Complex Over $100,000 $50,001 - $100,000 $10,001 - $50,000 Over $100,000 Interested Trustee and Advisory Trustee Julian F. Sluyters Walter W. Driver, Jr. Conservative None None Balanced None None Moderate Growth None None Growth None None Aggregate Ownership in Trust $10,001-$50,000 $10,001-$50,000 Aggregate Ownership in Old Mutual Complex $ 5 0,001-$ 10 0,000 $10,001-$50,000 None of the Trustees owned securities of the Adviser, the Distributor or their affiliates as of December 31, 2009. SAI 1 - Table of Contents TRUSTEE COMPENSATION Each Independent Trustee receives a yearly retainer.The Trust currently pays each Independent Trustee and the Advisory Trustee a combined yearly retainer for service on the Trust and OMF II, of $75,000 plus travel and out-of-pocket expenses incurred by the Trustees and Advisory Trustee in attending Board meetings.The Chairman of the Boards of the Trust and OMF II receives a combined premium for both trusts of $37,500 and the Chairman of the Audit Committee receives a combined premium for both trusts of $10,000.Annual Board fees may be reviewed periodically and changed by the Board.The Trust has no plan or other arrangement pursuant to which any of the Trustees receive pension or retirement benefits. Therefore, none of the Trustees has estimated annual benefits to be paid by the Trust upon retirement. Each Trustee of the Trust received the following compensation during the Asset Allocation Portfolios’ fiscal year ended July 31, 2010: Name of Person, Position Aggregate Compensation from Trust 1 Pension or Retirement Benefits Accrued as Part of Trust Expenses 2 Estimated Annual Benefits Upon Retirement 2 Total Compensation from Trust and Trust Complex Paid to Trustees 3 L. Kent Moore, Trustee $ N/A N/A $ for services on three Boards John R. Bartholdson, Trustee $ N/A N/A $ for services on three Boards Robert M. Hamje, Trustee $ N/A N/A $ for services on three Boards Jarrett Kling,Trustee $ N/A N/A $for services on three Boards Julian F. Sluyters, Trustee 4 N/A N/A N/A N/A Walter W. Driver, Jr., Advisory Trustee 5 $ N/A N/A $ for services on three Boards 1 Other series funds of the Trust include Old Mutual Analytic Fund, Old Mutual Copper Rock Emerging Growth Fund, and Old Mutual International Equity Fund. 2 The Trust has no plan or other arrangement pursuant to which the Trustees receive pension or retirement benefits. 3 Compensation expenses are allocated pro rata based on the relative net assets of each Fund included in the Trust Complex.During the Trust’s fiscal year ended July 31, 2010, each of the Trustees also served as trustees for the Old Mutual Funds III, a separate trust whose funds were liquidated on December 5, 2009.Beginning April 19, 2010, Messrs. Moore, Hamje, Kling, and Driver began serving as trustees for Old Mutual Funds II, a separate trust.Mr. Bartholdson has served as trustee for Old Mutual Funds II since 1995. 4 Mr. Sluyters is a Trustee who may be deemed to be an “interested person” of the Trust, as that term is defined in the 1940 Act, and consequently receives no compensation from the Trust. 5 Mr. Driver commenced service as a Trustee in May 2005.Effective January 20, 2006, he resigned as a Trustee.Effective January 23, 2006, the Board appointed Mr. Driver an Advisory Trustee of the Trust, with no voting rights.For his services, Mr. Driver is compensated at the same rate as compensation for Independent Trustees of the Trust. SAI 1 - Table of Contents OFFICERS The officers of the Trust receive no direct compensation from the Trust or the Asset Allocation Portfolios for their services as officers. Name and Age* Position Held with the Trust Term of Office and Length of Time Served** Principal Occupation(s) During Past 5 Years Julian F. Sluyters (Age: 50) Presidentand Principal Executive Officer Since 2006 Chief Executive Officer, June 2008 – present, President, October 2006 – present, and Chief Operating Officer, October 2006 – June 2008, Old Mutual Capital, Inc. President, Chief Financial Officer and Treasurer, Old Mutual Fund Services, October 2006 – present.President, November 2008 – present, Old Mutual Investment Partners. President and Chief Executive Officer, Scudder family of funds, 2004 - December 2005. Robert T. Kelly (Age: 41) Treasurer and Principal Financial Officer Since 2006 Vice President, June 2007 – present, Old Mutual Capital, Inc. and Vice President, October 2006 – present, Old Mutual Fund Services. Vice President of Portfolio Accounting, Founders Asset Management LLC, 2000 - February 2006. Andra C. Ozols (Age: 49) Vice President and Secretary Since 2005 Chief Administrative Officer, September 2008 – present, Senior Vice President, Secretary, and General Counsel, July 2005 – present, Old Mutual Capital, Inc., Old Mutual Investment Partners, and Old Mutual Fund Services.Executive Vice President,2004 - 2005, General Counsel and Secretary, 2002 - 2005, and Vice President, 2002 - 2004, ICON Advisors, Inc. Director of ICON Management & Research Corporation, 2003 - 2005. Executive Vice President,2004 - 2005, General Counsel and Secretary,2002 - 2005, and Vice President,2002 - 2004, ICON Distributors, Inc. Executive Vice President and Secretary, ICON Insurance Agency, Inc., 2004 - 2005. Kathryn A. Burns (Age: 33) Vice President, Chief Compliance Officer and Assistant Treasurer Chief Compliance Officer since March 2010; Assistant Treasurer since 2006 Chief Compliance Officer, March 2010 – present, Vice President, January 2010 – present, Regulatory Reporting Manager,August 2006 – present, and Assistant Vice President, January 2009 – January 2010, Old Mutual Fund Services.Chief Compliance Officer, March 2010 – present and Vice President, January 2010 – present, Old Mutual Capital, Inc.Manager, 2004 - July 2006, PricewaterhouseCoopers LLP. Kathryn L. Santoro (Age: 36) Vice President and Assistant Secretary Since 2007 Vice President and Associate General Counsel, January 2009 – present, and Associate Counsel, November 2005 – January 2009, Old Mutual Capital, Inc.Associate Attorney, Hall & Evans, LLC, 2004 - 2005. * The address for each of the officers of the Trust is 4643 South Ulster Street, Suite 700, Denver, Colorado 80237. ** Each officer of the Trust shall serve until such time as his or her successor is duly elected and qualified. SAI 1 - Table of Contents 5% SHAREHOLDERS As of October 2 2 , 20 10 , the following persons were record owners (or to the knowledge of the Trust, beneficial owners) of 5% or more of the shares of a class of an Asset Allocation Portfolio: Fund Percentage Ownership Old Mutual Asset Allocation Conservative Portfolio – Class A Old Mutual Asset Allocation Conservative Portfolio – Class C Old Mutual Asset Allocation Conservative Portfolio – Class Z Old Mutual Asset Allocation Conservative Portfolio – Institutional Class Old Mutual Asset Allocation Balanced Portfolio – Class A Old Mutual Asset Allocation Balanced Portfolio – Class C Old Mutual Asset Allocation Balanced Portfolio – Class Z Old Mutual Asset Allocation Balanced Portfolio – Institutional Class Old Mutual Asset Allocation Moderate Growth Portfolio – Class A Old Mutual Asset Allocation Moderate Growth Portfolio – Class C Old Mutual Asset Allocation Moderate Growth Portfolio – Class Z Old Mutual Asset Allocation Moderate Growth Portfolio – Institutional Class Old Mutual Asset Allocation Growth Portfolio – Class A Old Mutual Asset Allocation Growth Portfolio – Class C Old Mutual Asset Allocation Growth Portfolio – Class Z Old Mutual Asset Allocation Growth Portfolio – Institutional Class As of October 2 2 , 20 10 , the Trustees and officers of the Trust as a group owned % of Class Z shares of Old Mutual Asset Allocation Moderate Growth Portfolio, and less than 1% of the outstanding shares of each of the other classes of this Portfolio and of each class of each of the other Asset Allocation Portfolios. SAI 1 - Table of Contents THE ADVISER Advisory Agreement The Trust and the Adviser have entered into an investment advisory agreement with respect to the Asset Allocation Portfolios (the “Advisory Agreement”).The Advisory Agreement provides certain limitations on the Adviser’s liability, but also provides that the Adviser will not be protected against any liability to the Trust or the Asset Allocation Portfolios or their shareholders by reason of willful misfeasance, bad faith or gross negligence on its part in the performance of its duties or from reckless disregard of its obligations or duties thereunder. The Adviser is a wholly-owned subsidiary of OMUSH, which is a wholly-owned subsidiary of OM Group (UK) Limited, which is a wholly-owned subsidiary of Old Mutual plc, a London-listed international financial services firm (“Old Mutual”).Old Mutual is an international financial services group based in London, with operations in life assurance, asset management, banking and general insurance.Old Mutual’s principal offices are located at Old Mutual Place, 2 Lambeth Hill, London, EC4V 4GG, United Kingdom.The principal address of the Adviser is 4643 South Ulster Street, Suite 700, Denver, Colorado 80237. Old Mutual Fund Services, the Trust’s administrator (the “Administrator”), is a wholly owned subsidiary of the Adviser (see the section entitled “The Administrator and Sub-Administrator” in this SAI for more details on Old Mutual Fund Services).Old Mutual Investment Partners, the Trust’s distributor (the “Distributor”), is also a wholly owned subsidiary of the Adviser (see the section entitled “The Distributor” in this SAI for more details on Old Mutual Investment Partners). The Advisory Agreement obligates the Adviser to: (i) provide a program of continuous investment management for the Trust in accordance with the Trust’s investment objectives, policies, and limitations; (ii) make investment decisions for the Trust; and (iii) place orders to purchase and sell securities for the Trust, subject to the supervision of the Board.The Advisory Agreement also requires the Adviser to pay its overhead and employee costs and the compensation and expenses of all its partners, officers, and employees who serve as officers and executive employees of the Trust.The Advisory Agreement provides that the Adviser is not responsible for other expenses of operating the Trust.From time to time, the Adviser or a company under common control with the Adviser may make payments to broker-dealers for the promotion of the sale of Trust shares or for their own company-sponsored sales programs. The continuance of the Advisory Agreement after the first two years must be specifically approved at least annually (i) by the Board or by vote of a majority of the Trust’s outstanding voting securities and (ii) by the affirmative vote of a majority of the Trustees who are not parties to the agreement or “interested persons” (as defined in the 1940 Act) of any such party by votes cast in person at a meeting called for such purpose.The Advisory Agreements may be terminated (i) at any time without penalty by the Trust upon the vote of a majority of the Trustees or by a vote of the majority of the Trust’s outstanding voting securities upon 60 days’ written notice to the Adviser or (ii) by the Adviser at any time without penalty upon 60 days’ written notice to the Trust.An Advisory Agreement will also terminate automatically in the event of its assignment (as defined in the 1940 Act). For its services, the Adviser is entitled to a fee, which is calculated daily and paid monthly, at an annual rate of each Asset Allocation Portfolio’s average daily net assets as set forth in the table below. Fund Fee Asset Level Conservative 0.200% 0.175% 0.150% 0.125% Less than $1 billion $1 billion to less than $2 billion $2 billion to less than $3 billion $3 billion or greater Balanced 0.200% 0.175% 0.150% 0.125% Less than $1 billion $1 billion to less than $2 billion $2 billion to less than $3 billion $3 billion or greater Moderate Growth 0.250% 0.225% 0.200% 0.175% Less than $1 billion $1 billion to less than $2 billion $2 billion to less than $3 billion $3 billion or greater Growth 0.250% 0.225% 0.200% 0.175% Less than $1 billion $1 billion to less than $2 billion $2 billion to less than $3 billion $3 billion or greater The investment advisory fee is calculated based on an Asset Allocation Portfolio's net assets as a whole, and are then allocated among an Asset Allocation Portfolio's respective classes based on their relative net assets. SAI 1 - Table of Contents In addition, in the interest of limiting the expenses of the Asset Allocation Portfolios, the Adviser has signed expense limitation agreements with the Trust on behalf of the Asset Allocation Portfolios pursuant to which the Adviser has agreed to reduce the fees payable to it under the Advisory Agreement and to assume other expenses in an amount necessary to limit total annual operating expenses to an annual rate (as a percentage of an Asset Allocation Portfolio’s average daily net assets) (“Expense Limit”) as set forth in the table below. Expense Limit Institutional Class Shares Class A Shares Class C Shares Class Z Shares Expiration Date Conservative % December 31, 201 1 % December 31, 20 21 Balanced % December 31, 201 1 % December 31, 20 21 Moderate Growth % December 31, 201 1 % December 31, 20 21 Growth % December 31, 201 1 % December 31, 20 21 SAI 1 - Table of Contents For the fiscal years ended July 31, 200 8 , July 31, 200 9 , and July 31, 20 10 the management fee for an Asset Allocation Portfolio, the amount waived by the Adviser, and the actual net fee paid by an Asset Allocation Portfolio were as follows: Fiscal year ended July 31, 2008 Fiscal year ended July 31, 2009 Fiscal year ended July 31, 2010 Management Fee Reduction in Fee Net Fee Paid Management Fee Reduction in Fee Net Fee Paid Management Fee Reduction in Fee Net Fee Paid Conservative $ ) Balanced $ Moderate Growth $ ) Growth $ ) SAI 1 - Table of Contents THE SUB-ADVISER Sub-Advisory Agreement The Trust, on behalf of the Asset Allocation Portfolios, and the Adviser have entered into a sub-advisory agreement (“Sub-Advisory Agreement”) with Ibbotson Associates Advisors, LLC (the “Sub-Adviser”), a wholly-owned subsidiary of Ibbotson Associates, Inc., which is a wholly-owned subsidiary of Morningstar, Inc.The Sub-Advisory Agreement provides certain limitations on the Sub-Adviser’s liability, but also provides that the Sub-Adviser will not be protected against any liability to an Asset Allocation Portfolio or its shareholders by reason of willful misfeasance, bad faith, or gross negligence on its part in the performance of its duties or from reckless disregard of its obligations or duties thereunder.The Sub-Advisory Agreement obligates the Sub-Adviser to: (i)recommend a continuous investment allocation program for each Asset Allocation Portfolio in accordance with the Asset Allocation Portfolio’s investment objective, policies and limitations; (ii)provide supervision of each Asset Allocation Portfolio’s investments; and (iii) recommend the allocation of the assets of each Asset Allocation Portfolio by specific investment style mandate. The continuance of the Sub-Advisory Agreement after the first two years must be specifically approved at least annually (i) by the Board or by vote of a majority of the outstanding voting securities of an Asset Allocation Portfolio and (ii) by the affirmative vote of a majority of the Trustees who are not parties to the agreement or interested persons of any such party by votes cast in person at a meeting called for such purpose.The Sub-Advisory Agreement may be terminated (i) by the Trust, without the payment of any penalty, by the vote of a majority of the Trustees of the Trust or by the vote of a majority of the outstanding voting securities of the an Asset Allocation Portfolio, (ii) by the Adviser at any time, without the payment of any penalty, on not more than 60 days’ nor less than 30 days’ written notice to the other parties, or (iii) by the Sub-Adviser at any time, without the payment of any penalty, on 90 days’ written notice to the other parties.The Sub-Advisory Agreement will also terminate automatically in the event of its assignment (as defined in the 1940 Act). For the services provided and expenses incurred pursuant to the Sub-Advisory Agreement, the Sub-Adviser is entitled to receive from the Adviser a sub-advisory fee with respect to the average daily net assets of the Asset Allocation Portfolios, which is computed and paid monthly at an annual rate equal to the greater of (i) a percentage of each Asset Allocation Portfolio’s average daily net assets, which will be 0.08% for average daily net assets up to $250 million, 0.07% for average daily net assets from $250 million to $500 million, 0.06% for average daily net assets from $500 million to $750 million, 0.05% for average daily net assets from $750 million to $1 billion, 0.04% for average daily net assets from $1 billion to $2 billion, and 0.03% for average daily net assets over $2 billion, or (ii) $200,000. Portfolio Manager Compensation.The Sub-Adviser compensates its portfolio managers for their management of the Asset Allocation Portfolios.The portfolio manager’s compensation consists of salary plus bonus based on established management goals and business unit results. Fund Shares Owned by the Portfolio Managers.The following table shows the dollar amount range of each portfolio manager’s “beneficial ownership” of shares of the Asset Allocation Portfolios as of July 31, 20 10 .Dollar amount ranges disclosed are established by the SEC.“Beneficial ownership” is determined in accordance with Rule 16a-1(a)(2) under the Exchange Act. Conservative Balanced Moderate Growth Growth Peng Chen $1 - $10,000 Brian Huckstep None None None $1 - $10,000 Jeremy Stempien None None None $10,001 - $50,000 Scott Wentsel None None $1 - $10,000 None Other Accounts Managed by the Portfolio Managers.As of July 31, 20 10 , the portfolio managers were responsible for the day-to-day management of certain other accounts, in addition to the Asset Allocation Portfolios, as set forth in the following table.The numbers in parentheses indicate the number of accounts and the total assets in the accounts for which the advisory fee is based on the performance of the account. Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Number of Accounts Total Assets $Million Number of Accounts Total Assets $Million Number of Accounts Total Assets $Million Peng Chen 18 $ 4,232 0 $ 0 597,140 $ 43,447 0 $ 0 0 $ 0 0 $ 0 Brian Huckstep 6 $ 996 0 $ 0 23 $ 134 0 $ 0 0 $ 0 0 $ 0 Jeremy Stempien 0 $ 0 0 $ 0 0 $ 0 0 $ 0 0 $ 0 0 $ 0 Scott Wentsel 18 $ 4,233 0 $ 0 115 $ 29,047 0 $ 0 0 $ 0 0 $ 0 SAI 1 - Table of Contents Conflicts of Interest. The portfolio managers’ management of “other accounts” may give rise to potential conflicts of interest in connection with their management of the Asset Allocation Portfolios’ investments, on the one hand, and the investments of the other account, on the other.The other account may have the same investment objective as an Asset Allocation Portfolio.Therefore, a potential conflict of interest may arise as a result of the identical investment objectives, whereby the portfolio managers could favor one account over another.Another potential conflict could include the portfolio managers’ knowledge about the size, timing, and possible market impact of Asset Allocation Portfolio trades, whereby the portfolio managers could use this information to the advantage of another account and to the disadvantage of the Asset Allocation Portfolios. THE DISTRIBUTOR Old Mutual Investment Partners (the “Distributor”), a wholly owned subsidiary of OMUSH, and the Trust are parties to a distribution agreement (the “Distribution Agreement”), pursuant to which the Distributor serves as principal underwriter for the Trust’s shares.The Distributor receives no compensation for serving in such capacity, except as provided in separate Distribution Plans and a Service Plan.The principal business address of the Distributor is 200 Clarendon Street, 53rd Floor Boston, MA 02116 . The amount retained on the sale of Asset Allocation Portfolio shares by the Distributor from sales loads and contingent deferred sales charges ("CDSCs"), as applicable, with respect to each applicable share class, for the fiscal years ended July 31, 200 8 , July 31, 200 9 , and July 31, 20 10 is set forth below. Amount Retained Fund - Class July 31, 2008 July 31, 2009 July 31, 2010 Conservative Class A Class C Balanced Class A Class C Moderate Growth Class A Class C Growth Class A Class C The Distribution Agreement is renewable annually.The Distribution Agreement may be terminated by the Distributor, by a majority vote of the Trustees who are not “interested persons” (as defined in the 1940 Act) and have no financial interest in the Distribution Agreement or by a majority vote of the outstanding securities of the Trust upon not more than 90 days’ written notice by either party or upon assignment by the Distributor. The Trust has adopted a Distribution Plan for each of Class A and Class C shares pursuant to Rule 12b-1 under the 1940 Act to enable the Class A and Class C shares of an Asset Allocation Portfolio to directly and indirectly bear certain expenses relating to the distribution of such shares.The Trust has also adopted Service Plans to enable the Class A and Class C shares of an Asset Allocation Portfolio to directly and indirectly bear certain expenses relating to the shareholder servicing and/or personal account maintenance of the holders of such shares.Each of the Distribution Plans and Service Plans are compensation plans, which means that they compensate the Distributor or third-party broker-dealer or other financial intermediary regardless of the expenses actually incurred by such persons. Pursuant to the Distribution Plans for Class A and Class C shares, the Trust will pay to the Distributor a monthly fee at an annual aggregate rate not to exceed (i)0.25% of the average net asset value of the Class A shares of an Asset Allocation Portfolio and (ii)0.75% of the average net asset value of the Class C shares of an Asset Allocation Portfolio, as determined at the close of each business day during the month, which is to compensate the Distributor for services provided and expenses incurred by it in connection with the offering and sale of Class A and Class C shares, which may include, without limitation, the payment by the Distributor to investment dealers of commissions on the sale of Class A or Class C shares, as set forth in the then current Prospectus or this SAI, and interest and other financing costs.The amount of such payments shall be determined by the Trust’s disinterested Trustees from time to time.Currently, Class A shares are not authorized to pay distribution fees and Class C shares are authorized to pay the maximum amount of distribution fees. SAI 1 - Table of Contents Pursuant to the Service Plan for Class A and Class C shares, the Trust will pay to the Distributor or other third-party financial intermediaries a fee at an annual aggregate rate not to exceed 0.25% of the average net asset value of Class A and Class C shares.The amount of such payments shall be determined by the Trust’s disinterested Trustees from time to time.Each of the Class A and Class C Service Plan are for maintaining or improving services provided to shareholders by the Distributor and investment dealers, financial institutions and 401(k) plan service providers.Currently, Class A and Class C shares are authorized to pay the maximum amount of service fees. The Distributor will prepare and deliver written reports to the Board on a regular basis (at least quarterly) setting forth the payments made pursuant to the Distribution Plans and the Service Plans, and the purposes for which such expenditures were made, as well as any supplemental reports as the Board may from time to time reasonably request. Except to the extent that the Administrator, sub-administrator, Adviser, or Sub-Adviser may benefit through increased fees from an increase in the net assets of the Trust which may have resulted in part from the expenditures, no interested person of the Trust nor any Trustee of the Trust who is not an “interested person” (as defined in the 1940 Act) of the Trust had a direct or indirect financial interest in the operation of the Distribution or Service Plans or any related agreement. The following table reflects an Asset Allocation Portfolio’s payment of fees, with respect to each applicable share class, pursuant to the Distribution Plans and the Service Plans for the fiscal year ended July 31, 20 10 . Distribution Plan Service Plan Class C * Class A Class C Conservative Balanced Moderate Growth Growth *Pershing LLC and Merrill Lynch are paid 12b-1 fees pursuant to the Distribution Plan for Class C shares and each own more than 5% of Class C shares of one or more of the Asset Allocation Portfolios through accounts held for the benefit of others. The following table reflects the manner in which the Distribution Plan payments for Class C shares detailed in the previous table were spent. Advertising Printing and mailing of prospectuses to other than current shareholders Compensation to Distributor Compensation to broker-dealers Compensation to sales personnel Interest, carrying, or other financing charges Other THE ADMINISTRATOR AND SUB-ADMINISTRATOR The Trust and Old Mutual Fund Services (the “Administrator”) entered into an Administrative Services Agreement (the “Administrative Agreement”), pursuant to which the Administrator oversees the administration of the Trust’s and the Asset Allocation Portfolios’ business and affairs, including regulatory reporting and all necessary office space, equipment, personnel, and facilities, as well as services performed by various third parties.The Administrator, a wholly owned subsidiary of the Adviser, was organized as a Pennsylvania business trust and has its principal place of business at 4643 South Ulster Street, Denver, Colorado 80237.Under the Administrative Agreement, as compensation for all services rendered and facilities provided, the Trust shall pay the Administrator a fee per Asset Allocation Portfolio of the average daily net assets of each Asset Allocation Portfolio calculated in accordance with the following schedule: Average Daily Net Assets Annual Fee Rate $0 to $500 Million 0.10% >$500 Million up to $1 Billion 0.09% >$1 Billion up to $1.5 Billion 0.08% >$1.5 Billion 0.07% SAI 1 - Table of Contents The Administrative Agreement provides that the Administrator will not be liable for any error of judgment or mistake of law or for any loss suffered by the Trust in connection with the matters to which the Administrative Agreement relates, except a loss resulting from willful misfeasance, bad faith, or negligence on the part of the Administrator in the performance of its duties.The Administrative Agreement will continue in effect unless terminated by either party upon not less than 90 days’ prior written notice to the other party. For the fiscal years ended July 31, 200 8 , July 31, 200 9 , and July 31, 20 10 , the Trust paid $1,726,755, $878,575 , and $ respectively, in administration fees to the Administrator. The Administrator and The Bank of New York Mellon (“BNY Mellon”) entered into a sub-administration and accounting agreement (the “BNY Mellon Sub-Administration Agreement”), pursuant to which BNY Mellon is obligated to provide administrative assistance to the Administrator in connection with the business and affairs of the Trust beginning on November 5, 2007. BNY Mellon has its principal business offices at One Wall Street, New York, NY 10286. Under the BNY Mellon Sub-Administration Agreement, the Administrator pays BNY Mellon the following fees: annual rates, based on the combined average daily gross assets of the Old Mutual Complex, of (1) 0.0475% of the first $6 billion, plus (2) 0.04% of the average daily gross assets in excess of $6 billion. With regard to the Asset Allocation Portfolios, these fees apply only at the underlying fund level. In addition, the Administrator pays BNY Mellon the following annual fees: (1) $35,000 for each Asset Allocation Portfolio; and (2) $3,000 per class in excess of three classes for each fund in the Old Mutual Complex. Certain minimum fees apply. Effective January 1, 2010 the Administrator agreed to fees for additional fund administration and accounting services at an annual rate of 0.01925% of the average daily gross assets. Certain minimum fees apply. The BNY Mellon Sub-Administration Agreement provides that BNY Mellon shall not be liable for any costs, damages, liabilities or claims incurred by BNY Mellon except those arising out of BNY Mellon’s or its delegee’s or agent’s (if such delegee or agent is a subsidiary of BNY Mellon) negligence or willful misconduct or BNY Mellon’s failure to act in good faith. In no event shall BNY Mellon be liable to the Administrator or any third party for special, indirect or consequential damages. The BNY Mellon Sub-Administration Agreement will renew each year unless terminated by either party upon not less than sixty (60) days’ prior written notice to the other party. For the fiscal year s ended July 31, 2008 , July 31, 2009 , and July 31, 2010, the Administrator paid BNY Mellon $597,326 $607,004 , and $ respectively in sub-administrative fees applicable to the Trust. For the fiscal year ended July 31, 2008, the Administrator paid $166,109 to the Trust’s former sub-administrator, SEI Investments Global Fund Services, which provided services to the Funds prior to the effective date of the Sub-Administrative Services Agreement. OTHER SERVICE PROVIDERS THE TRANSFER AGENT AND SHAREHOLDER SERVICING AGENTS DST Systems, Inc. (the “Transfer Agent”), P.O. Box 219398, Kansas City, Missouri 64141-6534, serves as the transfer agent and dividend disbursing agent for the Trust under a transfer agency agreement with the Trust. Prior to September 17, 2008, Old Mutual Fund Services served as shareholder servicing agent for the Trust under a Shareholder Servicing Agreement with the Trust.Old Mutual Fund Services also performed development and maintenance services on the website that references the Trust and the Funds.The Shareholder Servicing Agreement was terminated effective September 17, 2008.For the fiscal years ended July 31, 2008 and July 31, 2009, the Trust paid $71,110 and $, respectively, net of any reimbursements, in fees to Old Mutual Funds Services for these services. Effective September 17, 2008, the Adviser entered into an agreement with DST pursuant to which DST provides the shareholder services previously provided by Old Mutual Fund Services. Old Mutual Shareholder Services, Inc.(“Old Mutual Shareholder Services”), a wholly-owned indirect subsidiary of the Adviser, served as sub-shareholder servicing agent for the Trust under a sub-shareholder servicing agreement with Old Mutual Fund Services until its dissolution in June 2007. From time to time, the Trust may pay amounts to third parties that provide sub-transfer agency and other administrative services relating to the Trust to persons who beneficially own interests in the Trust, such as participants in 401(k) plans or fund supermarket arrangements.These services may include, among other things, sub-accounting services, answering inquiries relating to the Trust, delivering, on behalf of the Trust, proxy statements, annual reports, updated Prospectuses, other communications regarding the Trust and related services as the Trust or the beneficial owners may reasonably request.In such cases, the Trust will not compensate such third parties at a rate that is greater than the rate the Trust is currently paying the Transfer Agent for providing these services to shareholders investing directly in the Trust. In addition, from time to time, the Trust may pay networking fees to broker-dealers who help offset account maintenance and statement and transaction processing costs by utilizing the Networking function of the National Securities Clearing Corporation (NSCC).To the extent that a broker-dealer or other financial intermediary receives these payments, it may have an incentive to sell an Asset Allocation Portfolio’s shares. SAI 1 - Table of Contents CUSTODIAN BNY Mellon also serves as the custodian for the Asset Allocation Portfolios.The custodian holds cash, securities, and other assets of the Asset Allocation Portfolios as required by the 1940 Act. COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Stradley Ronon Stevens & Young, LLP, 2600 One Commerce Square, Philadelphia, PA 19103-7098, serves as counsel to the Trust. , located at , serves as the independent registered public accounting firm of the Trust. FUND TRANSACTIONS The Adviser is authorized to select brokers and dealers to effect securities transactions for the Asset Allocation Portfolios.It is the policy of the Adviser to obtain the “best execution” of their clients’ securities transactions.The Adviser strives to execute each client’s securities transactions in such a manner that the client’s total costs or proceeds in each transaction are the most favorable under the circumstances.Commission rates paid on securities transactions for client accounts must reflect prevailing market rates.In addition, the Adviser will consider the full range and quality of a broker’s services in placing brokerage including, but not limited to, the value of research provided, execution capability, commission rate, willingness and ability to commit capital, and responsiveness. The lowest possible commission cost alone does not determine broker selection.The transaction that represents the best quality execution for a client account will be executed.In the case of securities traded in the over-the-counter market, the Adviser expects normally to seek to select primary market makers. Prior to November 19, 2007, the Asset Allocation Portfolios utilized a fund of managers structure and therefore incurred greater brokerage commissions than the Asset Allocation Portfolios will incur under the fund of funds structure.For the fiscal years ended July 31, 200 8 , July 31, 200 9 , and July 31, 20 10 the Asset Allocation Portfolios paid the following in aggregate brokerage commissions on portfolio transactions. Aggregate Brokerage Commissions on Portfolio Transactions July 31, 2008 July 31, 2009 July 31, 2010 Conservative $ $
